SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February , 2016 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina ( Address of principal executive offices) Form 20-F x Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2015 and for the six-month periods ended December 31, 2015 and 2014 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires : IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2015 and for the six-month periods ended December 31, 2015 and 2014 Legal information Denomination: IRSA Inversiones y Representaciones Sociedad Anónima. Fiscal year N°.: 73, beginning on July 1st, 2015. Legal address: 108 Bolívar St., 1st floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration of the by-laws in the Public Registry of Commerce: June 23, 1943. Date of registration of last amendment of the by-laws in the Public Registry of Commerce: March 15, 2013. Expiration of the Company’s by-laws: April 5, 2043. Registration number with the Superintendence: Capital: 578,676,460 shares. Common Stock subscribed, issued and paid up (in millions of Ps.): Parent Company: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Cresud S.A.C.I.F. y A.). Legal Address: 877 Moreno St., 23rd. floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate, agricultural, commercial and financial activities. Interest of the Parent Company on the capital stock: 366,788,251 common shares. Percentage of votes of the Parent Company on the shareholders’ equity: 63.8%. Type of stock CAPITAL STATUS Authorized for Public Offer of Shares (*) Subscribed, Issued and Paid up (in millions of Pesos) Common stock with a face value of Ps. 1 per share and entitled to 1 vote each 578,676,460 579 (*) Company not included in the Optional Statutory System of Public Offer of Compulsory Acquisition. Index Glossary Unaudited Condensed Interim Consolidated Statements of Financial Position 1 Unaudited Condensed Interim Consolidated Statements of Income 2 Unaudited Condensed Interim Consolidated Statements of Comprehensive Income 3 Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity 4-5 Unaudited Condensed Interim Consolidated Statements of Cash Flows 6 Notes to the Unaudited Condensed Interim Consolidated Financial Statements 7-81 Note 1 – The Group’s business and general information 7 Note 2 – Summary of significant accounting policies 10 Note 3 – Seasonal effects on operations 18 Note 4 – Acquisitions and dispositions 18-22 Note 5 – Financial risk management and fair value estimates 22-26 Note 6 – Segment information 27-36 Note 7 – Information about the main subsidiaries 37-38 Note 8 – Investments in associates and joint ventures 38-42 Note 9 – Financial assets held for sale – CLAL, among others 42-43 Note 10 – Investment properties 44-45 Note 11 – Property, plant and equipment 46 Note 12 – Trading properties 47 Note 13 – Intangible assets 48 Note 14 – Inventories 49 Note 15 – Financial instruments by category 49-53 Note 16 – Restricted assets 53 Note 17 – Trade and other receivables 54 Note 18 – Investments in financial assets 55 Note 19 – Derivative financial instruments 56 Note 20 – Cash flow information 57-58 Note 21 – Trade and other liabilities 59 Note 22 – Salaries and social security liabilities 60 Note 23 – Provisions 60-62 Note 24 – Borrowings 63-67 Note 25 – Taxes 68 Note 26 – Shareholders’ Equity 69 Note 27 – Revenues 70 Note 28 – Costs 70 Note 29 – Expenses by nature 70-72 Note 30 – Employee costs 73 Note 31 – Other operating results, net 73 Note 32 – Financial results, net 73 Note 33 – Employee benefits 74 Note 34 – Related parties transactions 75 Note 35 – Leases 79-80 Note 36 – Fiscal Year 2015 20-F Annual Report 80 Note 37 – Subsequent Events 80 Review report on the Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Interim Separate Financial Statements Review report on the Unaudited Condensed Separate Financial Statements Business Summary Glossary The followings are not technical definitions, but help the reader to understand certain terms used in the wording of the notes to the Group´s Financial Statements. Terms Definitions Adama Adama Agricultural Solutions Ltd. BACS Banco de Crédito y Securitización S.A. Bartan Bartan Holdings and Investments Ltd. BASE Buenos Aires Stock Exchange BCRA Central Bank of the Argentine Republic BHSA Banco Hipotecario S.A. BMBY Buy Me Buy You Cellcom Cellcom Israel Ltd. Clal Clal Holdings Insurance Enterprises Ltd. CNV Securities Exchange Commission CODM Chief Operating Decision Maker Condor Condor Hospitality Trust Inc. Cresud Cresud S.A.C.I.F. y A. DFL Dolphin Fund Ltd. DIC Discount Investment Corporation Ltd. DN B.V. Dolphin Netherlands B.V. Dolphin Dolphin Fund Ltd. and Dolphin Netherlands B.V. EHSA Entertainment Holdings S.A. ERSA Emprendimiento Recoleta S.A. Financial Statements Unaudited Condensed Interim Consolidated Financial Statements Annual Financial Statements Consolidated Financial Statements as of June 30, 2015 ETH C.A.A. Extra Holdings Ltd. FPC Collective Promotion Funds IDB Tourism IDB Tourism (2009) Ltd IDBD IDB Development Corporation Ltd. IDBGI IDB Group Investment Inc. IDBH IDB Holdings Corporation Ltd. IFISA Inversiones Financieras del Sur S.A. IFRS International Financial Reporting Standards Indarsa Inversora Dársena Norte S.A. CPI Consumer Price Index IRSA, the Company or Us IRSA Inversiones y Representaciones Sociedad Anónima IRSA CP IRSA Propiedades Comerciales S.A. Koor Koor Industries Ltd. Lipstick Lipstick Management LLC LRSA La Rural S.A. Metropolitan Metropolitan 885 Third Avenue Leasehold LLC New Lipstick New Lipstick LLC IAS International Accounting Standards IFRS International Financial Reporting Standards NIS New Israeli Shekel NPSF Nuevo Puerto Santa Fe S.A. NYSE New York Stock Exchange PAMSA Panamerican Mall S.A. PBC Property & Building Corporation Ltd. Puerto Retiro Puerto Retiro S.A. Quality Quality Invest S.A. Rigby Rigby 183 LLC Shufersal Shufersal Ltd. SRA Sociedad Rural Argentina Tarshop Tarshop S.A. TASE Tel Aviv Stock Exchange IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Financial Position as of December 31, 2015 and June 30, 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non- Current Assets Investment properties 10 42,798 3,490 Property, plant and equipment 11 18,997 243 Trading properties 12 1,295 128 Intangible assets 13 5,644 127 Investments in associates and joint ventures 8 14,628 3,173 Deferred income tax assets 25 344 53 Income tax and minimum presumed income tax ("MPIT") credit 106 109 Trade and other receivables 17 3,183 115 Employee benefits 33 3 - Investments in financial assets 18 1,863 703 Derivative financial instruments 19 7 206 Total Non-Current Assets Current Assets Trading properties 12 2,211 3 Inventories 14 2,515 23 Restricted assets 16 342 9 Income tax and minimum presumed income tax ("MPIT") credit 485 19 Financial assets held for sale 9 5,043 - Trade and other receivables 17 12,043 1,143 Investments in financial assets 18 9,322 295 Derivative financial instruments 19 59 29 Cash and cash equivalents 20 13,032 375 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital 575 574 Treasury stock 4 5 Inflation adjustment of share capital and treasury stock 123 123 Share premium 793 793 Additional paid-in capital from treasury stock 13 7 Legal reserve 117 117 Special reserve 4 4 Other reserves 760 330 Retained earnings (486) 521 Total capital and reserves attributable to equity holders of the parent Non-controlling interest 3,846 396 TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 21 841 255 Borrowings 24 82,423 3,736 Derivative financial instruments 19 67 264 Deferred income tax liabilities 25 5,396 51 Employee benefits 33 556 - Salaries and social security liabilities 22 3 2 Provisions 23 1,416 374 Total Non-Current Liabilities Current Liabilities Trade and other payables 21 18,072 896 Borrowings 24 16,866 1,248 Derivative financial instruments 19 86 237 Salaries and social security liabilities 22 1,191 123 Provisions 23 718 52 Income tax and minimum presumed income tax ("MPIT") liabilities 536 135 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Income for the six and three-month periods beginning on July 1 and October 1, 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Note Income from sales, rents and services 27 1,570 1,259 856 670 Income from expenses and collective promotion fund (“FPC”) 27 594 439 339 238 Costs 28 (972) (735) (537) (382) Gross Profit Gain from disposal of investment properties 10 1,029 801 639 484 General and administrative expenses 29 (273) (162) (142) (83) Selling expenses 29 (120) (84) (65) (47) Other operating results, net 31 120 68 133 65 Profit from operations Share of loss of associates and joint ventures 8 (398) (681) 93 (569) Profit before financial results and income tax Finance income 32 374 48 328 25 Finance costs 32 (2,138) (535) (1,804) (208) Other financial results 32 (460) 8 (312) (79) Financial results, net 32 (Loss) / Profit before income tax Income tax 25 (236) (379) (124) (203) (Loss) / Profit for the period 47 Attributable to: Equity holders of the parent (487) 5 (213) 2 Non-controlling interest (423) 42 (383) (91) (Loss) / Profit per share attributable to equity holders of the parent during the period: Basic (0.847) 0.008 (0.367) 0.002 Diluted (0.847) 0.008 (0.367) 0.002 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the six and three-month periods beginning on July 1 and October 1, 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months (Loss) / Profit for the period (910) 47 (596) (89) Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment (1,873) (352) (1,874) (379) Currency translation adjustment associates 3,749 216 3,714 198 Other comprehensive income / (loss) for the period (i) Total comprehensive income / (loss) for the period Attributable to: Equity holders of the parent (283) (147) (45) (187) Non-controlling interest 1,249 58 1,289 (83) (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Additional paid-in capital from treasury stock Legal reserve Special reserve Other reserves (Note 26) Retained earnings Subtotal Non-controlling interest Total Shareholders´ equity Balance at July 1st , 2015 5 7 4 Loss for the period - (487) (487) (423) (910) Other comprehensive income for the period - 204 - 204 1,672 1,876 Total comprehensive income / (loss) for the period - 204 (487) (283) 1,249 966 Appropriation of retained earnings approved by Shareholders’ meeting held 11.26.15 - 520 (520) - - - Reserve for share-based compensation (Note 33) 1 (1) - - 6 - - 4 - 10 - 10 Tender offer to non-controlling shareholders - (190) - (190) 4 (186) Cumulative translation adjustment for interest held before business combination - (144) - (144) - (144) Incorporation for business combination - 2,235 2,235 Capital reduction - (4) (4) Changes in non-controlling interest - 36 - 36 (17) 19 Dividends distribution to non-controlling interest - (17) (17) Balance at December 31, 2015 4 13 4 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. (1) Related to CNV General Resolution N° 609/12. See Note 26. (2) Includes Ps. 1 of Inflation adjustment treasury stock. See Note 26. Alejandro G. Elsztain Vice President II Acting as President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Legal reserve Special reserve (1) Other reserves (Note 26) Retained earnings Subtotal Non-controlling interest Total Shareholders´ equity Balance at July 1st, 2014 5 Profit for the period - 5 5 42 47 Other comprehensive (loss) / income for the period - (152) - (152) 16 (136) Total comprehensive (loss) / income for the period - 5 58 Appropriation of retained earnings approved by Shareholders’ meeting held 11.14.14 - (371) (414) 785 - - - Reserve for share-based compensation (Note 33) - 2 - 2 - 2 Capital reduction - (228) (228) Changes in non-controlling interest - 17 - 17 (22) (5) Reimbursement of expired dividends - 1 1 - 1 Dividends distribution to non-controlling interest - (10) (10) Balance at December 31, 2014 5 4 6 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. (1) Related to CNV General Resolution N° 609/12. See Note 26. (2) Includes Ps. 1 of Inflation adjustment treasury stock. See Note 26. Alejandro G. Elsztain Vice President II Acting as President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Cash Flows for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash generated by operations before income tax paid 20 1,095 627 Income tax and Minimum Presumed Income tax paid (495) (166) Net cash generated by operating activities Investing activities: Capital contributions in associates and joint ventures 8 (45) (33) Purchases of associates and joint ventures 8 - (279) Purchases of investment properties 10 (102) (302) Proceeds from sale of investment properties 1,073 2,046 Proceeds from disposal of trading properties 1 - Purchases of property, plant and equipment 11 (10) (20) Purchases of intangible assets 13 - (4) Acquisition of trading properties (1) - Purchase of investments in financial assets (3,461) (1,520) Proceeds from sale of investments in financial assets 2,404 957 Advanced payments (25) - Proceeds from sale of equity interest in associates and joint ventures 11 19 Interest received from financial assets 3 3 Loans granted to associates and joint ventures (1,349) - Dividends received - 8 Net cash (used in) / generated by investing activities Financing activities: Proceeds from borrowings 402 428 Payments of borrowings (435) (724) Payment of non-convertible notes (96) - Payment of financial leasing - (1) Dividends paid - (55) Issuance of non-convertible notes 407 - Acquisition of non-controlling interest in subsidiaries - (5) Capital contribution of non-controlling interest (1) - Changes in non-controlling interest 62 - Dividends paid to non-controlling interest (59) - Interest paid (334) (281) Loans from associates and joint ventures, net - 22 Distribution of capital of non-controlling interest in subsidiaries - (228) Payment of seller financing of shares - (106) Payments related to derivative financial instruments (25) (17) Repurchase of non-convertible notes (135) - Reissuance of non-convertible notes 6 - Proceeds from derivative financial instruments 903 - Net cash generated by / (used in) financing activities Net (Decrease) / Increase in cash and cash equivalents Cash and cash equivalents at beginning of year 20 375 610 Cash incorporated by business combination 9,193 - Foreign exchange gain / (loss) on cash and cash equivalents 3,670 (162) Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 6 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated ) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information IRSA was founded in 1943, and is engaged in a diversified range of real estate activities in Argentina since 1991. IRSA and its subsidiaries are collectively referred to hereinafter as “the Group”. Cresud is our ultimate parent company and is a corporation incorporated and domiciled in Argentina. The address of its registered office is 877 Moreno St., Floor 23, Autonomous City of Buenos Aires, Argentina. These Financial Statements have been approved for issue by the Board of Directors on February 11, 2016. As of the date of these financial statement, the Group has established two Operations Centers to manage its global business, mainly through the following companies (see Note 6). (i) Remains in current assets, as financial assets held for sale (see Note 9). (ii) Corresponds to Group’s associates, which are hence excluded from consolidation. 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information (Continued) Operations Center in Argentina The activities of the operations center in Argentina are mainly developed through IRSA and its principally subsidiary, IRSA CP. Through IRSA and IRSA CP, the Group owns, manages and develops shopping centers across Argentina, a portfolio of office and other rental properties in the Autonomous City of Buenos Aires, and it entered the United States of America (“USA”) real estate market in 2009, mainly through the acquisition of non-controlling interests in office buildings and hotels. Through IRSA or IRSA CP, the Group also develops residential properties for sale. The Group, through IRSA, is also involved in the operation of branded hotels. The Group uses the term “real estate” indistinctively in these Financial Statements to denote investment, development and/or trading properties activities. IRSA’s shares are listed and traded on both the BASE and the NYSE. The activities of the Group’s segment “financial operations and others” is carried out mainly through BHSA, where we have a 29.94% interest (without considering treasury shares of our own). BHSA is a commercial bank offering a wide variety of banking activities and related financial services to individuals, small and medium-sized companies and large corporations, including the provision of mortgaged loans. BHSA's shares are listed on the BASE. Besides that, the Group has a 42.99% indirect equity interest in Tarshop, which main activities are credit card and loan origination transactions. Operations Center in Israel During the fiscal year ended June 30, 2014, the Group made an investment in the Israeli market, through DFL and DN B.V., in IDBD (an Israeli Company), with of an initial interest of 26.65%. IDBD is one of the Israeli largest and most diversified conglomerates, which is involved, through its subsidiaries and other investments, in several markets and industries, including real estate, retail, agribusiness, insurance, telecommunications, etc.; controlling or participating in companies such as: Clal (Insurance Company), Cellcom (Mobile phone services), Adama (Agrochemicals), Shufersal (supermarket), PBC (Real Estate), among others. IDBD is listed in TASE since May, 2014. On October 11, 2015, the Group gain effective control over IDBD (see Note 4), thus adding material assets in several industries and liabilities related to loans granted to IDBD and its subsidiaries. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information (Continued) Following the reduction of ETH’s equity interest in IDBD to less than 26.65% in February 2015 and the completion of BMBY’s process whereby Extra sold its equity interest, IDBD’s creditors saw an opportunity to call for the immediate payment of financial liabilities. IDBD is negotiating with the creditors certain amendments to the covenants in their loan agreements that will be enforced during the quarter ending March 31, 2016. If IDBD fails to reach an agreement with its creditors under favorable terms, the preexisting restrictions and covenants may remain in force and may not be fulfilled under the prevailing circumstances. As a holding company, IDBD’s main sources of funds derive from the dividends distributed by its subsidiaries, which have experienced a reduction in recent years. Yet, there are restrictions as to the payment of dividends based on the indebtedness level in some subsidiaries. IDBD has projected future cash flows; however, such cash flows are not deemed sufficient to settle its liabilities and other commitments. IDBD expects to receive capital contributions from Dolphin to honor its financial commitments if so required and subject to Dolphin’s acceptance. However, the Group has not undertaken to provide further financing to the subsidiary or to complete any divestiture, including the sale of Clal. IDBD could also secure additional financing through the private or public issuance of equity securities and additional divestitures. On December, 2013, was published in the Official Gazette of Israel the Promotion of Competition and Reduction of Concentration Law, 5774-2013 (‘the Concentration Law’) which has material implications for IDBD and its investments, including the disposal of the controlling interest in Clal. The shares representing the controlling interest in Clal have been deposited with a trust fund designated by the Capital Markets, Insurance and Savings Commission, which is dependent on the Ministry of Finance of Israel. This Commission also set a deadline by which the sale of the controlling interest should be complete. According to the framework established by the governmental authorities, IDBD should have executed an agreement for the sale of the interest in Clal by January 7, 2016 in order for the buyer to be able to secure all required regulatory approvals by June 30, 2016. Despite the fact that IDBD had received several non-binding offers to buy its controlling interest in Clal, such offers did not succeed for reasons beyond IDBD’s control, and the regulatory entity established an arrangement to complete the sale of Clal, as described in detail in Note 9. According to certain terms and covenants governing the above mentioned financial debt, there are also restrictions on the sale of material subsidiaries requiring the financial entities’ approval, and the regulatory entity’s requirement of selling the equity interest in Clal is also subject to IDBD’s current renegotiations with its creditors. The Group is also negotiating with IDBD’s non-controlling shareholders their assumed commitments to repurchase IDBD’s shares of stock at a pre-established price and within a defined term (see Note 4). 9 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information (Continued) All factors mentioned above, mainly (i) IDBD’s current financial position and need of financing to honor its financial debt and other commitments, (ii) the renegotiation underway with financial creditors, and (iii) the term set by Israel’s governmental authorities to sell the equity interest in Clal and the potential effects of such sale, in particular, on its market value, raise significant uncertainties as to IDBD’s capacity to continue as a going-concern. These financial statements do not include the adjustments or reclassifications related to the valuation of IDBD’s assets and liabilities that would be required if IDBD were not able to continue as a going-concern. The Group is and will continue working to address the uncertainties described above. The Group The financial position of IDBD and its subsidiaries at the operations center in Israel does not affect the financial position of IRSA and its subsidiaries at the operations center in Argentina. IRSA and its subsidiaries are not facing financial constraints and are compliant with their financial commitments. In addition, the commitments and other covenants resulting from the loan granted to IDBD do not have impact on IRSA since such loan has no recourse against IRSA and it is not secured by IRSA’s assets. There are no significant uncertainties as to the capacity of the Group, as a whole, to operate as a going-concern, with such uncertainties being limited to the operations in Israel. 2. Summary of significant accounting policies Basis of preparation of the Financial Statements These Financial Statements have been prepared in accordance with IAS 34 "Interim Financial Reporting", therefore, should be read together with the Annual Financial Statements of the Group as of June 30, 2015 prepared in accordance with IFRS in force. Furthermore, these Financial Statements include supplementary information required by Law N° 19,550 and/or regulations of the CNV. Such information is included in notes to these Financial Statements according to IFRS. These Financial Statements corresponding to the six-month periods ended December 31, 2015 and 2014 have not been audited. The management believes they include all necessary adjustments to fairly present the results of each period. The Company’s six-month periods ended December 31, 2015 and 2014 results do not necessarily reflect the proportion of the Group’s full-year results. 10 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) On October 11, 2015, the Group took over IDBD. IDBD’s fiscal year ends on December 31 each year and the Company’s fiscal year ends on June 30. IDBD’s quarterly and annual reporting follows the guidelines of Israeli standards, which means that the information is only available after the applicable statutory terms in Argentina. Therefore, the Company will not be able to include IDBD’s quarterly results in its financial statements as of December 31, 2015 to be filed with the CNV. The Company will consolidate IDBD’s results of operations with a three-month lag, adjusted for the effects of material transactions that may have taken place during the reported period. Hence, IDBD’s results of operations for the period beginning on October 11, 2015 (the acquisition date) through December 31, 2015 will be included in the Group’s interim statement of comprehensive income for the nine-month period ending March 31, 2016, except for such material transactions that could have been substantially affected. The Company expects IDBD’s results for subsequent periods to become available with a similar lag. IDBD’s information disclosed in these financial statements is as at the takeover date, and is preliminary and subject to potential measurement adjustments, as explained in Note 4. The Group expects the business combination to be fully booked in its financial statements as of June 30, 2016. Given the materiality of IDBD’s assets and liabilities incorporated, the Group had to change the format of its financial statements for the ease of reading and analysis. The most significant change is in line with the new organizational structure, which is split into two large operations centers in Argentina and Israel. In this regard, changes have been made to the notes, tables and exhibits and their respective order, classification and content in the financial statements, on a geographic basis and taking into consideration the significance of the Group’s global operations following IDBD’s consolidation. 11 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Scope of consolidation In addition to the comments in Note 2.3 a) to the Annual Financial Statements, below are the consolidation bases that were followed to consolidate IDBD from October 11, 2015. The Group conducts its business through several operating and holding companies, the principal are listed below: Operations Center in Argentina: Name of the entity Main activity % of ownership interest held by the Group (5) % of ownership interest held by the NCI Direct interest of IRSA: IRSA CP Real estate 95.22% 4.78% E-Commerce Latina S.A. (4) Holding 100.00% - Efanur S.A. Holding 100.00% - Hoteles Argentinos S.A. Hotel 80.00% 20.00% Inversora Bolívar S.A. Holding 100.00% - Llao Llao Resorts S.A. (1) Hotel 50.00% 50.00% Nuevas Fronteras S.A. Hotel 76.34% 23.66% Palermo Invest S.A. Holding 100.00% - Ritelco S.A. Holding 100.00% - Tyrus S.A. Holding 100.00% - Interest indirectly held through IRSA CP: Arcos del Gourmet S.A. Real estate 90.00% 10.00% Emprendimiento Recoleta S.A. Real estate 53.68% 46.32% Fibesa S.A. Real estate 100.00% - Panamerican Mall S.A. Real estate 80.00% 20.00% Shopping Neuquén S.A. Real estate 99.56% 0.44% Torodur S.A. Holding 100.00% - 12 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Name of the entity Main activity % of ownership interest held by the Group (5) % of ownership interest held by the NCI Interest indirectly held through Tyrus S.A.: Dolphin Fund Ltd. (2) (3) Holding 91.57% 8.43% I Madison LLC Holding 100.00% - IRSA Development LP Holding 100.00% - IRSA International LLC Holding 100.00% - Jiwin S.A. Holding 100.00% - Liveck S.A. Holding 100.00% - Real Estate Investment Group LP (“REIG”) Holding 64.01% 35.99% Real Estate Investment Group II LP Holding 80.54% 19.46% Real Estate Investment Group III LP (3) Holding 81.19% 18.81% Real Estate Investment Group IV LP Holding 100.00% - Real Estate Investment Group V LP Holding 100.00% - Real Estate Strategies LLC Holding 100.00% - Interest indirectly held through Efanur S.A.: Real Estate Strategies LP Holding 66.83% 33.17% Interest indirectly held through Dolphin Fund Ltd. IDB Development Corporation Ltd. Holding 49.00% 51.00% Operations Center in Israel: Name of the entity Main activity % of ownership interest held by the Group (5) % of ownership interest held by the NCI Interest indirectly held through IDBD: Discount Investment Corporation Ltd. Holding 73.92% 26.08% Clal Holdings Insurance Enterprises Ltd. Insurance and pension company 54.97% 45.03% IDB Tourism (2009) Ltd. Holding company in the tourism services sector 100.00% - IDB Group Investment Inc. Holding 50.00% 50.00% Interest indirectly held through Discount Investment Corporation Ltd: Property & Building Corporation Ltd. Real estate 76.46% 23.54% Gav Yam Land Ltd. Real estate 69.07% 30.93% Israel Property Rental Corporation Ltd. (ISPRO) Real estate 100.00% - MATAM - Haifa Science Industries Center Real estate 50.10% 49.90% Neveh-Gad Building & Development Ltd. Real estate 100.00% - Hadarim Properties Ltd. Real estate 100.00% - PBC USA Investment Inc. Real estate 100.00% - 13 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Name of the entity Main activity % of ownership interest held by the Group (5) % of ownership interest held by the NCI Interest indirectly held through Discount Investment Corporation Ltd (Continued) : Shufersal Ltd. Supermarket 45.49% 54.51% Shufersal Real Estate Ltd. Supermarket 100.00% - Koor Industries Ltd.(6) Holding company in the agrochemical sector 100.00% - Cellcom Israel Ltd. (8) Communication services 41.78% 58.22% Netvision Ltd. Communication services 100.00% - Elron Electronic Industries Ltd. Technology development – Holding 50.32% 49.68% Bartan Holdings and Investments Ltd. Holding 55.68% 44.32% Epsilon Investment House Ltd. Holding 68.75% 31.25% The Group has consolidated the investment in Llao Llao Resorts S.A. considering its equity interest and a shareholder agreement that confers it majority of votes in the decision making process. The Group has consolidated its indirect interest in DFL considering its exposure to variable returns coming from its investment in DFL and the nature of the relationship between the Group and the shareholders with right to vote of DFL. Includes interest indirectly held through Ritelco S.A. Includes interest indirectly held through Tyrus S.A. Correspond to interest directly held in each company. Owns a 40% equity interest of Adama. It has been valued as financial asset held for sale. The Group has consolidated the interest in Cellcom taking into consideration its equity interest and decision-making power given the fact that the remaining interests are too disperse. Summarized financial information on principal subsidiaries with material controlling interests and other information are included in note 7. Significant accounting policies The accounting policies applied in the presentation of these Financial Statements are consistent with those applied in the preparation of the Annual Financial Statements under IFRS as described in Note 2 to the Annual Financial Statements, except for the new accounting policies adopted following IDBD’s consolidation. The principal accounting policies applied for the first time for the three-month period ended December 31, 2015 associated to equity balances are as follows: Non-recourse loan IDBD has a non-recourse loan, which was split into two components on the basis of an independent appraiser’s report. 14 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) The commitment to transfer shares represents the main contract and was initially recognized at fair value and, later, at its depreciated cost. The derivative embedded represents a call option and is computed taking into account future payments of interest on the loan. The main contract and the embedded derivative ("non-recourse loan") are disclosed net in loans. Irrevocable right of use of the capacity of underground communication lines Transactions carried out to acquire an irrevocable right of use of the capacity of underground communication lines are accounted for as service contracts. The amount paid for the rights of use of the communication lines is recognized as “Prepaid expenses” under trade and other receivables, and is amortized over a straight-line basis during the period set forth in the contract (including the option term), which is the estimated useful life of such capacity. Inventories Inventories are measured at the lower of cost and net realizable value. The cost of inventory includes expenses incurred in buying and taking the inventory to its existing location and condition. The cost of inventory of mobile phones and their related accessories and spare parts is calculated on the basis of the moving average, with the cost of other inventory being calculated on a FIFO basis. Net realizable value is the estimated selling price in the ordinary course of business less selling expenses. It is determined on an ongoing basis, taking into account the product type and aging, based on the accumulated prior experience with the useful life of the product. The Group periodically reviews the inventory and its aging and books an allowance for impairment, as necessary. Property, plant and equipment The Group, through its Operations Center in Israel, holds hotels that have been reported under “Investment properties” since, unlike the hotels in the Operations Center in Argentina, it does not have a significant exposure to changes in operating cash flows of such hotels. 15 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Employee benefits Defined contribution plans A defined contribution plan is a retirement benefit whereby IDBD makes fixed contributions to a separate entity, without the legal or implicit obligation to pay additional amounts. The Group’s obligation to make contributions to defined contribution plans is recognized as expense when the obligation arises. Defined benefit plans IDBD’s net obligation concerning defined benefit plans is calculated on an individual basis for each plan, estimating the future benefits employees have gained in exchange for their services in the current and prior periods. The benefit is disclosed at its present value, net of the fair value of the plan assets. Calculations are made on an annual basis by a qualified actuary. Other long-term employee benefits The Group’s net obligation concerning employee long-term benefits, other than retirement plans, is the amount of the future benefits employees have gained in exchange for their services in the current and prior periods. These benefits are discounted at their present values. Provisions Guarantees A provision for warranties is recognized when the underlying products or services are sold. The provision is based on historic data of the warranties granted and all potential results are weighted against associated probabilities. Onerous contracts A provision for onerous contracts is recognized when the expected benefits are lower than the costs of complying with contract obligations. The provision is measured at the present value of the lower of expected cost of terminating the contract and the net expected cost of continuing the contract. Before recognizing a provision, the Group recognizes the impairment of the assets related to the mentioned contract. 16 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Summary of significant accounting policies (Continued) Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the Annual Financial Statements, as describe in Note 5 to those Financial Statements, save for changes in accrued income tax, provision for legal claims, provision for Directors' fees, allowance for bad debts and accrued supplementary rental, and those incorporated by business combination with IDBD. Comparability of information Balance items as of June 30, 2015 and December 31, 2014 shown in these financial statements for comparative purposes arise from the Consolidated Financial Statements then ended. As required by IFRS 3, the information of IDBD is included in the financial statements of the Group as from the acquisition date, and the prior periods are not modified by this situation. Therefore, the financial information consolidated for periods after the acquisition is not comparative with prior periods. During the six-month period ended December 31, 2015, the Argentine Peso devalued against the US$ and other currencies by around 46%, which has an impact in comparative information presented in these Financial Statements, due mainly to the currency exposure of our income and costs from "offices and other properties" segment, and our assets and liabilities in foreign currency (mainly assets and liabilities of the Operations Center in Israel). 17 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Seasonal effects on operations Operations Center in Argentina The operations of the shopping centers are subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time in Argentina (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and Christmas and year-end holidays celebrated in December, when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also affect the business. As a consequence, for shopping center operations, a higher level of business activity is expected in the period ranging between July and December, compared to the period January through June. Operations Center in Israel The operations of the Shufersal supermarket chain are subject to fluctuations of quarterly sales and income due to the increase in activity during religious holidays in different quarters throughout the year. For instance, in Pesaj (Passover) between March and April, and the Jewish New Year, sometime between September and October each year. The results of operations of Cellcom are also usually affected by seasonality in summer months in Israel and by the Jewish New Year, given a higher consumption due to internal and external tourism. 4. Acquisition and dispositions a) Acquisition of control over IDBD On May 7, 2014, a transaction wasagreed whereby the Group, acting indirectly through Dolphin, acquired, jointly with E.T.H.M.B.M. Extra Holdings Ltd. (a non-related company incorporated under the laws of the State of Israel) controlled by Mordechay Ben Moshé, an aggregate number of 106.6 million common shares in IDBD representing 53.30% of its stock capital, under the scope of the debt restructuring of IDBH with its creditors (the "Arrangement"), the IDBD's parent company. Under the terms of the agreement entered into between Dolphin and ETH, to which Dolphin and ETH agreed to (the "Shareholders' Agreement"), Dolphin acquired 50% interest in this investment, and ETH acquired the remaining 50%. The initial total investment amount was NIS 950 million, equivalent to approximately US$ 272 million at the exchange rate prevailing on that date. 18 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisition and dispositions (Continued) During year 2015 Dolphin continued investing in IDBD, therefore, as of December 31, 2015 IRSA's indirect equity interest in IDBD amounted to approximately 49%. On May 28, 2015, ETH launched the BMBY mechanism provided in the Shareholders’ Agreement (clause which establishes that each partyof the Shareholders' Agreement may offer to the counterparty to acquire (or sell, as the case may be), the shares it holds in IDBD at a fixed price). In addition, ETH further added that the purchaser thereunder required to assume all obligations of seller under the Arrangement. O n June 10 and 11, 2015, Dolphin gave notice to ETH of its intention to buy all the sharesof IDBD held by ETH. After certain aspects of the offer were resolved through an arbitration process brought by Dolphin and ETH in accordance with provisions on dispute resolution included in the Shareholders’ Agreement, on September 24, 2015, the competent arbitrator resolved that: (i) Dolphin and IFISA (related company to the Group) were entitled to act as buyers in the BMBY process, and ETH should sold IDBD shares held by it (92,665,925 shares) at a price of NIS 1.64 per share; (ii) The buyer must fulfilled all of the commitments included in the seller’s Arrangement, including the commitment to carry out Tender Offers where responsibility were borne by Dolphin; (iii) The buyer must pledged in favor of the Arrangement Trustees the shares that seller had pledged to them. On October 11, 2015, the BMBY process concluded, and IFISA acquired all IDBD's shares of stock held by ETH. Consequently, the Shareholders' Agreement ceased and members of IDBD's Board of Directors representing ETH submitted their irrevocable resignation to the Board Dolphin is hence empowered to appoint the new members to the Board. Additionally, on the same date, Dolphin pledged additional shares as a performance bond for the Tender Offers, thereby increasing the number of pledged shares to 64,067,710. As a consequence, the Groupgain control of IDBD and started to consolidate financial statements as from that date. As of December 31, 2015, Dolphin held an aggregate number of 324,445,664 shares, 24,897,859 Series 4 warrants, 109,342,966 Series 5 warrants and 97,833,180 Series 6 warrants, accounting for a 49.0% share interest in IDBD. Additionally, on December 31, 2015, Dolphin held 498,140 shares of DIC and 83,023 Series 4, 5 and 6 warrants of DIC, accounting for a direct equity interest of 0.49% in DIC. The Group is analyzing the allocation of the price paid across various net assets acquired by IDBD; therefore, the information presented below is preliminary. 19 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisition and dispositions (Continued) The following chart shows the consideration, the fair value of the acquired assets, the assumed liabilities and the non-controlling interest as of the acquisition date. Fair value of the interest in IDBD’s equity held before the business combination and warrants 1,416 Total consideration Fair value of identifiable assets and assumed liabilities: Investment properties 28,821 Property, plant and equipment 13,734 Intangible assets 1,288 Investment in associates and joint ventures 9,043 Financial assets held for sale 4,475 Trading properties 2,437 Inventories 1,822 Income tax credits for the year 91 Trade and other receivables 9,546 Investments in financial assets 6,695 Restricted assets 250 Cash and cash equivalents 9,193 Deferred income tax (3,597) Provisions (1,089) Borrowings (68,174) Derivative financial instruments, net 280 Income tax expense (316) Employee benefits (405) Salaries and social security liabilities (794) Trade and other liabilities (11,550) Total net identifiable assets Non-controlling interest (2,235) Goodwill not yet allocated 1,901 Total 20 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisition and dispositions (Continued) The fair value of the investment property was assessed by a qualified independent appraiser. As of the acquisition date, the Group estimates that recognized assets are recoverable. The fair value of the non-controlling interest in IDBD, has been determined on a proportional basis to the fair value of net acquired assets. Following the control of IDBD, the cumulative currency translation accumulated in shareholders’ equity from the interest held in IDBD before the business combination in the amount of Ps. 144 million were charged to income. This gain was disclosed under "Other operating results, net" line in the statement of income. Disclosures required by IFRS 3 are not included since results are not consolidated. b) Tender Offers As described in Note 3.1 to the Annual Financial Statements, Dolphin was required to carry out the first tranche of Tender Offers in December 2015. Before expiration of the first tranche of the Tender Offer, Dolphin and the Trustees of the Arrangement reached an interim agreement (the “Interim Arrangement”) that includes but is not limited to the following: (i) Postpone the date in which Dolphin would propose the first part of the Tender Offers until March 15, 2016, so that the execution of the Tender Offer would extend until March 31, 2016. Increase the first part of the Tender Offer by NIS 7 million, without changing the number of shares entitled to participate in the Tender Offer; (ii) Should IDBD carry out the issue of shares or convertible assets before March 15, 2016 (excluding the issuance of shares resulting from exercising already existing warrants) to any person other than Dolphin and/or any other company not entitled to take part as offeror in the Tender Offers, increase the first part of the Tender Offer by NIS 53 million (in addition to the NIS 7 million of section (i)), without changing the total number of shares to be purchased through the Tender Offer; (iii) Increase the collateral granted to the Trustees of the Arrangement to secure performance of the commitments assumed under the Tender Offers; (iv) TheInterim Arrangement should be approved by the Shareholders’ Meeting, after which the parties would file a petition requesting that the appeal with the Supreme Court be dismissed without costs for the parties; (v) TheInterim Arrangement would also be subject to the execution of the Subordinated Loan between Dolphin and IDBD (a subordinated and convertible loan granted to IDBD in the amount of NIS 210 million). On December 6, 2015 theInterim Arrangement was approved and the appeal with the Supreme Court was dismissed without cost to the parties. On December 1, 2015, Dolphin and IDBDsuscribed into the Subordinated Loan. 21 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisition and dispositions (Continued) c) Sale of properties in the Operations Center in Argentina During the six-month period ended December 31, 2015, the Group has sold certain floors corresponding to Maipú 1300 Building, Intercontinental Plaza, all the floors corresponding to Dique IV and Isla Sirgadero. All sales mentioned above led to a combined profit for the Group of Ps. 1,029, disclosed within the line “Gain from disposal of investment properties” in the statement of income. 5. Financial risk management and fair value The Group's activities expose it to a variety of financial risks: market risk (including foreign currency risk, interest rate risk, indexing risk due to specific clauses and other price risk), credit risk, liquidity risk and capital risk. Within the Group, risk management functions are conducted in relation to financial risks associated to financial instruments to which the Group is exposed during a certain period or as of a specific date. The general risk management policies of the Group are focused on the unpredictability of financial markets and seek both to minimize adverse potential effects on the financial performance of the Group and to manage and control the financial risks effectively. The Group uses financial instruments to hedge certain risk exposures when deemed appropriate based on its internal management risk policies, as explained below. Given the diversity of sectors in the economy and industries, different regulatory and legal frameworks and the macroeconomic environment in each of its operations centers, the Group has decentralized the risk management policies geographically based on its two operations centers in order to identify and properly analyze the various types of risks to which each of the subsidiaries is exposed. Below is a list of the main risk management policies of each of the operations centers: Risk management in the operations center in Argentina: These Financial Statements do not include all the information and disclosures on financial risk management in this operations center; therefore they should be read along with Note 4 to the Annual Financial Statements. There have been no changes in the risk management or risk management policies applied by the Group to the Operations Center in Argentina since year end. 22 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value (Continued) Risk management in the operations center in Israel: Given the diversity of sectors in the economy, industries, and risks, IDBD manages its exposure to key financial risks in accordance with a decentralized risk management policy for all its subsidiaries. Both IDBD as holding and each subsidiary are responsible for managing their own financial risks in accordance with agreed global guidelines. The Chief Financial Officers of each entity are responsible for managing the risk management policies and systems, the definition of hedging strategies, insofar as applicable and based on any restriction that may be apply as a result of financial debt, the supervision of its implementation and the answer to such restrictions. The management framework includes policies, procedures, limits and allowed types of derivative financial instruments. This section provides a description of the principal risks and uncertainties related to the operations center in Israel that could have a material adverse effect on the IDBD’s strategy, performance, results of operations and financial condition. The risks and uncertainties facing the businesses, set out below, do not appear in any particular order of potential materiality or probability of occurrence. The information corresponding to the sensitivity analysis of financial risks and its impact on operating income has not been included because the Group does not present IDBD income in this period. (a) Market risk management (i) Foreign currency risk IDBD operates at an international level and is exposed to exchange rate risks. Foreign exchange risk arises when future commercial transactions or recognized assets or liabilities are denominated in a currency that is not the entity’s functional currency in which the transaction is conducted, mainly the US dollar. Real estate, business and/or financial activities of IDBD subsidiaries in the operations center in Israel are developed in the functional currencies of the economies where they operate, in that they IDBD is not significantly exposed to foreign currency risk. Net financial position exposure to the functional currencies is decentralized managed on a case-by-case basis, by entering into foreign currency derivative instruments and/or by borrowings in foreign currencies, as the case may be, or by other methods, considered adequate by the Management, according to circumstances. 23 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value (Continued) (ii) Risk of fluctuations of the CPI of Israel IDBD has financial liabilities indexed by the Israeli CPI. As of the balance sheet date, 72% of financial debts arising from the center of operations in Israel was adjusted by the Israeli CPI. Net financial position exposure to the Israeli CPI fluctuations is decentralized managed on a case-by-case basis, by entering into derivative financial instruments, as the case may be, or by other methods, considered adequate by the Management, according to circumstances. (iii) Interest rate risk The IDBD’s interest rate risk principally arises from long-term borrowings (See Note 24). Borrowings issued at variable rate expose IDBD to cash flow interest rate risk, partially compensated by financial assets at floating interest rate. Borrowings issued at fixed rates expose IDBD to fair value interest rate risk. IDBD manages the exposure to the interest rate risk on a dynamic basis. Various scenarios are simulated by IDBD, taking into consideration refinancing, renewal of existing positions, alternative financing sources or hedging instruments, maintaining an appropriate mix between fixed and floating rate interest bearing liabilities. Exposure to interest rate risk is decentralized managed and these activities are evaluated regularly by Management to determine that IDBD is not exposed to interest rate movements that could adversely impact its ability to meet its financial obligations and to comply with its borrowings covenants. As of the date of these Financial Statements, the 96% of the Group’s long-term financial borrowings in this operations center are at fixed interest rate, therefore, IDBD is not significantly exposed to the interest rate fluctuation risk. (iv) Other price risk IDBD is exposed to equity securities price risk or derivative financial instruments price risk because of investments held in entities that are publicly traded. As indicated in Note 9, investment in Clal is classified on the statements of financial position at "fair value through profit or loss" and represents the most significant IDBD’s exposure to price risk. IDBD has not used hedging against these risks. IDBD regularly reviews the prices evolution of these equity securities in order to identify significant movements. 24 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value (Continued) (b) Credit risk management Credit risk refers to the risk that counterparty will default on its contractual obligations resulting in a financial loss to IDBD. Credit risk is decentralized managed. Each entity is responsible for managing and analyzing the credit risk and limits have been established to ensure that IDBD deals only with approved counterparties and that counterparty concentration risk is addressed and the risk of loss is mitigated. Counterparty exposure is measured as the aggregate of all obligations of any single legal entity or economic entity to IDBD. IDBD is subject to credit risk arising from deposits with banks and financial institutions, investments of surplus cash balances, the use of derivative financial instruments and from outstanding receivables The IDBD’s policy is to manage credit exposure to deposits, short-term investments and other financial instruments by maintaining diversified funding sources in various financial institutions. All the institutions that operate with IDBD are well known because of their experience in the market and high credit quality. IDBD places its cash and cash equivalents, investments, and other financial instruments with various high credit quality financial institutions, thus mitigating the amount of credit exposure to any one institution. The maximum exposure to credit risk is represented by the carrying amount of cash and cash equivalents and short-term investments in the statements of financial position. IDBD’s primary objective for holding derivative financial instruments is to manage currency exchange rate risk and interest rate risk. IDBD generally enters into derivative transactions with high-credit-quality counterparties and, by policy, limits the amount of credit exposure to each counterparty. The amounts subject to credit risk related to derivative instruments are generally limited to the amounts, if any, by which counterparty’s obligations exceed the obligations that IDBD has with that counterparty. The credit risk associated with derivative financial instruments is representing by the carrying value of the assets positions of these instruments. The IDBD’s policy is to manage credit exposure to trade and other receivables within defined trading limits. All IDBD’s significant counterparties have internal trading limits. 25 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value (Continued) Trade receivables from investment and development property activities are primarily derived from leases and services from shopping centers, office and other rental properties; receivables from the sale of trading properties and investment properties (primarily undeveloped land and non-retail rental properties). IDBD has a large customer base and is not dependent on any single customer. There is not a high credit risk concentration in trade receivables from telecommunications and supermarket activity, as the business does not rely on few customers and most of the transactions are paid in cash or credit card. (c) Liquidity risk management The most important risk in the operations center in Israel is the liquidity risks, including risks associated with refinancing borrowings as they mature, the risk that borrowing facilities are not available to meet cash requirements, and the risk that financial assets cannot readily be converted to cash without loss of value. Failure to manage liquidity risks could have a material impact on the IDBD’s cash flow and statements of financial position. Prudent liquidity risk management implies maintaining sufficient cash, the availability of funding through an adequate amount of committed credit facilities and the ability to close out market positions. Due to the dynamic nature of the underlying businesses, IDBD aims to maintain flexibility in funding its existing and prospective debt requirements by maintaining diversified funding sources. IDBD monitors its current and projected financial position using several key internally generated reports: cash flow forecasts; debt maturity; and interest rate exposure. IDBD also undertakes sensitivity analysis to assess the impact of proposed transactions, movements in interest rates and changes in property values on the key profitability, liquidity and balance sheet ratios. IDBD’s debt and derivative positions are continually reviewed to meet current and expected debt requirements. IDBD maintains a balance between longer-term and shorter-term financings. Short-term financing is principally raised through bank facilities and overdraft positions. Medium- to longer-term financing comprises public and private bond issues, including private placements. Financing risk is spread by using a variety of types of debt. The maturity profile is managed in accordance with IDBD’s needs, by spreading the repayment dates and extending facilities, as appropriate. Given the current financial debt conditions of the Operations Center in Israel, in particular in the holding company IDBD, the main source of funding has been capital contributions. See Note 24 that includes a description of commitments and restrictions related to loans and renegotiation processes under way. 26 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information IFRS 8 requires an entity to report financial and descriptive information about its reportable segments, which are operating segments or aggregations of operating segments that meet specified criteria. Operating segments are components of an entity about which separate financial information is available that is evaluated regularly by the CODM. According to IFRS 8, the CODM represents a function whereby strategic decisions are made and resources are assigned. The CODM function is carried out by the President of the Group, Mr. Eduardo S. Elsztain. In addition, and due to the acquisition of IDBD, two responsibility levels have been established for resource allocation and assessment of results of the two operations centers, through executive committees in Argentina and Israel. Following the control of IDBD, as from this quarter, the Group reports its financial and equity performance based on the new segment structure. Comparative information has been modified to reflect the new organization insofar as possible. Segment information is now reported from two perspectives: geographic presence and products and services. From the geographic point of view, the Group has established two Operations Centers to manage its global interests: Argentina and Israel. Within each operations center, the Group considers separately the various activities being developed, which represent reporting operating segments given the nature of its products, services, operations and risks. Management believes the operating segment clustering in each operations center reflects similar economic characteristics in each region, as well as similar products and services offered, types of clients and regulatory environments. 27 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is the segment information prepared as follows: · Operations Center in Argentina: Within this center, the Group operates in the following segments: o The “Shopping Centers” segment includes assets and operating results of the activity of shopping centers portfolio principally comprised of lease and service revenues related to rental of commercial space and other spaces in the shopping centers of the Group. o The “Offices and others” segment includes assets and operating results from lease revenues of office and other rental space and other service revenues related to the office activities. o The “Sales and Development” segment includes assets and operating results of the sales of undeveloped parcels of land and/or trading properties, as the results related with its development and maintenance. Also included in this segment are the results of the sale of real property intended for rent, sales of hotels and other properties included in the international segment. o The "Hotels" segment includes the operating results of hotels mainly comprised of room, catering and restaurant revenues. o The “International” segment includes assets and operating profit or loss from business related to associates Condor and Lipstick. Through these associates, the Group derives revenue from hotels and an office building in United States, respectively. Until September 30, 2014, this segment included revenue from a subsidiary that owned the building located at 183 Madison Ave in New York, United States, which was sold on September 29, 2014. Additionally, until October 11, 2015, this international segment only included results from the investment in IDBD carried at fair value. o The “Financial operations and others” segment primarily includes the financial activities carried out by BHSA and Tarshop and other residual financial operations. 28 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The CODM periodically reviews the results and certain asset categories and assesses performance of operating segments of this operations center based on a measure of profit or loss of the segment composed by the operating income plus the equity in earnings of associates and joint ventures. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the consolidated financial statements, except for the following: · Operating results from joint ventures: Cyrsa S.A., NPSF, Puerto Retiro, Baicom Networks S.A. and Quality are evaluated by the CODM applying proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line based on the percentage held in joint ventures rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return. Moreover, operating results of EHSA joint venture is accounted for under the equity method. Management believes that, in this case, this method provides more adequate information for this type of investment, given its low materiality and considering it is a company without direct trade operations, where the main asset consists of an indirect interest of 25% of LRSA. · Operating results from Shopping Centers and Offices segments does not include the amounts pertaining to building administration expenses and collective promotion funds (“FPC”, as per its Spanish acronym) and so does it exclude total recovered costs, whether by way of building administration expenses or other concepts included under financial income (for example default interest and other concepts). The CODM examines the net amount from these items (total surplus or deficit between building administration expenses and FPC and recoverable expenses). Information analyzed in relation to Group revenue and assets: The assets’ categories examined by the CODM are: investment properties, property, plant and equipment, trading properties, inventories, investment in associates and goodwill. The sum of these assets, classified by business segment, is reported under “assets by segment”. Assets are allocated to each segment based on the operations and/or their physical location. Within the operations center in Argentina, most revenue from its operating segments are derived from, and their assets are located in, Argentina, except for earnings of associates included in the “International” segment located in United States. 29 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) · Operations center in Israel: Within this center, the Group operates in the following segments: o The segment “Commercial Properties” includes mainly assets and operating income derived from business related to the subsidiary PBC. Through PBC, the Group operates rental properties and residential properties in Israel, United States and other parts of the world and carries out commercial projects in Las Vegas, United States. o The segment “Supermarkets” includes assets and operating income derived from the business related to the subsidiary Shufersal. Through Shufersal, the Group operates a supermarket chain in Israel. o The segment “Agrochemicals” includes income derived from the business related to the associate Adama. Adama is a company specialized in agrochemicals, particularly for the production of crops. o The segment “Telecommunications” includes assets and operating income derived from the business related to the subsidiary Cellcom. Cellcom is a provider of telecommunication services and its main activities include the provision of mobile phone services, fixed line phone services, data and Internet, among others. o The segment “Insurance” includes assets and operating income derived from the business related to Clal. This company is one of the most important insurance groups in Israel, and is mainly engaged in pension and social security insurance, among others. o All other segments include the assets and income derived from other diverse business activities which are not material, such as technological developments, tourism, gas and oil assets, electronics, and others. The CODM periodically reviews the results and certain asset categories and assesses performance of operating segments of this operations center based on a measure of profit or loss of the segment composed by the operating income plus the equity in earnings of associates and joint ventures. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the consolidated financial statements, except for the following: · Operating results of the associate Adama in the segment Agrochemical are evaluated applying proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line based on the percentage held in the associate rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return. 30 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) · Operating income of the Clal subsidiary in the Insurance segment are analyzed from a consolidated perspective. As indicated in Note 9, 51% of the controlling shares of Clal are held in trust following instructions from the Israel Securities Exchange Commission to comply with the sale of the majority stake in Clal. Under this method both income and assets are fully consolidated on a line-by-line basis, and not under one line as if it were a financial instrument reported at fair value, as required by the IFRSs under the current circumstances where control in not exercised. As indicated under Note 2, the Group decided to consolidate income derived from its operations center in Israel with a three month lag, as adjusted for the effects of significant transactions; hence, operating results of IDBD for the period extending from October 11, 2015 (acquisition date) through December 31, 2015 will be included under interim comprehensive income of the Group for the nine month period to be ending on March 31, 2016. Therefore, segment information pertaining to operating income for the period extending from the acquisition date through December, 31 2015 has not been included. Furthermore, comparative information has not been modified for as of that date the Group did not exercise control over IDBD. The assessment of this investment was part of the international segment of the operations center in Argentina. Goods and services exchanged between segments are calculated on the basis of market prices. Intercompany transactions between segments, if any, are eliminated. As to those business segments where assets are reported under the proportional consolidation method, each reported asset includes the proportional share of the Group in the same class of assets of the associates and/or joint ventures. Only as an example, the amount of investment properties reported includes (i) the balance of investment properties as stated in the statement of financial position, plus (ii) the Group’s share in the balances of investment properties of associates and joint ventures. Within the operations center in Israel, most revenue from its operating segments are derived from, and their assets are located in, Israel, except for part of earnings from the segment Commercial Properties, from activities outside Israel, mainly in United States. 31 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of Group’s operations center in Argentina for the period ended December 31, 2015: December 31, 2015 Operations center in Argentina Shopping Center Offices and others Sales and developments Hotels International Financial operations and others Total Revenues 1,193 145 5 244 - - 1,587 Costs (176) (26) (10) (170) - - (382) Gross Profit / (Loss) 74 - - Gain from disposal of investment property - - 1,029 - - - 1,029 General and administrative expenses (81) (16) (72) (49) (59) - (277) Selling expenses (64) (18) (10) (29) - - (121) Other operating results, net (18) (1) (5) (1) 146 2 123 Profit / (Loss) from operations 84 87 2 Share of profit / (loss) of associates and joint ventures - 8 6 - (579) 161 (404) Segment Profit / (Loss) 92 Investment properties 2,347 861 321 - - - 3,529 Property, plant and equipment 47 20 1 161 2 - 231 Trading properties - - 179 - - - 179 Goodwill 7 4 - 11 Right to receive future units under barter agreements - - 90 - - - 90 Inventories 16 - 1 8 - - 25 Investments in associates and joint ventures - 24 62 - 61 1,584 1,731 Operating assets 63 32 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of Group’s operations center in Argentina for the period ended December 31, 2014: December 31, 2014 Operations center in Argentina Shopping Center Offices and other Sales and developments Hotels International Financial operations and others Total Revenues 867 163 7 213 26 - 1,276 Costs (124) (20) (8) (139) (7) - (298) Gross Profit / (Loss) 74 19 - Gain from disposal of investment property - - 801 - - - 801 General and administrative expenses (56) (24) (21) (37) (27) - (165) Selling expenses (46) (7) (4) (28) - - (85) Other operating results, net (14) (113) (1) - 187 8 67 Profit / (Loss) from operations 9 8 Share of profit / (loss) of associates and joint ventures - 3 2 1 (779) 84 (689) Segment Profit / (Loss) 2 10 92 Investment properties 2,288 715 637 - - - 3,640 Property, plant and equipment 30 26 1 162 1 - 220 Trading properties - - 139 - - - 139 Goodwill 2 9 - 11 Right to receive future units under barter agreements 9 5 76 - - - 90 Inventories 13 - 1 7 - - 21 Investments in associates and joint ventures - 27 47 23 406 1,337 1,840 Operating assets 33 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of Group’s operations center in Israel of the Group for the period ended December 31, 2015: Operations center in Israel Commercial properties Supermarkets Agrochemicals Telecommunications Insurances Others Total Operating assets 53,138 24,706 62,570 20,816 314,116 2,979 478,325 Operating liabilities (44,112) (21,048) (50,615) (16,893) (299,343) (2,061) (433,972) Operating Assets (Liabilities), net 9,026 3,658 11,955 3,923 14,873 918 44,353 34 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The following tables present a reconciliation between the total results of operations as per segment information of the operations center in Argentina and the results of operations as per the statements of income. The adjustments relate to the presentation of the results of operations of joint ventures accounted for under the equity method under IFRS and the non-elimination of the inter-segment transactions. December 31, 2015 Total as per segment information Adjustment for share of profit / (loss) of joint ventures Expenses and FPC Adjustment to income for elimination of inter-segment transactions Total as per Statement of income Revenues from sales, rents and services 1,587 (15) - (2) 1,570 Income from expenses and FPC - - 594 - 594 Costs (382) 9 (602) 3 (972) Gross profit 1 1,192 Gain from disposal of investment properties 1,029 - - 1,029 General and administrative expenses (277) 1 - 3 (273) Selling expenses (121) 1 - - (120) Other operating results, net 123 1 - (4) 120 Profit from operations - Share of (loss) / profit of associates and joint ventures (404) 6 - - (398) Net segment profit / (loss) before financing and taxation 3 - December 31, 2014 Total as per segment information Adjustment for share of profit / (loss) of joint ventures Expenses and FPC Adjustment to income for elimination of inter segment transactions Total as per Statement of income Revenues from sales, rents and services 1,276 (14) - (3) 1,259 Income from expenses and FPC - - 439 - 439 Costs (298) 5 (445) 3 (735) Gross profit - Gain from disposal of investment properties 801 - - - 801 General and administrative expenses (165) 2 - 1 (162) Selling expenses (85) 1 - - (84) Other operating results, net 67 2 - (1) 68 Profit from operations - Share of (loss) / profit of associates (689) 8 - - (681) Net segment profit ( (loss) before financing and taxation 4 - 35 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The following tables present a reconciliation between total segment assets and liabilities as per segment information of operations centers in Argentina and Israel and total assets as per the statement of financial position. December 31, 2015 June 30, 2015 Operations center in Argentina Operations center in Israel Total Operations center in Argentina Total assets per segment based on segment information Less: Proportionate share in assets per segment of joint ventures and other associates (2) (119) - (119) (156) Adjustments for deconsolidation of Adama and Clal, among others - (344,747) (344,747) - Plus: Fair value adjustments due to business combination - (10,237) (10,237) - Adjustments due to significant operations of the reported period - (1,072) (1,072) - Investment in joint ventures and other associates (1) 172 - 172 159 Other non-reportable assets 5,802 - 5,802 3,341 Total assets per segment as per statement of financial position December 31, 2015 June 30, 2015 Operations center in Argentina Operations center in Israel Total Operations center in Argentina Total liabilities per segment based on segment information - - Less: Adjustments for deconsolidation of Adama and Clal, among others - 313,891 313,891 - Plus: Fair value adjustments due to business combination - 2,372 2,372 - Adjustments due to significant operations of the reported period - 700 700 - Other non-reportable assets (11,162) - (11,162) (7,077) Total liabilities per segment as per statement of financial position (1) Represents the proportionate equity value of joint ventures and other associates that were proportionately consolidated for information by segment purposes. (2) Below is a detail of the proportionate share in assets by segment of joint ventures of the operations center in Argentina, included in the information reported by segment: December 31, December 31, Investment properties 112 144 Property, plant and equipment 1 - Trading properties 1 6 Goodwill 5 6 Total proportionate share in assets per segment of joint ventures 36 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about the main subsidiaries The Group conducts its business through several operating and holding subsidiaries. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Significant non-controlling interests have changed following the business combination. As of December 31, 2015 and June 30, 2015, significant non-controlling interests pertain to the operations center in Israel and the operations center in Argentina, respectively. At December 31, 2015 Period ended December 31, 2015 Non-controlling shareholders interest % Current Assets Non-current Assets Current Liabilities Non- Current liabilities Net assets Book Values of Non- controlling interests Revenue Net income equity Other comprehensive loss Total comprehensive loss Profit (Loss) attributable to non-controlling interest Other comprehensive (loss) attributable to non-controlling interest Cash of Operating activities Cash of Investing activities Cash of financial activities Net Increase (decrease) in cash and cash equivalents Dividends distribution to non-controlling shareholders DFL (1) 8.43% 1,112 1,395 1,794 - 713 (118) - (1,273) (336) (1,609) (79) (29) - IDBD (2) 51% 41,093 77,693 34,163 83,550 1,073 6,637 - Elron (4) 49.7% 2,235 644 105 26 2,748 - PBC (4) 23.5% 10,373 40,102 7,575 33,126 9,774 - 191 Cellcom (4) 58.2% 8,051 12,765 6,068 10,825 3,923 - Shufersal (4) 50.4% 10,564 14,142 11,499 9,549 3,658 - (79) (29) 191 At June 30, 2015 Period ended December 31, 2014 Non-controlling shareholders interest % Current Assets Non-current Assets Current Liabilities Non-Current Liabilities Net assets Book Values of non-controlling interest Revenue Net income equity Other comprehensive loss Total comprehensive loss Profit (Loss) attributable to non-controlling interest Other comprehensive (loss) attributable to non-controlling interest Cash of operating activities Cash of investment activities Cash of financial activities Net Increase (decrease) in cash and cash equivalents Dividends distribution to non-controlling shareholders PAMSA (5) 20.00% 488 518 310 21 675 129 175 71 71 71 14 - 55 (73) 13 (5) - DFL (1) 8.43% 330 1,729 299 264 1,496 13 - (856) (856) (856) (856) - Rigby (1) 25.50% 19 - - - 19 5 28 398 398 398 101 - 1 1,501 (1,500) 2 - RES (6) 33.17% 30 356 11 14 361 120 N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A 267 (741) - - N/A: Not applicable. Not considered a significant non-controlling interest Corresponds to the Group's indirect interest. The percentage of the non-controlling interest represents the equity interest which is not owned by Tyrus. Corresponds to the Group's indirect interest. The percentage of the non-controlling interest represents the equity interest which is not owned by DFL. Corresponds to the Group's indirect interest. The percentage of the non-controlling interest represents the equity interest which is not owned by IDBD. Corresponds to the Group's indirect interest. The percentage of the non-controlling interest represents the equity interest which is not owned by DIC. Corresponds to the Group's indirect interest. The percentage of the non-controlling interest represents the equity interest which is not owned by IRSA CP. Corresponds to the Group's indirect interest. The percentage of the non-controlling interest represents the equity interest which is not owned by Efanur. 37 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about principal subsidiaries (Continued) Cellcom is the largest provider of mobile telecommunications in Israel; it offers its services approximately to 2,900 million subscribers with a wide range of services. By the end of 2014, the Company launched television services over the Internet. Under Israeli laws, in order for a shareholder to be able to exert control over a Telecommunications Company, such shareholder must first secure the approval of the Ministry of Communications of Israel. Such approval, consequence of change in control of IDBD, has not yet been obtained. In November 2015, Cellcom entered into an agreement, subject to approval, with Golan Telecom Ltd. ("Golan") and its shareholders to acquire all of Golan’s shares for a price of NIS 1,170 million (or $ 3,900 million, at the exchange rate of 3.35), subject to certain adjustments. To complete the transaction, Cellcom intends to raise funds by way of a public offering and DIC expects to subscribe shares for up to NIS 100 million (or $ 335 million at the exchange rate of 3.35) at that public offering to maintain its current equity interests. In December 2015, PBC, issued three series of debentures under the current programs for an aggregate amount of NIS 417 million (or $ 1,397 million at the exchange rate of 3.35). In November 2015, IDBD, through IDB Tourism, renegotiated the terms and conditions of the loan for the purchase of aircrafts mentioned in Note 24. Among other things, the renegotiation involved the extension of the loan term and the purchase of a new Airbus. As of the date of these financial statements, the outstanding debt amounts to US$ 53 million. 8. Investments in associates and joint ventures As of June 30, 2015, the Group's associates were New Lipstick, BHSA, IDBD, Tarshop, Manibil S.A., Lipstick and BACS and the Groups’ joint ventures were Cyrsa S.A., Puerto Retiro, Baicom Networks S.A., Quality, NPSF, Entretenimiento Universal S.A. and EHSA. The shares of these investments are not publicly traded except for BHSA and IDBD. As of December 31, 2015, following IDBD’s consolidation, Adama, Mehadrin Ltd., PBEL Real Estate Ltd., Gav-Yam Properties in Lod, were included as associates, among others. 38 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Investments in associates and joint ventures (Continued) Changes in the Group’s investments in associates and joint ventures for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: December 31, June 30, Beginning of the period / year Acquisition / Increase in equity interest (Note 4) - 1,255 Decrease for the taking over (Note 4) (1,047) - Balance incorporated by business combination (Note 4) 9,043 - Capital contributions 45 39 Share of profit / (loss) 166 (21) Currency translation adjustment 3,605 87 Cash dividends (ii) (4) (47) Sale of equity interest (Note 4) (8) (34) Reclassification to financial instruments (Note 4) - (30) Capital reduction (iii) - (111) Net loss on investments at fair value (564) (412) End of the period / year (i) (i) Includes Ps. (582) and Ps. (363) reflecting interests in companies with negative equity as of December 31, and June 30, 2015, respectively, which are disclosed in “Provisions” (Note 23). (ii) For the period ended December 31, 2015, the Group cashed dividends from NPSF in the amount of Ps. 4. During the period ended June 30, 2015, the Group cashed dividends from BHSA in the amount of Ps. 13, from Cyrsa S.A. in the amount of Ps. 31 and from NPSF in the amount of Ps. 3. (ii i) During the year ended June 30, 2015, Cyrsa S.A. distributed dividends due to capital reduction in the amount of Ps. 111. Restrictions, commitments and other matters in respect of investments in Operations Center Argentina Legal reserve applicable to the Argentine Companies According to the Argentine laws, 5% of the profit of the year is separated to constitute legal reserve until they reach legal capped amounts (20% of total capital). This legal reserve is not available for the dividend distribution and can only be released to absorb losses. The Group’s investments under these laws have not reached the legal capped amounts. There are no contingent liabilities relating to the Group’s interest in associates and joint ventures. 39 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Investments in associates and joint ventures (Continued) Quality In March 2011, Quality purchased an industrial plant located in San Martín, Province of Buenos Aires. The facilities have the necessary features and scales for multiple uses. On January 20, 2015, Quality entered into an Urbanization Agreement with the Municipality of San Martin which contemplates a monetary compensation to the City Council totaling Ps. 40, payable in two installments of Ps. 20 each. The first of such installments was paid at the date of these financial statements. EHSA During November 2012, IRSA CP acquired shares of common stock, representing 50% of Entertainment Holdings S.A. (“EHSA”)’s capital stock and votes and as a consequence IRSA CP holds a jointly indirect interest in LRSA of 25% which operates the Exhibition Center “Predio Ferial de Buenos Aires”. In connection with the Exhibition Center, in December 2012 the Executive Branch issued Executive Order 2552/12 that annulled an executive order dated 1991 which approved the sale of the Exhibition Center to the SRA; the effect of this new order was to revoke the sale transaction. Although several resolutions have been issued since that point, to the date, we are not aware of any judicial measure petitioned by the owner of the Plot of Land and/or the National Government, or the corresponding appeals or rulings, may have affected the actual use of the Plot of Land. Puerto Retiro On April 18, 2000, Puerto Retiro was notified of a filing made by the National Government, through the Ministry of Defense, to extend the petition in bankruptcy of Indarsa to Puerto Retiro. At the request of plaintiff, the bankruptcy court for the Buenos Aires District issued an order restraining the ability of Puerto Retiro to sell or dispose in any manner the land. Indarsa had acquired 90% of the capital stock of Tandanor to a formerly estate owned company in 1991. Indarsa did not comply with the payment of the outstanding price for the acquisition of the stock of Tandanor, and therefore the Ministry of Defense requested the bankruptcy of Indarsa, pursuing to extend the bankruptcy to Puerto Retiro. In addition, Tandanor filed a civil action against Puerto Retiro and other accused parties in the criminal case for violation of section 174 subsection 5, under section 173 subsection 7 of Criminal Code. The claim expects that upon invalidation of executive order that approved the bid of Dársena Norte plot of land, Tandanor be reimbursed any other sum of money that it claims to have lost due to the alleged fraudulent purchase-sale transaction of the real property disputed in the case. 40 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Investments in associates and joint ventures (Continued) The Management and legal advisors of Puerto Retiro estimate that there are legal and technical issues to consider that the request for bankruptcy will be denied by the court as well as the fraud action. However, given the current status of the case, we cannot predict its outcome. Tarshop Over the past two years, the BCRA modified certain aspects of the regulatory framework of the activities carried out by Tarshop. Based on these changes, our Associate is going through a business reformulation process. In this context, the BHSA and IRSA CP approved a gradual capitalization plan to be carried out by shareholders pro rata their holdings, under which certain contributions were already made for a total amount of Ps. 235. New Lipstick New Lipstick has a pledge over the shares of its operating subsidiary Metropolitan. Metropolitan owns the building known as Lipstick Building in Manhattan. Restrictions, commitments and other matters in respect of investments of the operations center in Israel Adama Adama is specialized in the chemical industry, mainly, in the agrochemical industry. In this framework, Adama is engaged in developing, manufacturing and selling crop protection products, while also operating in other areas based on its basic capacities (the agricultural and chemical sectors), but to a immaterial extent. In 2011, IDBD sold 60% of Adama’s shares to China National Agrochemical Corporation (“ChemChina”) and was also granted a non-recourse loan in the aggregate amount of US$ 960, which is secured by the 40% of the shares held by IDBD as of December 31, 2015. The loan is disclosed in Note 24 under Non-current loans. IDBD through DICreported a potential transaction whereby Koor and ChemChina would transfer their entire interests (40% and 60%, respectively) in Adama to Hubei Sanonda Co. Ltd., a Chinese public company whose shares are listed in the Shenzhen Stock Exchange, China ("Sanonda"). Sanonda’s shares would be delivered as consideration for the transaction in such amount that, following the transaction, Adama would become a wholly-owned subsidiary of Sanonda and Koor would be a shareholder of Sanonda. Pursuant to Chinese laws, Sanonda’s shares owned by Koor would be subject to a lock-up period of 3 years . 41 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Investments in associates and joint ventures (Continued) On December 2015 Adama distributed a cash dividend for an amount of US$ 100, out of which US$ 40 pertains to DIC and was used to partially settle the non-recourse loan. 9. Financial assets held for sale - Clal, among others The composition of assets held for sale as of December 31, 2015 is as follows: December 31, 2015 Clal 4,845 Others 198 Clal is a holding company that mainly operates in the insurance and pension markets and in segments ofpension funds. The company holds assets and other businesses (such as insurance agencies) and is one of the largest insurance groups in Israel. Clal mainly develops its activities in three operating segments: long-term savings, general insurance and health insurance. Given that IDBD failed to meet the requirements set forth by the Capital Markets, Insurance and Savings Commission, which is dependent on the Ministry of Finance of Israel, to have control over an insurance company, on August 21, 2013, such commission required that IDBD grant an irrevocable power of attorney to Mr. Moshe Tery ("the Administrator") by 51% of the shareholding capital and vote interests in Clal, thus transferring control over that investee. On December 30, 2014, the Insurance Commission sent an additional letter setting a term by which IDBD’s control over and equity interests in Clal were to be sold and giving directions as to the Administrator’s continuity in office, among other aspects. The sale arrangement outlined in the letter involves IDBD’s and the Administrator’s interests in the sale process under different options and timeframes. As of December 31, 2015, the current sale arrangement involves the sale of the interest in the stock exchange or in over-the-counter trades, as per the following detail and by the following dates: a. IDBD will have to sell at least 5% of its equity interest in Clal over a four-month period; b. During each of the subsequent four-month periods, IDBD will have to sell at least an additional 5% of its equity interest in Clal. c. If IDBD sells more than 5% of its equity interest in Clal in any given four-month period, the percentage in excess of the required 5% will be offset against the percentage required in the following period. 42 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Financial assets held for sale - Clal, among others (Continued) IDBD’s failure to fulfill its obligation in the manner described in the above paragraph will entitle the Administrator to act upon the specified arrangement in lieu of IDBD, pursuant to all powers that had been vested under the representations of the trust letter. The consideration for the sale will be transferred to IDBD, with the expenses incurred in the sale process to be solely borne by IDBD. On December 31, 2015 the holding of IDBD to Clal was of 55%, and as a result of the circumstances mentioned above, IDBD has accounted for it as an available-for-sale financial asset. Valuation as of December 31, 2015 amounts to$ 5,810, and a loss of$ 797 has been recorded reflecting the fall in the share price. Claims against Clal On the aggregate, all legal actions brought against Clal’s investees out of the ordinary course of business amount to approximately NIS 14,339 (or Ps. 48,036 at the exchange rate of 3.35). The Group set up a reserve for all legal actions brought against Clal’s investees out of the ordinary course of business in the amount of NIS 93 million (or Ps. 312 at the exchange rate of 3.35). Most legal actions are related to consumer claims and derivative actions. 43 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties Changes in the Group’s investment properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Operations Center Argentina Operations Center Israel Rental properties (II) Undeveloped parcel of lands Properties under development Subtotal Rental properties Undeveloped parcel of lands Properties under development Subtotal Total At July 1st, 2014: Costs 4,158 368 363 4,889 - 4,889 Accumulated depreciation (1,619) - - (1,619) - (1,619) Residual value - Year ended June 30, 2015 Opening residual value 2,539 368 363 3,270 - 3,270 Additions 280 2 187 469 - 469 Transfers 513 25 (539) (1) - (1) Transfers to property, plant and equipment 10 - (9) 1 - 1 Transfers to trading property (3) - - (3) - (3) Disposals (94) (3) (2) (99) - (99) Depreciation (i) (147) - - (147) - (147) Residual value at the year end - At June 30, 2015: - Costs 4,865 392 - 5,257 - 5,257 Accumulated depreciation (1,767) - - (1,767) - (1,767) Residual value - Period ended December 31, 2015: Opening residual value 3,098 392 - 3,490 - 3,490 Additions 102 - - 102 - 102 Transfers - (95) 95 - Transfers to property, plant and equipment 6 - - 6 - 6 Transfers to trading properties - (15) - (15) - (15) Disposals (75) (3) - (78) - (78) Balances incorporated by business combination (see Note 4) - 24,927 1,258 2,636 28,821 28,821 Currency translation adjustment - 9,133 461 966 10,560 10,560 Depreciation (i) (88) - - (88) - (88) Closing residual value 95 At December 31, 2015: Costs 4,898 279 95 5,272 34,060 1,719 3,602 39,381 44,653 Accumulated depreciation (1,855) - - (1,855) - (1,855) Residual value 95 (i) Depreciation charges of investment properties were included in “Costs” in the statement of income (Note 29). (ii) Arcos del Gourmet, concession status: The National State issued Executive Order 1723/2012 whereby several plots of land located in prior rail yards of Palermo, Liniers and Caballito rail stations ceased to be used for rail purposes, in order to be used for development of integral urbanization projects. Arcos del Gourmet S.A. has filed the relevant administrative remedies (appeal) and has also filed a judicial action requesting that the revocation of such concession be overruled. Furthermore, it has started a so-called “juicio de consignación”, that is an action where the plaintiff deposits with the court sums of money that the defendant refuses to accept. Under this legal action, the company has deposited in due time and form all rental payments under the Contract for Reformulation of the Concession of Rights of Use and Development, which the Company considers to have been unduly revoked. 44 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties (Continued) The following amounts have been recognized in the statement of income: December 31, December 31, Rental and service income 1,326 1,040 Income from expenses adjustment and FPC 594 439 Direct operating expenses (795) (590) Development expenditures (7) (6) Gain from disposal of investment property 1,029 801 Borrowing costs incurred during the six-month period ended December 31, 2014 of Ps. 9.8, were capitalized at the rate of the IRSA CP’s general borrowings, which amounted to 15%. Those costs correspond to Alto Comahue. Capitalization of financial costs has ceased since the completion of the shopping mall, therefore, financial costs have not been capitalized as of December 31, 2015. 45 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Property, plant and equipment Changes in the Group’s property, plant and equipment for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Operations Center Argentina Operations Center Israel Buildings and facilities Others (i) Subtotal Buildings and facilities Communication networks Machinery and equipment Others Subtotal Total At July 1st, 2014: Costs 466 115 581 - 581 Accumulated depreciation (270) (92) (362) - (362) Residual value 196 23 219 - 219 Year ended June 30, 2015 Opening residual value 196 23 219 - 219 Additions 21 29 50 - 50 Transfers of investment properties (10) 9 (1) - (1) Depreciation (II) (14) (11) (25) - (25) Residual value at the year end 50 - At June 30, 2015: Costs 478 152 630 - 630 Accumulated depreciation (285) (102) (387) - (387) Residual value 50 - Period ended December 31, 2015 Opening residual value 193 50 243 - 243 Assets incorporated by business combination (Note 4) - - - 6,665 3,710 1,694 1,665 13,734 13,734 Additions 4 7 11 - 11 Currency translation adjustment - - - 2,442 1,359 621 610 5,032 5,032 Transfers of investment properties (6) - (6) - (6) Depreciation (ii) (9) (8) (17) - (17) Closing residual value 49 At December 31, 2015: Costs 477 159 636 9,107 5,069 2,315 2,275 18,766 19,402 Accumulated depreciation (295) (110) (405) - (405) Residual value 49 (i) Include furniture and fixtures, machinery and equipment and vehicles. (ii) Depreciation charges of property, plant and equipment were included in “General and administrative expenses and Costs” in the statement of income (Note 29). 46 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trading properties Changes in the Group’s trading properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Operations Center Argentina Operations Center Israel Completed properties Properties under development Undeveloped sites Subtotal Completed properties Properties under development Undeveloped sites Subtotal Total At July 1st, 2014 6 10 - Additions - 1 - 1 - 1 Currency translation adjustment - (6) - (6) - (6) Transfers of investment properties - - 3 3 - 3 Disposals (2) - - (2) - (2) At June 30, 2015 4 13 - Assets incorporated by business combination (see Note 4) - 110 885 1,442 2,437 2,437 Additions - 1 - 1 - 1 Currency translation adjustment - 31 - 31 40 324 528 892 923 Transfers of investment properties - 15 - 15 - 15 Disposals (1) - - (1) - (1) At December 31, 2015 3 13 December 31, June 30, Non-current 1,295 128 Current 2,211 3 Total 47 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Intangible assets Changes in the Group’s intangible assets for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Operations Center Argentina Operations Center Israel Goodwill Rights of use (ii) Right to receive future units under barter agreements (iii) Others (iv) Subtotal Goodwill not yet allocated Licenses Information systems and software Others Subtotal Total At July 1st, 2014 Costs 6 21 85 30 142 - 142 Accumulated depreciation - - - (18) (18) - (18) Residual value 6 21 85 12 - Year ended June 30, 2015 Opening residual value 6 21 85 12 124 - 124 Additions - - 5 1 6 - 6 Disposals - Depreciation (i) - (1) - (2) (3) - (3) Residual value at the year end 6 20 90 11 - At June 30, 2015 Costs 6 21 90 31 148 - 148 Accumulated depreciation - (1) - (20) (21) - (21) Residual value 6 20 90 11 - Period ended December 31, 2015 Opening residual value 6 20 90 11 127 - 127 Assets incorporated by business combination (see Note 4) - 1,901 510 635 143 3,189 3,189 Currency translation adjustment - 1,857 187 233 52 2,329 2,329 Depreciation (i) - - - (1) (1) - (1) Closing residual value 6 20 90 10 Period ended December 31, 2015 Costs 6 21 90 31 148 3,758 697 868 195 5,518 5,666 Accumulated depreciation - (1) - (21) (22) - (22) Residual value 6 20 90 10 (i) Amortization charges of intangible assets are included in “General and administrative expenses” in the statement of income (Note 29). There are no impairment charges for any of the years / period presented. (ii) Correspond to Distrito Arcos Depreciation began in January, 2015, upon delivery of the shopping center. (iii) Correspond to receivables in kind representing the right to receive residential apartments in the future by way of barter agreements. (iv) Includes computer software and others. 48 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Inventories Breakdown of Group’s inventories as of December 31, 2015 and June 30, 2015 were as follows: December 31, 2015 June 30, 2015 Operations Center Argentina Operations Center Israel Total Operations Center Argentina Current Good for resale and supplies 8 2,171 2,179 7 Telephones and others communications equipment - 235 235 - Manufactured good and spare parts 17 84 101 16 Total inventories 25 23 Financial instruments by category Determination of fair values The fair value hierarchy adopted by the Group is described in Note 15 to the Annual Financial Statements. The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of December 31 and June 30, 2015 and their allocation to the fair value hierarchy: December 31, 2015 Level 1 Level 2 Level 3 Total Assets Operations Center Argentina Financial assets at fair value through profit or loss: - Public companies securities 129 - 242 371 - Private companies securities 147 - - 147 - Mutual funds 477 - - 477 - Bonds 816 - - 816 Derivative financial instruments: - Foreign-currency future contracts - 46 - 46 - Interest rate swaps - Cash and cash equivalents: - Mutual funds 5 - - 5 Total operations center Argentina assets 46 Operations Center Israel Financial assets at fair value through profit or loss: Public companies securities 10 - - 10 Private companies securities - 747 - 747 - Deposits - 67 - 67 - Mutual funds 1,585 - - 1,585 - Bonds 5,163 - - 5,163 - Others - 1,560 - 1,560 Derivative financial instruments: - Derivatives - 20 - 20 - Trade receivables and others current - - 1,621 1,621 - Financial assets held for sale 5,043 - - 5,043 Total operations center Israel assets Total assets 49 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) December 31, 2015 Level 1 Level 2 Level 3 Total Liabilities Operations Center Argentina Derivative financial instruments: - Foreign-currency future commitments - 12 - 12 Borrowings: - Other borrowings - - 24 24 Total operations center Argentina liabilities - 12 24 36 Operations Center Israel Derivative financial instruments: - DIC and Cellcom derivatives - 141 - 141 Borrowings: - Non-recourse loan - - 10,025 10,025 Total operations center Israel liabilities - 141 10,025 10,166 Total liabilities - June 30, 2015 Level 1 Level 2 Level 3 Total Assets Operations Center Argentina Financial assets at fair value through profit or loss: - Public companies securities 89 - 349 438 - Private companies securities 102 - 102 - Mutual funds 145 - - 145 - Bonds 103 - - 103 Derivative financial instruments: - Warrants of IDBD 228 - - 228 - Warrants of Condor - - 7 7 Cash and cash equivalents: - Mutual funds 2 - - 2 Investment in associates: - IDBD 1,529 - - 1,529 Total assets - 50 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) June 30, 2015 Level 1 Level 2 Level 3 Total Liabilities Operations Center Argentina Derivative financial instruments: - Commitment to tender offer shares in IDBD - - 501 501 Borrowings: - Other borrowings - 26 - 26 Total liabilities - 26 The following table presents the changes in Level 3 instruments as of December 31 and June 30, 2015: Preferred shares of Condor Non-current trade receivables Warrants of Condor Investment in associate IDBD Commitment to tender offer of shares in IDBD Borrowings Total Total as of June 30, 2014 - Currency translation adjustment - (45) - (45) Total gains / (losses) for the year 138 - 7 - (135) - 10 Balance at June 30, 2015 - 7 - - Transfer to level 3 - - - 1,529 - (26) 1,503 Cumulative translation adjustment - 434 - 85 (18) (2,689) (2,188) Acquisition of control over IDBD - 1,187 - (1,050) 500 (7,337) (6,700) Total losses / gain for the period (i) (107) - (7) (564) 19 3 (656) Balance at December 31, 2015 - - - (i) The gain / (loss) is not realized as of December 31, 2015 and June 30, 2015 and is accounted for under “Financial results, net” in the statement of income (Note 32). Non-recourse loan IDBD resorts to an independent appraiser to determine the value of the non-recourse loan. The valuation model is a binomial tree where the main variable is Adama’s share price. 51 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) Securities and warrants of Condor Upon initial recognition (January, 2012), the consideration paid for the Shares and Warrants of Condor was assigned to both instruments based on the relative fair values of those instruments upon acquisition. The fair values of these instruments exceeded the price of the transaction and were assessed using a valuation method that incorporates unobservable market data. Given the fact that the fair value of these instruments was estimated by applying the mentioned method, the Group did not recognize a gain of US$ 7.9 million at the time of initial recognition. According to Group estimates, all things being constant, a 10% decline in the price of the underlying assets of preferred Shares and Warrants of Condor (data observed in the market) of Level 3 as of December 31, 2015, would reduce pre-tax income by Ps. 28.6 million. According to Group estimates, all things being constant, a 10% increase in the credit spread (data which is not observable in the market) of the preferred Shares and Warrants of Condor used in the valuation model applied to Level 3 financial instruments as of December 31, 2015, would increase pre-tax income by Ps. 2.6 million. The rate used as of December 31, 2015 was 14.10%. Investment in IDBD, associate and warrants As described in Note 3 to the annual financial statements, in Note 15 to the financial consolidated statements as of September 30, 2015 and until acquiring control over IDBD, the Group stated its equity interest in IDBD as an associate measured at fair value, invoking the exception under IAS 28 and the warrants to acquire IDBD’s common shares were booked at their quoted prices. Since October 11, 2015, as result of consolidation, the equity interest in IDBD as an associate and the warrants were eliminated following the consolidation to add IDBD’s assets and liabilities on a line-by-line basis. 52 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Group uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Range Non-current trade receivables Cash flows Theoretical price Projected discounted income as per discount rate. 5.20 Interest rate swaps Cash flows Theoretical price Interest rate and cash flow future contract. - Preferred shares of Condor Binomial tree Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor rate). Underlying asset price 1 to 1.5 Share price volatility 55% to 75% Money market interest-rate 0.8% to 1% Warrants of Condor Black-Scholes Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor rate). Underlying asset price 1 to 1.5 Share price volatility 55% to 75% Money market interest-rate 0.8% to 1% Call option of Arcos Discounted cash flow - Projected income and discounted interest rate. - Foreign currency-contracts Benchmark price Theoretical price ROFEX futures curve - Non-recourse loan Binomial tree Theoretical price Underlying asset price (obtained by the discounted cash flow valuation), capital cost, discounted market interest rate; control premium, underlying asset volatility. Underlying asset price U$S 800MM to U$S 980MM, capital cost 11.9% to 14.5%, discounted market interest rate 7.4% to 12.4%, control premium 4% to 6%, underlying asset volatility 25% to 35%. Restricted assets Group’s restricted assets as of December 31 and June 30, 2015 are as follows: December 31, 2015 June 30, 2015 Operations Center Argentina Operations Center Israel Total Operations Center Argentina Current Guarantee deposits - 342 342 9 Total current restricted assets - 9 53 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables Group’s trade and other receivables as of December 31 and June 30, 2015 are as follows: December 31, 2015 June 30, 2015 Operations Center Argentina Operations Center Israel Total Operations Center Argentina Non-current Trade, leases and services receivables 97 1,621 1,718 62 Less: allowance for doubtful accounts (2) - (2) (2) Total Non-current trade receivables 95 60 VAT receivables 33 - 33 25 Prepaid expenses 25 941 966 11 Borrowings, deposits and other debit balances 25 443 468 - Others - - - 19 Total Non-current other receivables 83 55 Total Non-current trade and other receivables Current Trade, leases and services receivables 912 9,096 10,008 695 Less: Allowance for doubtful accounts (109) - (109) (93) Total Current trade receivables Tax credits 28 50 78 23 Prepaid expenses 62 429 491 99 Borrowings, deposits and other debit balances 1,016 - 1,016 330 Advances to suppliers 62 141 203 49 Others 34 322 356 40 Current other receivables Total Current trade and other receivables Total trade and other receivables Movements on the Group’s allowance for trade and other receivables are as follows: December 31, June 30, Beginning of the period /year 95 82 Additions 22 26 Unused amounts reversed (6) (12) Used during the period / year - (1) End of the period / year 95 The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 29). Amounts charged to the provision account are generally written off, when there is no expectation of recovering additional cash. 54 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investments in financial assets Group’s investments in financial assets as of December 31 and June 30, 2015 are as follows: December 31, 2015 June 30, 2015 Operations Center Argentina Operations Center Israel Total Operations Center Argentina Non-current Financial assets at fair value Public companies securities 359 10 369 421 Private companies securities 147 687 834 102 Deposits - 67 67 - Others - 362 362 - Total non-current financial assets at fair value Financial assets at amortized cost Bonds 231 - 231 180 Total non-current financial assets at amortized cost - Total investments in non-current financial assets Current Financial assets at fair value Mutual funds (i) 477 1,585 2,062 145 Public companies securities 12 - 12 17 Private companies securities - 60 60 - Bonds 816 5,163 5,979 103 Others - 1,198 1,198 - Total current financial assets at fair value Financial assets at amortized cost Bonds 11 - 11 30 Total current financial assets at amortized cost 11 - 11 30 Total investments in current financial assets Total investments in financial assets (i) It includes shares granted as collateral to transact foreign currency future contracts (see Note 19). 55 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Derivative Financial Instruments Group’s derivative financial instruments as of December 31 and June 30, 2015 are as follows: December 31, 2015 June 30, 2015 Operations Center Argentina Operations Center Israel Total Operations Center Argentina Assets Non-current Warrants of Condor - - - 7 Derivatives - 7 7 - Warrants of IDBD (Note 4) - - - 199 Total non-current derivative financial instruments - 7 7 Current Foreign-currency future contracts 46 - 46 - Warrants of IDBD (Note 4) - - - 29 Derivatives - 13 13 - Total current derivative financial instruments 46 13 59 29 Total assets 46 20 66 Liabilities Non-current Commitment to tender offer shares in IDBD (Note 4) - - - (264) DIC and Cellcom derivatives - (67) (67) - Total non-current derivative financial instruments - Current Commitment to tender offer shares in IDBD (Note 4) - - - (237) Foreign-currency future contracts (12) - (12) - DIC and Cellcom derivatives - (74) (74) - Total current derivative financial instruments Total liabilities Total derivative financial instruments 34 As of December 31, 2015, as part of the Group’s exchange rate risk management policy, it had executed foreign exchange rate futures in the amount of US$ 288.45, at an average exchange rate of Ps. 11.39 to US$ 1. As of December 31, 2015 the gain generated by these futures amounted to Ps. 911.95 and was booked under the line Gains (losses) from financial derivatives, net. 56 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information The following table shows the amounts of cash and cash equivalents as of December 31 and June 30, 2015: December 31, 2015 June 30, 2015 Operations center in Argentina Operations center in Israel Total Operations center in Argentina Cash at bank and on hand 466 12,561 13,027 373 Mutual funds 5 - 5 2 Total cash and cash equivalents Following is a detailed description of cash flows generated by the Group’s operations for the six-month periods ended December 31, 2015 and 2014: Note December 31, December 31, (Loss) / Profit for the period (910) 47 Adjustments for : Income tax expense 25 236 379 Disposals of unused property, plant and equipment 11 - Amortization and depreciation 29 106 85 Gain from disposal of investment property 10 (1,029) (801) Dividends received 32 (10) (8) Share-based payments 33 20 2 Sale of goodwill 4 - Gain from purchase of subsidiaries and joint ventures 8,9 - - (Loss) / gain from derivative financial instruments 32 (516) 193 Changes in fair value of investments in financial assets 32 976 (201) Interest expense, net 32 391 301 (Loss) from disposal of associates (3) (9) Provisions and allowances 89 55 Share of profit of associates and joint ventures 8,9 398 681 Unrealized foreign exchange loss, net 1,590 127 Reversal of currency translation adjustments (144) (188) Changes in operating assets and liabilities: Decrease in inventories (2) (3) Decrease in trading properties - 1 Increase in trade and other receivables (205) (110) Increase in trade and other payables 126 96 Decrease in salaries and social security liabilities (20) (17) Decrease in provisions (2) (3) Net cash (used in) / generated by operating activities before income tax paid 57 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) The following table shows a detail of non-cash transactions occurred in the periods ended December 31, 2015 and 2014: December 31, December 31, Increase in trade and other payables through a decrease in liabilities from derivative instruments 1,653 - Cumulative translation adjustment 204 - Tender Offer reserve through a decrease in liabilities from derivative instruments 190 - Increase in investments in financial assets through an increase in trade and other payables 180 - Transfer of trading properties to investment properties 15 - Share-based payments 9 - Transfer of property, plant and equipment to investment properties 6 7 Use of tax loss carryforwards 6 - Repayments of borrowings with related parties through dividends receivable 3 - Increase in properties, plant and equipment through an increase in borrowings 1 1 Reimbursement of expired dividends - 812 Business combination Investment properties 28,821 - Property, plant and equipment 13,734 - Trading properties 2,437 - Intangible assets 1,288 - Investments in associates and joint ventures 9,043 - Deferred income tax (3,597) - Trade and other receivables 9,546 - Investments in financial assets 6,695 - Derivative Financial Instruments 280 - Inventories 1,822 - Restricted assets 250 - Income tax and minimum presumed income tax ("MPIT") credit 91 - Assets held for sale 4,475 - Trade and other liabilities (11,550) - Borrowings (68,174) - Salaries and social security liabilities (794) - Provisions (1,089) - Income tax and minimum presumed income tax ("MPIT") liabilities (316) - Employee benefits (405) - Total - Non-controlling interest (2,235) - Goodwill not yet allocated 1,901 - Total net assets added as a result of business combination - Cash added as a result of a business combination - 58 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other liabilities Group’s trade and other payables as of December 31 and June 30, 2015 are as follows: December 31, 2015 June 30, 2015 Operations center in Argentina Operations center in Israel Total Operations center in Argentina Non-current Trade payables 424 261 685 217 Deferred income tax 7 3 10 7 Others 34 112 146 31 Total Non-current trade and other payables Current Trade payables 298 9,187 9,485 261 Accrued invoices 193 2,496 2,689 119 Sale and rent payments received in advance 239 2,744 2,983 223 Total Current trade payables Dividends payable to non-controlling shareholders 9 - 9 59 Other liabilities with non-controlling interest 1,653 - 1,653 - Deferred income tax 1 3 4 - Tax liabilities 110 342 452 83 Others 162 635 797 151 Total current other payables Total current trade and other payables Total trade and other payables 59 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Salaries and social security liabilities Group’s Salaries and social security liabilities as of December 31, 2015 and June 30, 2015 are as follows: December 31, 2015 June 30, 2015 Operations center in Argentina Operations center in Israel Total Operations center in Argentina Non-current Social security payable 3 - 3 2 Total non-current salaries and social security liabilities 3 - 3 2 Current Provision for vacation, bonuses and others 76 1,086 1,162 95 Social security payable 28 - 28 27 Others 1 - 1 1 Total current salaries and social security liabilities 105 Total salaries and social security liabilities Provisions The Group is subject to claims, lawsuits and other legal proceedings in the ordinary course of business, including claims from clients where a third party seeks reimbursement or damages. The Group’s liability under such claims, lawsuits and legal proceedings cannot be estimated with certainty. From time to time, the status of each major issue is evaluated and its potential financial exposure is assessed. If the potential loss involved in the claim or proceeding is deemed probable and the amount may be reasonably estimated, a liability is recorded. The Group estimates the amount of such liability based on the available information and in accordance with the provisions of the IFRS. If additional information becomes available, the Group will make an evaluation of claims, lawsuits and other outstanding proceeding, and will revise its estimates. 60 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Provisions (Continued) The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Operations center in Argentina Operations center in Israel Legal claims Investments in associates and joint ventures (ii) Subtotal Sited dismantling and remediation (iii) Legal claims Onerous contracts (iv) Guarantees and other provisions Subtotal Total At July 1st, 2014 47 - Additions (i) 35 159 194 - 194 Recovery (i) (15) - (15) - (15) Used during the period (4) - (4) - (4) Contributions - (2) (2) - (2) Currency translation adjustment - 29 29 - 29 At June 30, 2015 63 - Additions (i) 11 80 91 - 91 Recovery (i) (8) (18) (26) - (26) Used during the period (2) - (2) - (2) Contributions - (15) (15) - (15) Liabilities added as a result of a business combination (see Note 4) - - - 47 201 733 108 1,089 1,089 Currency translation adjustment - 172 172 17 74 268 40 399 571 At December 31, 2015 64 64 (i)Additions and recoveries are included in "Other operating results, net". (ii) Corresponds to the equity interest in New Lipstick with negative equity. Additions and recoveries are included in "Share of profit / (loss) of associates and joint ventures". (iii) The Group’s companies are required to recognize certain costs related to dismantling assets and remediating sites here such assets are located. The calculation of expenses are based on the dismantling value for the current year, taking into consideration the best estimate of future changes in prices, inflation, etc. and such costs are capitalized at a risk-free interest rate. Volume projections for retired or built assets are restated based on expected changes from technological rulings and requirements. (iv) Provisions for other contractual liabilities include a series of liabilities resulting from a contractual liability or laws, regarding which there is a high degree of certainty as to the terms and the necessary amounts to discharge such liability. 61 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Provisions (Continued) Disclosure of total provisions in current and non-current is as follows: December 31, 2015 June 30, 2015 Operations center in Argentina Operations center in Israel Total Operations center in Argentina Non-current 592 824 1,416 374 Current 54 664 718 52 Total The amount of the provision for the Operations Center in Israel related to legal claims stands at$ 275 million. Additionally, there are other processes and actions (collective and/or individual) that are at a preliminary stage or where the amount of the claim is not specified. Therefore, it is not possible to reasonably estimate i) the probabilities of success, or ii) the potential losses, all of which depends on the progress of the respective judicial proceedings. The main claims involving the Operations Center in Israel include the following: Claims against Cellcom and its subsidiaries Most legal proceedings involve consumer claims and actions derived from these claims and petitions have been filed requesting that they be admitted as class actions. Claims against Shufersal and its subsidiaries Most legal actions pertain to consumer claims and petitions requesting that such claims be admitted as class actions. There are also individual legal actions brought by employees, subcontractors and suppliers. 62 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings The breakdown of the Group borrowings as of December 31 and June 30, 2015 was as follows: December 31, 2015 June 30, 2015 Operations center in Argentina Operations center in Israel Total Operations center in Argentina Non-current Non-Convertible Notes 5,641 57,792 63,433 3,634 Bank loans and others 131 8,834 8,965 102 Non-recourse loan - 10,025 10,025 - Total non-current borrowings Current Non-Convertible Notes 180 9,250 9,430 337 Bank loans and others 160 6,445 6,605 204 Bank overdrafts 706 101 807 681 Other borrowings 24 - 24 26 Total current borrowings Total borrowings In relation to the Operations Center in Argentina for loans, see description in Note 24 to the annual financial statements. IDBD has certain restrictions and financial covenants in connection with its financial debt, included in its debentures, loans from banks and financial institutions. As of September 30, 2015 IDBD reported that the application of the “Liquidity Covenant” and the “Economic Equity Covenant” (as they were described below) is currently suspended. Note that, it was agreed between IDBD and the relevant lending corporations that the parties would work to formulate an arrangement, to replace or amend the current financial covenant by March 31, 2016. If such arrangement has not been reached, then with respect to the results for IDBD´s first quarter of 2016 and thereafter, the previous financial covenants will re-apply. In the event that these covenants will re-apply, IDBD estimates that it will not be able to meet the thresholds which were determined in the past with respect to the Liquidity Covenant and the Economic Equity Covenant with respect to IDBD´s results for the first quarter of 2016. 63 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Particularly, if the previous financial covenants will re-apply, IDBD estimates it will not be able to fulfill the covenant which stipulates that the balance of cash and marketable securities will not fall below the scope of forecasted current maturities for the two quarters subsequent to the reporting quarter (the “Liquidity Covenant”). Regarding the Economic Equity Covenant, it is noted that the economic equity as of September 30, 2015, amounted to a positive balance of NIS 199 million, significantly lower than the thresholds which were determined in the past. In addition, in view of and due to the decrease in Mr. Ben Moshe’s holding rate in IDBD, beginning from February 2015 and thereafter, it should be noted that the lending corporations may claim that they have a right to demand immediate repayment in respect to IDBD and DIC loans due to the changes in IDBD's control structure. IDBD is continuing to work towards reaching understandings with the relevant lending corporations for the purpose of establishing the calculated financial covenants which were set forth in the provisions of its loan agreements as well as establishing a new control covenant (in connection to the mentioned above) and additional contractual issues in the loan agreements. 64 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) The breakdown of the Group borrowings as of December 31, 2015 was as follows: Operations center in Argentina Operations center in Israel Debt IRSA IRSA CP Others Subtotal IDBD DIC Shufersal Cellcom PBC Others Subtotal Total Non-Convertible Notes 3,918 1,903 - 5,821 6,033 11,435 11,010 13,846 24,718 - 67,042 72,863 Bank loans and others 19 154 118 291 2,167 1,228 17 - 10,272 1,595 15,279 15,570 Non-recourse loan - 10,025 - 10,025 10,025 Bank overdrafts 586 68 52 706 - 101 101 807 Other borrowings - - 24 24 - 24 Total debt 65 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) The breakdown of the borrowings of Operations centers in Argentina and Israel is as follows: Operations center in Argentina Company Secured / unsecured Series / Class Currency Rate Payment date for capital Effective interest rate % Capital nominal value in million Issue currency Book value December 31 Non-convertible notes IRSA CP Unsecured Series I Ps. Fixed / Floating 2020 Badlar + 400ps 407 410 IRSA CP Unsecured Series I US$ Fixed 2017 7.88% 116 1,493 IRSA Unsecured Class I US$ Fixed 2017 8.50% 150 2,023 IRSA Unsecured Class IV Ps. V 2017 Badlar + 450ps 11 11 IRSA Unsecured Class II US$ Fixed 2020 11.50% 139 1,884 Total non-convertible notes 5,821 Bank loans IRSA Secured - US$ Fixed 2020 3.2% to 14.3% 1 1 IRSA Unsecured - Ps. V 2017 Badlar 15 18 IRSA CP Unsecured - Ps. Fixed 2020 3.2% to 14.3% 257 4 IRSA CP Unsecured - Ps. Fixed 2016 15.25% 25 25 IRSA CP Unsecured - Ps. Fixed 2016 15.25% 3 12 IRSA CP Unsecured - Ps. Fixed 2018 26.50% 9 - IRSA CP Unsecured - Ps. Fixed 2018 23% 106 107 IRSA CP Unsecured - Ps. V 2016 Badlar + 300 6 6 HASA Unsecured - Ps. Fixed 2016 15.25 5 7 LLAO LLAO Unsecured - Ps. Fixed 2016 15.25 1 2 NFSA Unsecured - Ps. Fixed 2016 24% 7 7 LIVECK Secured - US$ Fixed 2017 - 2 30 LIVECK Secured - US$ Fixed 3.50% 5 72 Total bank loans Other borrowings 24 Bank overdrafts 706 Subtotal Operations center in Argentina 66 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in million s of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Operations in Israel Company Secured / unsecured Series Currency Adjustment factor Date Payment date for capital Rate Effective interest rate % Capital nominal value in million Issue currency Book value December 31 IDBD Unsecured Secured NIS Fixed IPC 2016 – 2018 4.50% 2,130 2,877 Non-convertible notes IDBD Unsecured I NIS Fixed IPC 2020 – 2025 4.95% 881 2,273 IDBD Unsecured J NIS Fixed N/A 2015 – 2018 6.60% 721 883 DIC Unsecured D NIS Fixed IPC 2012 – 2016 5.00% 2,263 439 DIC Unsecured Fixed NIS Fixed IPC 2017 – 2025 4.95% 2,958 8,293 DIC Unsecured Secured NIS Fixed N/A 2012 – 2016 6.35% 39 56 DIC Unsecured H NIS Fixed IPC 2014 – 2019 4.45% 187 453 DIC Unsecured I NIS Fixed N/A 2010 – 2018 6.70% 1,482 2,194 Shufersal Unsecured B NIS Fixed IPC 2015 – 2019 5.20% 1,706 6,167 Shufersal Unsecured C NIS Fixed N/A 2010 – 2017 5.45% 858 813 Shufersal Unsecured D NIS Fixed IPC 2014 – 2029 2.99% 472 1,483 Shufersal Unsecured E NIS Fixed N/A 2014 – 2029 5.09% 448 1,493 Shufersal Unsecured Fixed NIS Fixed IPC 2020 – 2028 4.30% 317 1,054 Cellcom Unsecured B NIS Fixed IPC 2013 – 2017 5.30% 925 1,582 Cellcom Unsecured D NIS Fixed IPC 2013 – 2017 5.19% 2,423 2,489 Cellcom Unsecured E NIS Fixed N/A 2012 – 2017 6.25% 1,799 1,188 Cellcom Unsecured Fixed NIS Fixed IPC 2017 – 2020 4.60% 715 2,680 Cellcom Unsecured Secured NIS Fixed N/A 2017 – 2019 6.99% 285 1,081 Cellcom Unsecured H NIS Fixed IPC 2018 – 2024 1.98% 950 2,983 Cellcom Unsecured I NIS Fixed N/A 2018 – 2025 4.14% 558 1,843 PBC Unsecured C NIS Fixed IPC 2009 – 2017 5% 2,069 3,581 PBC Unsecured D NIS Fixed IPC 2020 – 2025 4.95% 1,114 4,934 PBC Unsecured Fixed NIS Fixed IPC 2015 – 2023 4.95% 955 3,599 PBC Unsecured Secured NIS Fixed N/A 2015 – 2025 7.05% 632 2,481 PBC Unsecured Gav-Yam Series E NIS Fixed IPC 2014 – 2018 4.55% 707 1,804 PBC Unsecured Gav-Yam Series F NIS Fixed IPC 2021 – 2026 4.75% 1,226 5,790 PBC Unsecured Gav-Yam Series G NIS Fixed N/A 2013 – 2017 6.41% 537 1,171 PBC Unsecured Ispro Series B NIS Fixed IPC 2007 – 2021 5.40% 581 1,358 Total non-convertible notes Bank loans IDBD Unsecured (1) - NIS V TIP 2015 – 2018 Prime + 1.3% 415 1,165 IDBD Unsecured (1) - NIS V TIP 2015 – 2019 Prime + 1% 200 259 IDBD Unsecured - NIS V TIP 2015 – 2020 Prime + 0.65% 100 186 IDBD Secured (2) - NIS Fixed IPC 2015 – 2018 6.90% 150 557 DIC Unsecured - NIS Fixed N/A 2015 – 2017 5.39% 250 202 DIC Unsecured - NIS V TIP 2015 – 2018 2.12% 223 417 DIC Unsecured - NIS Fixed N/A 2015 – 2018 5.90% 250 314 DIC Unsecured - NIS Fixed TIP 2015 – 2018 2.20% 250 295 Shufersal Secured - NIS Fixed IPC 2015 – 2017 4.95% 2 4 Shufersal Secured - NIS Fixed IPC 2015 – 2017 4.95% 1 3 Shufersal Secured NIS Fixed IPC 2015 – 2017 4.75% 1 2 Shufersal Secured - NIS Fixed IPC 2015 – 2017 4.40% 1 2 Shufersal Secured - NIS Fixed IPC 2015 – 2017 3.25% 3 6 PBC Secured - NIS Fixed N/A 2015 – 2020 3.60% 24 75 PBC Secured - NIS Fixed IPC 2015 – 2020 4.30% 2,004 4,830 PBC Secured - US$ Fixed N/A 2015 – 2020 5.00% 1,569 5,367 Bartan Unsecured - NIS V TIP 2015 – 2022 2.80% 12 17 Bartan Unsecured - NIS V TIP 2015 – 2022 3% 7 17 IDB Tourism Secured - US$ V TIL 5.66% 207 727 IDB Tourism Secured - US$ V TIL 2015 – 2018 5.21% 5 17 IDB Tourism Secured - NIS V TIP 2015 – 2018 4.70% 9 27 IDBG Secured - US$ V TIL 2015 - 2015 Libor + 5% 212 596 IDBG Unsecured - US$ Fixed N/A N/A (3) 12% - 5% 17 194 Total bank loans Other borrowings - Bank overdrafts 101 Non-recourse loan 10,025 Subtotal Operations center in Israel They pertain to a bank loan in the amount of NIS 750 million, where repayment of principal had been deferred for three years starting March 2014 until March 2018. In May 2012, IDBD was granted a secured loan in the amount of NIS 150 million by the financial institutions of Menorah Group. Principal is repayable in two installments of NIS 50 million and NIS50 million in 2017 and 2018, respectively. As part of the loan, IDBD granted the lender any stock call option on the shares it held in DIC, representing approximately 1.7% of the share capital issued by this company. These stock options may be exercised until May 2016. The loan was secured by shares of DIC, Clal Industries Ltd. and Clal. Without preset maturities. 67 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Taxes The details of the provision for the Group’s income tax, is as follows: December 31, December 31, Current income tax (130) (614) Deferred income tax (106) 237 Minimum Presumed Income tax (MPIT) - (2) Income tax The gross movement on the deferred income tax account is as follows: December 31, June 30, Beginning of the period / year 2 23 Added as a result of the business combination (see Note 4) (3,597) - Use of tax loss carryforwards (6) (157) Change of non-controlling interest (26) - Cumulative translation adjustment (1,319) (1) Assets held for sale - (33) Income tax expense and deferred income tax (106) 170 End of period / year 2 The Group did not recognize deferred income tax assets of Ps. 43.6 and Ps. 36.1 as of December 31, 2015 and June 30, 2015, respectively. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of certain Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of such Group’s operations, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient taxable income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. Below is a reconciliation between income tax recognized and that which would result applying the prevailing tax rate on Profit before income tax for the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Tax calculated at the tax rates applicable to profits in the respective countries 179 (108) Permanent differences: Share of (loss) / profit of associates and joint ventures (378) (314) Unrecognized tax losses carryforwards (3) (2) Valuation changes and sale of shares Torodur - 15 Non-taxable income (34) 20 Others - 12 Income tax Minimum Presumed Income tax (MPIT) - 68 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shareholders’ equity The breakdown and explanation of shareholders’ equity has not changed from June 30, 2015, and should therefore be read in Note 29 to the Annual Financial Statements. Group’s other reserves for the years ended December 31, 2015 and 2014 were as follows: Attributable to equity holders of the parent Cost of treasury stock Changes from non-controlling interest Reserve for share-based payments Reserve for future dividends Reserve for tender offer to non-controlling shareholders Cumulative translation adjustment Total other reserves Balance at July 1st, 2015 64 - - Other comprehensive income for the period - 204 204 Total comprehensive income for the period - Reserve for future dividends - Shareholders' meeting held 11.26.15 - - - 520 - - 520 Reserve for share-based compensation 4 - 4 Changes from non-controlling interest - 36 - 36 Cumulative translation adjustment held before business combination - (144) (144) Tender offer to non-controlling shareholders - (190) - (190) Balance at December 31, 2015 30 64 Attributable to equity holders of the parent Cost of treasury stock Changes from non-controlling interest Reserve for share-based payments Reserve for new developments Reserve for tender offer to non-controlling shareholders Reserve Cumulative translation adjustment Total other reserves Balance at July 1st, 2014 53 - Other comprehensive loss for the period - (152) (152) Total comprehensive loss for the period - Distribution of retained earnings approved by Shareholders’ meeting held 11.14.14 - - - (414) - - (414) Reserve for share-based compensation - - 2 - - - 2 Changes from non-controlling interest - 17 - 17 Balance at December 31, 2014 55 - - Dividends During the period ended December 31, 2015 there were no distributions of dividends . 69 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Revenues December 31, December 31, Operations center in Argentina Base rent 732 602 Contingent rent 357 257 Admission rights 93 71 Averaging scheduled rent escalation 11 16 Parking fees 75 53 Letting fees 33 21 Property management fees 21 16 Others 4 4 Rental and service income 1,326 1,040 Sale of trading properties 1 6 Revenue from hotel operations 243 213 Total income from sales, rents and services Income from expenses adjustment and FPC 594 439 Total revenues Costs December 31, December 31, Operations center in Argentina Costs of rental and services 795 590 Cost of sales and developments 7 6 Costs from hotel operations 170 139 Total costs Expenses by nature The Group disclosed expenses the statements of income by function as part of the line items “Costs”, “General and administrative expenses” and “Selling expenses”. The following tables provide the additional required disclosure of expenses by nature and their relationship to the function within the Group. 70 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended December 31, 2015: Operations center in Argentina Group Costs Cost of sale and development Costs of rental and services Costs from hotel operations General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses - 244 103 78 21 446 Maintenance, security, cleaning, repair and others 4 200 23 18 1 246 Advertising and others selling expenses - 169 - - 14 183 Taxes, rates and contributions 2 61 - 8 59 130 Amortization and depreciation - 96 5 5 - 106 Fees and payments for services - 3 6 81 7 97 Director´s fees - - - 70 - 70 Other expenses - 7 12 12 1 32 Food, beverage and other lodging expenses - - 21 - - 21 Leases and service charges - 15 - 1 1 17 Allowance for trade and other receivables (charge and recovery) - 16 16 Cost of sales of properties 1 - 1 Total expenses by nature 7 71 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended December 31, 2014: Operations center in Argentina Group Costs Cost of sale and development Costs of rental and services Cost from hotel operations General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses - 178 78 54 14 324 Maintenance, security, cleaning, repair and others 3 152 17 9 1 182 Advertising and others selling expenses - 110 3 - 13 126 Taxes, rates and contributions 2 48 - 4 43 97 Amortization and depreciation - 76 6 3 - 85 Fees and payments for services - 4 1 35 3 43 Director´s fees - - - 40 - 40 Other expenses - 15 2 15 2 34 Food, beverage and other lodging expenses - - 32 - - 32 Leases and service charges - 7 - 2 1 10 Allowance for trade and other receivables (charge and recovery) - 7 7 Cost of sales of properties 1 - 1 Total expenses by nature 6 84 72 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee costs December 31, December 31, Operations center in Argentina Salaries, bonuses and social security expenses 400 297 Costs of equity incentive plan and defined contribution plan 20 7 Other employee costs and benefits 26 20 Total employee costs Other operating results, net December 31, December 31, Operations center in Argentina Gain from disposal of equity interest in an associate 3 9 Expenses related to transfers of investment property to subsidiaries (1) - (110) Reversal of currency translation adjustment (2) 148 188 Donations (19) (8) Judgments and other contingencies (3) (4) (8) Others (8) (3) Total other operating results, net 68 On December 22, 2014, IRSA conveyed title on the properties located in Bouchard 710, Suipacha 652, Torre BankBoston, República Building, Intercontinental Plaza and the plot of land next to the latter, to its subsidiary IRSA CP, which as from such date will continue to operate such properties. This transfer has had no effects whatsoever in the consolidated financial statements of the Group other than the expenses and taxes associated to the transfer. As of December 31, 2015, Ps. 143.5 million correspond to the reversal of currency translation adjustment before business combination with IDBD and Ps. 4.8 million to (the reversal of the translation reserve generated in Rigby following the partial repayment of principal of the company). As of December 31, 2014, corresponds to the reversal of the translation reserve generated in Rigby following the partial repayment of principal of the company. Includes legal costs and expenses. Financial results, net December 31, December 31, Operations center in Argentina Finance income: - Interest income 53 26 - Foreign exchange 311 14 - Dividends income 10 8 Total finance income 48 Finance costs: - Interest expense (444) (327) - Foreign exchange (1,620) (178) - Other finance costs (74) (40) Subtotal finance costs Less: Capitalized finance costs - 10 Total finance costs Other financial results: - Fair value (loss) gain of financial assets and liabilities at fair value through profit or loss, net (976) 201 - Gain (loss) on derivative financial instruments, net 516 (193) Total other financial results 8 Total financial results, net 73 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee benefits Due to the business combination described in Note 4, the Group has included the benefits granted in the Operations Center in Israel; the remaining benefits granted in the Operations Center in Argentina have not experienced changes and are described under Notes 25 and 26 to the consolidated financial statements ended June 30, 2015. Benefits to hired employees include post-employment benefits, retirement benefits, share-based plans and other short and long term benefits. The Group’s liabilities in relation to severance pay and/or retirement benefits of Israeli employees are calculated in accordance with Israeli laws. December 31, Present value of unfunded obligations 513 Present value of funded obligations 224 Total Present value of defined benefits obligations (post-employment) Fair value of plan assets (188) Recognized liability for defined benefits obligations Liabilities from grants 17 Liabilities from vacation and remuneration of employees 10 Liabilities from termination (including early retirement) 3 Subtotal Assets designed for payment of benefits for employees 3 Accounts payable and credit balances (27) Total Increase in minimum salaries in Israel. Effect on employees-benefit plans Shufersal. In January 2016, an amendment was approved to Minimum Salary Law. According to Shufersal estimates, the increase in the minimum salary may have an adverse effect on the business performance and lead to an increase in charges to income related to benefit plans. 74 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions During the normal course of business, the Group conducts transactions with its parent company, associates and joint ventures, or different entities or individuals related to it. As mentioned in Note 4, on October 11, 2015, the Group took over IDBD. Before takeover, the Group had entered into certain transactions with IDBD as associate, mainly related to the subscription of warrants and/or capital contributions, but had not conducted commercial transactions. As of these financial statements, the Group conducted transactions with related parties included in their two large Operations Center: Israel and Argentina, there being no significant transactions with related parties involving both Operations Centers. Below are the most significant transactions conducted with related parties in each of the operations centers, their balances as of December 31, 2015 and June 30, 2015 and the corresponding income for each of the reporting periods in these financial statements: Operations center in Argentina: 1. Purchase and sale of goods and/or service hiring In the normal course of its business and with the aim of make resources more efficient, the Group, or its related parties, including its parent company, purchases supplies and materials, and/or hires services on behalf of a company which later sells and/or recovers for companies of the Group or other related parties, based upon their actual utilization. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 5 and Ps. 6, respectively, with its controlling company, associates, joint ventures and other related parties, related to sales of advertising seconds to third parties, sales of inputs and materials, and reimbursement of expenses for acquired and/or lent services, among others. These operations do not entail profits to the company recovering expenses, for the same are carried out as per the cost value of the goods or services acquired. 75 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions (Continued) 2. Corporate Service Agreement On June 30, 2004, the Group and its parent Company, Cresud, entered into a Master Agreement for the Exchange of Corporate Services (“Frame Agreement"), automatically renewable every 24 months for equal periods, unless it is terminated by any of the parties upon prior notice. Given that companies have operating areas with certain common characteristics, the Master Agreement seeks to reduce its incidence on operating performance, leveraging and optimizing the individual efficiencies of each of the companies in the various areas that form part of the operating administration. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net payable balances in the amounts of Ps. 30 and Ps. 52, respectively, with its controlling company. For the six month period ended December 31, 2015 and 2014, the Group recorded corporate service expenses in the amount of Ps. 55 and Ps. 44, respectively. 3. Legal services The Group hires legal services from Estudio Zang, Bergel & Viñes, Our Vice-president, Saúl Zang, and our alternate directors, Juan M. Quintana, Salvador D. Bergel, and D. Pablo Vergara del Carril are members of that law firm. As of December 31, 2015 and June 30, 2015, the Group maintains net payable balances in the amount of Ps. 0.5 with the Estudio Zang, Bergel & Viñes. For the six month period ended December 31, 2015 and 2014, the Group recorded legal services expenses in the amounts of Ps. 3 and Ps. 2, respectively. 4. Property leases and/or rights of use The Group normally leases diverse spaces in its Shopping Centers (stores, stands, storage rooms or advertising spaces) to its associates Tarshop and BHSA, and to a lesser extent to other related parties. Lease agreements entered into with associates included similar provisions to those included in agreements with third parties. Additionally, the Group assigned under a free-use contract certain spaces in some of its shopping centers to Fundación Museo de los Niños, a non-profit organization, to establish the “Museo de los Niños, Abasto” and “Museo de los Niños, Rosario”, to interactive learning centers for children and adults. 76 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions (Continued) The Group, together with its parent company, rent the offices of Eduardo S. Elsztain, property of Isaac Elsztain e Hijos S.C.A. (a company controlled by certain relatives of Eduardo S. Elsztain) and Hamonet S.A. (a company controlled by Fernando A. Elsztain, director of the Group and cousin of Eduardo S. Elsztain), under operating lease contracts, under standard terms and conditions, renewables, expiring in 2017. Furthermore, the Group leases certain floors and parking space at the Intercontinental Plaza building owned by the Group to its parent company, under operating leases agreements under standard terms and conditions which expires in 2017. The Group also leases certain floors and parking space of its building Suipacha 652 to its associate Tarshop, under operating leases agreements which expires in 2017. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 0.50 and Ps. 2, respectively, with its related parties. The Group recognized income from leases and services provided of Ps. 10 and Ps. 3 for the six-month periods ended December 31, 2015 and 2014, respectively. 5. Remuneration of the Board of Directors and Top Management The remuneration of directors for each fiscal year is based on the provisions established by the Law N° 19,550, taking into consideration whether such directors perform technical-administrative functions and depending upon the results recorded by the Company during the fiscal year. Once such amounts are determined, they should be approved by the Shareholders’ Meeting. The members of Top Management are appointed and removed by the Board of Directors, and perform functions in accordance with the instructions delivered by the Board itself. The remuneration earned by Top Management for their functions consists of an amount that is fixed taking into account the manager's backgrounds, capacity and experience, plus an annual bonus based on their individual performance and the Group's results. Also, they participate in defined contribution and share-based incentive plans. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net payable balances in the amount of Ps. 28 and Ps. 41, respectively, with Directors and Top Management members. The Group incurred a charge from remuneration to Board of Directors and Top Management of Ps. 70 and Ps. 43 for the six-month periods ended December 31, 2015 and 2014, respectively. 77 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions (Continued) 6. Financial operations In the normal course of its activities, the Group enters into diverse loan agreements or credit facilities with related parties. These loans generally accrue interest at market rates and are cancelable wholly or partially prior to the due date, either in cash and/or through capitalization (conversion into shares), and/or by way of offsetting arrangements involving debit and credit balances existing between the parties. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 1,119 and Ps. 3,083, respectively, with related parties. The most significant are the following: a loan granted to IFISA for an amount of US$ 40, with maturity on October 8, 2016. Its balance as of December 31, 2015 was Ps. 525. For the six-month periods ended December 31, 2015 and 2014, the Group recognized a loss of Ps. 52 and Ps. 16, respectively, from which Ps. 3 correspond to the borrowing to IFISA. In March 2015, the Group, through ERSA and PAMSA, purchased 12,072,900 non-convertible Notes at nominal value from Cresud, for a total amount of Ps. 109.9. As of December 31 the remaining balance is Ps. 131.5 and financial income (loss) amounts to Ps. 42.7. In February 2015, the Group, through Dolphin sold 71.39 million IDBD shares to IFISA, at the closing price of NIS 1.39 per share, making a total of NIS 99.23 million, equal to US$ 25.65 million at the exchange rate prevailing on the transaction date. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 290 and Ps. 199, respectively. In June 2015, the Group subscribed Convertible Notes into ordinary shares, issued by BACS for a face value of 100,000,000. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 100.5 and Ps. 110.9, respectively. For the six-month period ended December 31, 2015, the Group recognized a gain of Ps. 10.4. 78 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related parties transactions (Continued) 7. Donations Fundación IRSA is a non-profit institution that seeks to support and generate initiatives concerning education, the promotion of corporate social responsibility and the entrepreneurial spirit of the youth. It carries out corporate volunteering programs and fosters donations by the Group’s employees. The main members of Fundación IRSA's Board of Directors are: Eduardo S. Elsztain (President); Saul Zang (Vice President I), Alejandro Elsztain (Vice President II) and Mariana C. de Elsztain (secretary). It founds its activities with the donations made by the Group. As of December 31, 2015 and June 30, 2015, the Group recognized a charge of Ps. 3 and Ps. 2, respectively, corresponding to donations. Furthermore, in the course of its normal operations, the Group grants donations to other foundations and institutions related to the Group through high-rank personnel. The Group incurred a charge, related to other donations, of Ps. 0.1 and Ps. 0.1 for the six-month periods ended December 31, 2015 and 2014, respectively. 8. Services rendered and received The Group provides management services to associates, joint ventures and other related parties. As of December 31, 2015 and June 30, 2015, the Group maintains aggregate net receivable balances in the amount of Ps. 5 and Ps. 3, respectively, with related parties. The Group incurred a charge, related to management fees, of Ps. 2 and Ps. 2 for the six-month periods ended December 31, 2015 and 2014, respectively. Leases As a result of the business combination described in Note 4, the Group has included a breakdown of existing leases in the Operations Center of Israel, the leases pertaining to the Operations Center in Argentina have not experienced significant modifications and are described under Note 28 to the consolidated financial statements as of June 30, 2015. 79 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Leases (Continued) The future aggregate minimum lease proceeds under IDBD's non-cancellable operating leases are as follows: December 31, No later than one year 754 From one year to five year 2,179 Later than five years 1,523 Total employee costs Fiscal year 2015 20-F Annual Report IDBD prepares its financial statements in accordance with Israeli auditing standards and files consolidated financial statements publicly with the Israel Securities Authority. As of June 30, 2015, we held a non-controlling 49% interest in IDBD. As a result, and as disclosed in our annual report on Form 20-F for the fiscal year ended June 30, 2015, we did not have the power to direct IDBD to prepare and provide to us any financial statements audited in accordance with auditing standards generally accepted in the United States (“U.S. GAAS”). For this reason, we included in our annual report on 2015 Form 20-F certain financial statements of IDBD prepared in accordance with Israeli auditing standards, including IDBD’s unaudited consolidated financial statements as of and for the fiscal year ended December 31, 2014 which are at the time of filing IRSA’s 2015 Form 20-F were IDBD’s most recent annual consolidated financial statements. IDBD is currently preparing for the first time consolidated financial statements under U.S. GAAS for its fiscal year ended December 31, 2014. We intend to file such IDBD financial statements publicly with the SEC, and accordingly to amend our 2015 Form 20-F, as soon as we receive the financial statements from IDBD. Subsequent events · On January 21, 2016 the holders of warrants Series 4 of IDBD asked the district court of Tel Aviv to order IDBD to take all steps required to extend the exercise date and of warrants Series 4 to a date at least 30 days after the implementation of the first part of the Tender Offers, considering that the exercise date for such warrants had been set for February 10, 2016. On February 4, 2016 the Court decided to grant the petition and thus extended the exercise of warrants Series 4 to May 10, 2016. On February 9, IDBD filed an appeal with the Supreme Court where IDBD requests that the decision dated February 4 be overruled and a new exercise date be set as near as possible to the original exercise date; as of the date of these financial statements, no answer has been given to such request. 80 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events (Continued) · On January 24, 2016, the Board of IDBD approved a public offering to be conducted on February 2016 in the amount of 700 million common shares at a price per share above NIS 0.714 per share (equal to$ 2.3919 per share at the exchange rate of 3.35), which is equal to a minimum offer of NIS 500 million (or$ 1,674 at the exchange rate of 3.35). On February 1, 2016 IDBD received a letter from the minority shareholder’s attorney, where it claims that the prospective offer mentioned above requires approval pursuant to section 275 of the Business Companies Act, 5759-1999, including the approval of the Shareholders’ Meeting where the majority of the shareholders lack any personal interest in the issuance, for in the note the attorney alleges there is a personal interest in the issuance in question. As of the balance sheet date, there is no certainty as to the final terms of the public offering. · On February 2, 2016, IRSA CP transferred title to 851 square meters pertaining to an office floor and 8 parking lot units at the Intercontinental Plaza building to an unrelated party, with a remaining 6,308 square meters in this building being owned by the Company. The transaction price was Ps. 41.5, which has already been fully paid. Gross profit of this operation amounts to Ps. 19.8 approximately. · On February 5, 2016, Dolphin has entered into an option agreement with IFISA that grants Dolphin the right, but not the obligation, to acquire 92,665,925 shares in IDBD which IFISA acquired in the BMBY process (as defined in note 4) at a price per share of NIS 1.64 plus an annual interest rate of 8.5%. The exercise date for the option extends for two years. Additionally, Dolphin is entitled to a first refusal right in case that IFISA agrees to sell these shares to a third party. · On February 7, 2016, and pursuant to the arbitration proceeding started in 2015 between Extra and Dolphin, Extra filed with the arbitrator a claim against Dolphin, IFISA and Eduardo Elsztain claiming failure to comply with shareholders’ agreement and other commitments for the purpose of taking over IDBD. In its claim Extra requests an instruction order requiring that both Dolphin and IFISA, jointly and severally, pay to Extra at least NIS 1,250 million, plus expenses and interests, which include the nominal loss incurred by Extra in its investment in IDBD, the earnings that Extra expected to make on its investment in IDBD and additional compensation. Based on the arbitration terms, Dolphin and IFISA have 21 days as from the date Extra filed its claim to file their defense and any counterclaim, if any. Dolphin is analyzing the best available strategy to this end. 81 Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS To the Shareholders, President and Directors of IRSA Inversiones y Representaciones Sociedad Anónima Legal address: Bolivar 108 – 1° floor Autonomous City Buenos Aires Tax Code No. 30-52532274-9 Introduction We have reviewed the unaudited condensed interim consolidated financial statements of IRSA Inversiones y Representaciones Sociedad Anónima and its subsidiaries (hereinafter “the Company”) which included the unaudited condensed interim consolidated statement of financial position as of December 31,2015, and the unaudited condensed interim consolidated statements of income and comprehensive income for the six-month period and three-month period ended December31,2015, the unaudited condensed interim consolidated statement of changes in shareholders’ equity and unaudited condensed interim consolidated statement of cash flows for the six-month period ended December 31, 2015 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2015 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to those financial statements. Management responsibility The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with the International Financial Reporting Standards, adopted by the Argentine Federation of Professional Councils in Economic Sciences (FACPCE) as professional accounting standards and added by the National Securities Commission (CNV) to its regulations as approved by the International Accounting Standard Board (IASB) and , for this reason, is responsible for the preparation and presentation of the unaudited condensed interim consolidated financial statements above mentioned in the introductory paragraph according to the International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34). Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Continued) Scope of our review Our review was limited to the application of the procedures established in the International Standard on Review Engagements ISRE 2410 "Review of interim financial information performed by the independent auditor of the entity", which was adopted as a review standard in Argentina in Technical Resolution No. 33 of the FACPCE, without modification as approved by the International Auditing and Assurance Standards Board (IAASB). A review of interim financial information consists of making inquiries of persons responsible for the preparation of the information included in the unaudited condensed interim consolidated financial statements , and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the consolidated statement of financial position, the consolidated statement of income , the consolidated statement of comprehensive income and consolidated statement of cash flow of the Company. Conclusion Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim consolidated financial statements above mentioned in the introductory paragraph of this report have not been prepared in all material respects in accordance with International Accounting Standard No. 34. Emphasis paragraph Without modifying our conclusion, we want to refer to the information included in Note 1 of these unaudited condensed interim consolidated financial statements. Report on compliance with current regulations In accordance with current regulations, we report about IRSA Inversiones y Representaciones Sociedad Anónima that: a) the unaudited condensed interim consolidated financial statements of IRSA Inversiones y Representaciones Sociedad Anónima are recorded in the "Inventory and Balance Sheet Book", and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and in the corresponding resolutions of the National Securities Commission; Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Continued) b) the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima arise from accounting records carried in all formal respects in accordance with applicable legal provisions; c) we have read the Business Summary (“Reseña Informativa”) on which, as regards these matters that are within our competence, we have no observations to make; d) at December 31, 2015, the debt of IRSA Inversiones y Representaciones Sociedad Anónima owed in favor of the Argentina Integrated Pension System which arises from accounting records and submissions amounted to Ps. 115,656 which was no callable at that date. Autonomous City of Buenos Aires, February 11, 2016 PRICE WATERHOUSE & Co. S.R.L. (Socio ) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Eduardo A. Loiácono Contador Público (UBA) C.P.C.E.C.A.B.A. T° 326 F° 94 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Socio) C.P.C.E. C.A.B.A. T° 1 F° 30 Noemí I. Cohn Contador Público (U.B.A.) C.P.C.E.C.A.B.A. T° 116 F° 135 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Financial Statements as of December 31, 2015 and for the six-month periods ended December 31, 2015 and 2014 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Financial Position as of December 31, 2015 and June 30, 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current Assets Investment properties 6 504 412 Property, plant and equipment 7 3 3 Trading properties 8 25 11 Intangible assets 9 52 52 Investments in subsidiaries, associates and joint ventures 5 2,430 3,315 Deferred income tax assets 18 124 283 Income tax and minimum presumed income tax credit 95 100 Trade and other receivables 11 3,187 2,248 Investments in financial assets 12 100 100 Total Non-current Assets Current Assets Inventories 1 - Trading properties 8 1 - Trade and other receivables 11 280 215 Income tax and minimum presumed income tax ("MPIT") credit 42 13 Investments in financial assets 12 515 96 Derivative financial instruments 13 9 - Cash and cash equivalents 14 81 3 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Share capital 575 574 Treasury stock 4 5 Inflation adjustment of share capital and treasury stock 123 123 Share premium 793 793 Additional paid-in capital from treasury stock 13 7 Legal reserve 117 117 Special reserve 4 4 Other reserves 19 760 330 Retained earnings (486) 521 TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 15 184 3 Borrowings 17 4,059 2,819 Provisions 16 and 5 6 1 Other Liabilities 5 323 583 Total Non-Current Liabilities Current Liabilities Trade and other payables 15 127 94 Derivative financial instruments 13 1 - Salaries and social security liabilities 1 2 Borrowings 17 820 850 Provisions 16 25 25 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Income for the six and three-month periods beginning on July 1 st and October 1 st , 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Note Income from sales, rents and services 20 31 135 16 63 Income from expenses 20 6 33 3 17 Costs 21 (15) (48) (7) (24) Gross Profit 22 12 56 Gain from disposal of investment properties 6 729 454 640 434 General and administrative expenses 22 (59) (43) (35) (22) Selling expenses 22 (13) (9) (8) (4) Other operating results, net 24 (4) (5) - (1) Profit from operations Share of profit of subsidiaries, associates, and joint ventures 5 (542) (126) (339) (209) Profit from operations before financial results and income tax Finance income 25 1,129 34 989 13 Finance cost 25 (1,546) (347) (1,320) (146) Other financial results 25 (70) (10) (69) (9) Financial results, net 25 (487) (323) (400) (142) (Loss) / Profit before income tax 68 Income tax 18 (133) (64) (81) (109) (Loss) / Profit for the period 4 3 (Loss) / Profit per share for the period: Basic (0.847) 0.008 (0.367) 0.002 Diluted (0.847) 0.008 (0.367) 0.002 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Comprehensive Income for the six and three-month periods beginning on July 1 st and October 1 st , 2015 and 2014 and ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months (Loss) / Profit for the period (487) 4 (211) 3 Other Comprehensive Income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment of subsidiaries, associates, and joint ventures 204 (152) 169 (189) Other comprehensive income (loss) for the period (i) Total comprehensive loss for the period (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share Capital Treasury Stock Inflation adjustment of Share Capital and Treasury Stock (2) Share premium Additional Paid-in Capital from Treasury Stock Legal reserve Special reserve Other reserves (Note 19) Retained earnings Total Shareholders' equity Balance at June 30, 2015 5 7 4 Loss for the period - (487) (487) Other comprehensive income for the period - 204 - 204 Total comprehensive income / (loss) for the period - Creation / release of reserves - 520 (520) - Changes in non-controlling interest - 36 - 36 Tender offer to non-controlling shareholders - (190) - (190) Reserve for share-based compensation 1 (1) - - 6 - - 4 - 10 Cumulative translation adjustment for interest held before business combination - (144) - (144) Balance at December 31, 2015 4 13 4 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Related to CNV General Resolution N° 609/12. See Note 19. Includes Ps. 1 of inflation adjustment of Treasury Stock. See Note 19. Alejandro G. Elsztain Vice President II Acting as President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share capital Treasury Stock Inflation adjustment of Capital and Treasury Stock (2) Share premium Legal reserve Special reserve (1) Other reserves (Note 19) Retained earnings Total Shareholders' equity Balance at June 30, 2014 5 Profit for the period - 4 4 Other comprehensive income for the period - (152) - (152) Total comprehensive income for the period - 4 Reserve for share-based compensation - 2 - 2 Reimbursement of expired dividends - 1 1 Appropriation of retained earnings approved by Shareholders’ meeting held 11.14.14 - (371) (414) 785 - Acquisition of non-controlling interest - 17 - 17 Balance at December 31, 2014 5 4 5 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Related to CNV General Resolution N° 609/12. See Note 19. Includes Ps. 1 of inflation adjustment of Treasury Stock. See Note 19. Alejandro G. Elsztain Vice President II Acting as President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Cash Flows for the six-month periods ended December 31, 2015 and 2014 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash generated from the operations 14 80 74 Net cash generated by operating activities 80 74 Investing activities: Capital contributions to subsidiaries, associates and joint ventures 5 (504) (12) Additions of investment properties 6 (1) (166) Proceeds from sale of property - 90 Proceeds from sale of investment properties 6 768 505 Additions of property, plant and equipment 7 - (1) Proceeds from transfers of assets to subsidiaries 62 - Additions of investments in financial assets (1,387) (988) Proceeds from sale of investments in financial assets 1,229 569 Interest received 2 - Loans granted to subsidiaries, associates and joint ventures - (2) Share-holding decrease / (increase) in equity investees associates 77 (5) Dividends received - 142 Net cash generated by investing activities Financing activities: Bank overdrafts, net 231 (4) Proceeds from borrowings - 110 Payment of non-convertible notes (96) - Dividends paid 19 (8) (48) Interest paid (218) (177) Proceeds / (Acquisition) of derivative financial instruments 55 (1) Payment of borrowings from subsidiaries, associates and joint ventures - (1) Proceeds from borrowings from subsidiaries, associates and joint ventures 2 11 Repurchase of non-convertible notes (121) - Reissuance non-convertible notes 7 - Payment of borrowings (100) - Net cash used in financing activities Net increase in cash and cash equivalents 78 96 Cash and cash equivalents at the beginning of the year 14 3 43 Cash and cash equivalents at end of period 81 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alejandro G. Elsztain Vice President II Acting as President 6 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. General information and company’s business IRSA was founded in 1943, primarily engaged in managing real estate holdings in Argentina since 1991. IRSA is a corporation incorporated and domiciled in Argentina. The registered office is Bolívar 108, 1st Floor, Autonomous City of Buenos Aires, Argentina. The Company owns, manages and develops, directly and indirectly through its subsidiaries, a portfolio of office and other rental properties in Buenos Aires. In addition, IRSA through its subsidiaries, associates and joint ventures manages and develops shopping centers and branded hotels across Argentina, and also office properties in the United States of America and Israel. As mentioned in Note 1 to the Unaudited Condensed Consolidated Financial Statements, on October 11, 2015 IRSA acquired control over IDBD. This Israeli company is one of the largest and most significant conglomerates of Israel, which takes part in many markets and sectors of the industry. These Unaudited Condensed Interim Separate Financial Statements have been approved for issue by the Board of Directors on February 11, 2016. 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements Basis of preparation The Unaudited Condensed Interim Financial Statements have been prepared in accordance with the Technical Resolution N° 26 of the Argentine Federation of Professional Councils of Economic Science and with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Law N° 19,550 and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13 of the CNV. Such information is included in the Notes to these Unaudited Condensed Interim Separate Financial Statements according to IFRS. These Financial Statements should be read together with the annual separate financial statements of the Company as of June 30, 2015 prepared in accordance with the Technical Resolution N° 26. These Unaudited Condensed Interim Separate Financial Statements are presented in Argentine Pesos. These Unaudited Condensed Interim Separate Financial Statements corresponding to the six and three-month periods ended December 31, 2015 and 2014 have not been audited. The Company’s Management believes they include all necessary adjustments to fairly present the results of each period. The Company’s six and three-month periods ended December 31, 2015 and 2014 results do not necessarily reflect the proportion of the Company’s full-year results. 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) Significant accounting policies The principal accounting policies adopted for the preparation of these Unaudited Condensed Interim Financial Statements are consistent with those applied in the preparation of the information under RT 26 as of June 30, 2015, and are based on those IFRS in force as of June 30, 2015 (except for the accounting of investments in subsidiaries, associates and joint ventures, which are accounted for under the equity method as required in RT 26). In addition, the most significant accounting policies are described in the Annual Separate Financial Statements and in Note 2 to the Unaudited Consolidated Financial Statements as of December 31, 2015. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimates and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Separate Financial Statements, the main significant judgments made by Management in applying the Company’s accounting policies and the major sources of uncertainty were the same that the Company used in the preparation of financial statements as of and for the fiscal year ended June 30, 2015, save for changes in accrued income tax, provision for legal claims, allowance for bad debts and accrued supplementary rental. Comparative Information Balance items as of December 31, 2014 and June 30, 2015 shown in these financial statements for comparative purposes arise from financial statements then ended. Certain reclassifications have been made in order to present figures comparatively with those of this period. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Acquisition and disposals See description of acquisitions and disposals made by the Company and/or its subsidiaries for the six-month period ended December 31, 2015 in Note 4 to the Unaudited Condensed Interim Consolidated Financial Statements. Among the acquisitions, it is described the takeover of IDBD. Company’s Merger and Spin-off – Merger with Solares de Santa María S.A. (Solares), Unicity S.A. (Unicity) and Spin-off – Merger with E-Commerce Latina S.A. (ECLSA) Pursuant to the previous merger and spin-off commitment undertaken on September 16, 2015, the following transactions were agreed upon: a) the “Takeover Merger” with Solares, where Solares would be the acquired or target company and IRSA would be the acquirer; b) the “Takeover Merger” with Unicity, where Unicity would be the acquired or target company and IRSA would be the acquirer; c) the spin-off of a 7.96% ECLSA equity, which accounts for a 11.39% equity interest in Solares, in order for that interest to be subsequently merged into IRSA. ECLSA shall retain the ownership of all of its other rights, obligations, assets and liabilities. That was approved in Shareholders' Meeting held on November 26, 2015. The following table summarizes the effect the merger, and the spin-off-merger would have had on the Company’s separate balance sheet as of June 30, 2015. Caption Issued Financial Statements as of June 30, 2015 Ps. Solares as of June 30, 2015 Unicity as of June 30, 2015 ECLSA spin-off assets as of June 30, 2015 Eliminations / Reclassifications as of June 30, 2015 Ps. Merged Financial statements Ps. Non-current Assets 6,620 321 30 21 (365) 6,627 Current Assets 336 1 - - (7) 330 Total Assets 6,956 322 30 21 (372) 6,957 Shareholders' Equity 2,474 314 30 21 (365) 2,474 Non-Current Liabilities 3,503 - 3,503 Current Liabilities 979 8 - - (7) 980 Total Liabilities 4,482 8 - - (7) 4,483 9 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Financial risk management and fair value estimates The Company’s activities are exposed to a variety of financial risks: market risk (including foreign currency risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Financial Statements do not include all the information and disclosures of the risk management, so they should be read together with the annual separate financial statements as of June 30, 2015. There have been no changes in the risk management or risk management policies applied by the Company since the end of the annual fiscal year, except for those financial risks incorporated by IDBD's business combination. See Note 5 to the Unaudited Condensed Interim Consolidated Financial Statements. 5. Information about principal subsidiaries, associates and joint ventures The Company conducts its business through several operating and holding subsidiaries, associates and joint ventures. Its main subsidiaries include IRSA CP and Tyrus. As indicated in Note 1 to the Unaudited Condensed Consolidated Financial Statements, the Company has an indirect participation in IDBD through Tyrus. Factors namely (i) IDBD’s current financial position and need for financing to honor its financial debt and other commitments, (ii) the renegotiation underway with financial creditors, and (iii) the term set by Israel’s governmental authorities to sell the equity interest in Clal and the potential effects of such sale, in particular, on its market value, raise significant uncertainties as to IDBD’s capacity to continue as a going-concern . Its main associates include BHSA and New Lipstick. Its main joint ventures include Cyrsa and Puerto Retiro. 10 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Information about principal subsidiaries, associates and joint ventures (Continued) Set out below is the summarized financial information for investments in subsidiaries, associates and joint ventures for the six-month period ended December 31, 2015 and for the year ended June 30, 2015: Subsidiaries, Associates and Joint ventures December 31, June 30, Beginning of the period / year Capital contribution (v) 504 1,378 Changes of non-controlling interest (13) 22 Merger–spin-off (iv) (165) - Share of (loss) / profit, net (542) 719 Translation adjustment 60 (93) Dividends distribution (i) (279) (455) Reserve for tender offer to non-controlling interests (190) - Capital reduction (ii) - (123) Reimbursement of expired dividends - 1 Intergroup transactions from transfer of assets - (2,158) Disposal of subsidiaries, associates and joint ventures (2) - End of the period / year (iii) (i) During the period Palermo Invest S.A., Inversora Bolivar S.A., ECLSA and IRSA CP distributed dividends to the Company for an amount of Ps. 3, Ps. 3, Ps. 3 and Ps. 271, respectively. During the year ended June 30, 2015, IRSA CP, Cyrsa S.A., BHSA, Inversora Bolivar S.A. and ECLSA, distributed dividends to the company for an amount of Ps. 418, Ps. 31, Ps. 2, Ps. 2, and Ps. 2, respectively. (ii) During the year ended June 30, 2015, Cyrsa S.A. and Nuevas Fronteras S.A. made a capital reduction to the Company in the amount of Ps. 111 and Ps. 12, respectively. (iii) As of December 31, 2015 and June 30, 2015 includes Ps. 323 and Ps. 583, respectively, corresponding to equity interest in IRSA CP, included in Other liabilities non-current. Even though the Company has positive financial position and income, under applicable accounting standards, the Company has recorded an adjustment to consolidated income items included in the asset balance of the subsidiary (transferred to this as part of the transaction indicated in Note 3 to the Annual Financial Statements), resulting in a negative accounting exposure. This effect will be reverting in future fiscal years by way of an amortization over the residual useful life of the real property transferred and/or by total or partial disposition of those assets. Additionally as of December 31, 2015 includes Ps. 2 corresponding to equity interest in Hoteles Argentinos S.A., included in Provisions. (iv) See Note 3. (v) During the period capital contributions were made to Tyrus S.A. and Manibil S.A. for Ps. 494 and Ps. 10, respectively. During the fiscal year ended as of June 30, 2015 capital contributions were made to Manibil S.A., Tyrus S.A., Solares and Efanur S.A. for Ps. 7, Ps. 1,288, Ps. 1 and Ps. 82 respectively. 11 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Investment properties Changes in Company’s investment properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Rental properties Undeveloped parcel of lands Properties under development Total At July 1st, 2014: Costs 803 119 - 922 Accumulated depreciation (185) - - (185) Residual value - Year ended June 30, 2015: - Additions 217 - 217 Transfers of property, plant and equipment 6 - - 6 Disposals (533) (1) - (534) Depreciation (i) (14) - - (14) Residual value at the year end - At June 30, 2015: - Costs 329 118 - 447 Accumulated depreciation (35) - - (35) Residual value - Period ended December 31, 2015: - - Additions 1 - - 1 Additions as a result of the merger (ii) 12 159 - 171 Disposals (60) (3) - - (63) Transfers (iii) - (110) 95 (15) Depreciation (i) (2) - - (2) Residual value at period end 95 At December 31, 2015: Costs 253 164 95 512 Accumulated depreciation (8) - - (8) Residual value 95 - (i) Depreciation charges of investment properties were included in “Costs” in the Statements of Income (Note 22). (ii) See Note 3. (iii) Corresponds to transfers within investment properties and/or trading properties. The following amounts have been recognized in the statement of income: December 31, December 31, Rental and service income 31 133 Income from collected expenses 6 33 Rental properties maintenance and operation (11) (46) Maintenance of undeveloped land (3) (1) Gain from disposal of investment properties 729 454 12 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Investment properties (Continued) The following is a detailed summary of the investment properties of the Company by type as of December 31, 2015 and June 30, 2015. Name Net book amount December 31, June 30, Office building and Other rental properties portfolio: Bouchard 551 8 8 Dique IV - 52 Libertador 498 4 4 Maipú 1300 5 14 Santa María del Plata 12 - Constitución 1111 1 1 La Adela 215 215 Total Office and Other rental properties portfolio Undeveloped Parcels of land: Catalinas Norte - 109 Pilar 2 2 Santa María del Plata 159 - Others 3 7 Total of undeveloped parcels of land Properties under development: Catalinas Norte 95 - Total Properties under development 95 - Total 13 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Property, plant and equipment Changes in Company’s property, plant and equipment for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Total At July 1st, 2014: Costs 34 Accumulated depreciation (26) Residual value 8 Year ended June 30, 2015: Additions 1 Transfers of property, plant and equipment (5) Disposals - Depreciation (i) (1) Residual value at the year end 3 At June 30, 2015: Costs 29 Accumulated depreciation (26) Residual value 3 Period ended December 31, 2015: Book amount at the beginning of the year 3 Additions 0 Additions as a result of the merger (ii) 0 Depreciation (i) 0 Residual value at period end 3 At December 31, 2015: Costs 29 Accumulated depreciation (26) Residual value 3 (i) Depreciation charges of property, plant and equipment were included in “Cost” and “General and administrative expenses” in the statement of income (Note 22). (ii) See Note 3. 14 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Trading properties Changes in the Company’s trading properties for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Completed properties Properties under development Total At July 1st, 2014 3 8 11 Disposals (i) - - - At June 30, 2015 3 8 11 Transfers (i) - 15 15 At December 31, 2015 3 23 26 (i) Corresponds to the carrying amount of properties transferred included in "Cost" in the statement of income (Note 22). The following is a detailed summary of the properties for sale of the Company by type as of December 31, 2015 and June 30, 2015: Book Values Description December 31, June 30, Properties under development: Pereiraola 8 8 Catalinas Norte 15 - Total properties under development 23 8 Completed properties: Abril 3 3 Total completed properties 3 3 Total 26 11 December 31, June 30, Net book amount Non-current 25 11 Current 1 - Total 26 11 15 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Intangible assets Changes in Company’s intangible assets for the six-month period ended December 31, 2015 and for the year ended June 30, 2015 were as follows: Right to receive future units under barter agreements (ii) Others Total At July 1st, 2014: Costs 52 7 59 Accumulated depreciation - (2) (2) Residual value 52 5 57 Year ended June 30, 2015: Additions - 0 0 Disposals - (5) (5) Depreciation (i) - 0 0 Residual value at the year end 52 0 52 At June 30, 2015: Costs 52 2 54 Accumulated depreciation - (2) (2) Residual value 52 0 52 Period ended December 31, 2015: Book amount at the beginning of the year 52 0 52 Depreciation (i) - 0 0 Residual value at period end 52 0 52 At December 31, 2015: Costs 52 2 54 Accumulated depreciation - (2) (2) Residual value 52 0 52 (i) Amortization charges of intangible assets are included in “General and administrative expenses” in the statement of income (Note 22). (ii) As of December 31, 2015 and June 30, 2015 receivables in kind representing the right to receive residential apartments in the future by way of barter agreements, are included for an amount of Ps. 52 million (see Note 38 to the Annual Consolidated Financial Statements as of June 30, 2015). 16 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category Determination of fair values See determination of fair value in Note 15 to the Unaudited Condensed Interim Consolidated Financial Statements. The following tables presents the financial assets and financial liabilities of the Company that are measured at fair value as of December 31 and June 30, 2015 and their allocation to the fair value hierarchy: December 31, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Mutual funds 24 - - 24 - Related parties bonds (Note 27) 52 - - 52 - Derivative financial instruments - 9 - 9 - Bonds 428 - - 428 Total assets 9 - June 30, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Mutual funds 37 - - 37 - Related parties bonds (Note 27) 37 - - 37 - Bonds 22 - - 22 Total assets 96 - - 96 December 31, 2015 Level 1 Level 2 Level 3 Total Liabilities - Derivative financial instruments (1) - - (1) Total liabilities - - The derivative financial instruments are classified as Level 2 since their fair value is calculated under the discounted cash flow method. The main parameter used in that model is interest rate futures (Note 13). 17 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Foreign currency-contracts Present value method Theoretical price Money market interest-rate curve; Foreign exchange curve. Trade and other receivables Company’s trade and other receivables, as of December 31, 2015 and June 30, 2015 are as follows: December 31, June 30, Non-current Sale, leases and services receivable 1 1 Receivables from the sale of properties 3,159 2,239 Loans granted - 4 Total Non-current trade receivables Prepaid expenses 13 - Trade receivables of joint ventures 5 3 VAT receivables 9 - Others - 1 Total Non-current other receivables 27 4 Total non-current trade and other receivables Current Leases and services receivables 32 36 Receivables from the sale of properties 133 89 Overdue debtors and debtors under legal proceedings 11 8 Less: Allowance for trade accounts receivables (15) (10) Total Trade accounts receivables Tax receivables 9 6 Prepaid expenses 2 5 Expenses and services to recover 84 77 Advance payments 3 3 Loans granted 4 - Advances to directors 8 - Dividends received 3 - Others 6 1 Total Current other receivables 92 Total Current trade and other receivables Total trade and other receivables 18 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables (Continued) Movements on the Company’s allowance for trade and other receivables are as follows: December 31, June 30, Beginning of the period / year 10 8 Charges for the period / year 5 3 Unused amounts reversed - (1) End of the period / year 15 10 The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 22). Amounts charged to the allowance account are generally written off, when there is no expectation of recovering additional cash. Investments in financial assets Company’s investments in financial assets as of December 31, 2015 and June 30, 2015 are as follows: December 31, June 30, Non-current Financial assets at amortized cost Related parties bonds (Note 27) 100 100 Total Non-current investments in financial assets Current Financial assets at fair value Mutual funds 24 37 Related parties bonds (Note 27) 52 37 Bonds 428 22 Financial assets at amortized cost Related parties bonds (Note 27) 11 - Total current investments in financial assets 96 Total investments in financial assets 19 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Derivative financial instruments Company’s derivative financial instruments as of December 31 and June 30, 2015 are as follows: December 31, June 30, Assets Current Foreign currency future contracts (Note 33) 9 - Total current assets 9 - Liabilities Current Foreign-currency future contracts (1) - Total current liabilities - Total derivative financial instruments 8 - As of December 31, 2015, as part of the Company’s exchange rate risk management policy, it had executed foreign exchange rate futures in the amount of US$ 29.15, at an average exchange rate of Ps. 11 to US$ 1. As of December 31, 2015 the gain generated by these futures amounted to Ps. 89.78 and was booked under the line Gains (losses) from financial derivatives, net. Cash flow information The following table shows the amounts of cash and cash equivalents as of December 31 and June 30, 2015: December 31, June 30, Cash at bank and on hand 81 3 Total cash and cash equivalents 81 3 20 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) Following is a detailed description of cash flows generated by the Company’s operations for the six-month periods ended December 31, 2015 and 2014. Note December 31, December 31, (Loss) / Profit for the period (487) 4 Adjustments for : Income tax 18 133 64 Depreciation and amortization 22 2 11 Loss from disposal of investment properties 6 (729) (454) Gain from disposal of associates (3) - Loss from repurchase of Non-Convertible Notes - 4 Share-based compensation plan 26 2 8 Changes in fair value of investments in financial assets 25 160 5 (Loss) / Gain from derivative financial instruments (90) 1 Interest expense, net 144 187 Provisions and allowances 7 11 Share of profit from of subsidiaries, associates and joint ventures 542 126 Unrealized foreign exchange loss, net 254 113 Decrease / (Increase) in trade and other receivables 134 (13) Increase in trade and other payables 11 13 Decrease in salaries and social security liabilities - (1) Decrease in provisions - (5) Net cash generated by operating activities 80 74 21 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) Additional information Increase in dividends receivable through a decrease in equity investments in subsidiaries, associates and joint ventures 280 - Decrease in dividends receivable through a decrease in borrowings granted to subsidiaries 242 - Increase in borrowings through an increase in investments in financial assets 229 - Increase in investments in financial assets through an increase in trade and other payables 180 - Use of tax loss carryforwards 88 - Acquisition of non-controlling interest 62 17 Cumulative translation adjustment 60 152 Decrease in dividends receivable through a decrease in trade payables 36 - Increase in deferred income tax liability through a decrease in reserve for changes in non-controlling interests 26 - Transfers of investment properties through an increase in trading properties 15 - Reserve for share-based payments 9 6 Decrease in borrowings through a decrease in equity investments in subsidiaries, associates and joint ventures - 149 Increase in investment properties through a decrease in financial assets - 48 Increase in investments in financial assets through an increase in borrowings - 7 Decrease in investments in financial assets through an increase in trade and other receivables - 3 Reimbursement of expired dividends - 1 Sale of properties to IRSA CP Gain from disposal to IRSA CP - Investment properties - 472 Value of disposal assets - Gain from disposal to IRSA CP - Trade and other receivables - (2,292) Investment in financial assets - (86) Borrowings - (169) Total consideration paid not affecting funds - Cash - 89 Balances added as a result of the merger Assets Trade and other receivables (5) - Investments in subsidiaries, associates and joint ventures (165) - Investment properties 171 - Total Assets 1 - Liabilities Borrowings 1 - Total Liabilities 1 - 22 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other liabilities Company’s trade and other payables as of December 31 and June 30, 2015 are as follows: December 31, June 30, Non-current Tax amnesty plan for payable taxes 2 3 Customers advances 181 - Other tax payables 1 - Total non-current trade and other payables 3 Current Trade payables 33 51 Invoices to be received 13 10 Customers advances 10 7 Sales, rent and services payments received in advance - 3 Tenant deposits 1 1 Total current trade payables 57 72 Dividends payable to non-controlling shareholders - 9 Tax on shareholders’ personal assets 3 2 Director´s fees 3 - Long-term incentive plan 49 8 Others 15 3 Total current other payables 70 22 Total current trade and other payables 94 Total trade and other payables 97 Provisions The table below shows the movements in Company's provisions: Labor, legal and other claims Investments in associates and joint ventures (*) Total At June 30, 2015 26 - 26 Additions 4 2 6 Decreases (1) - (1) At December 31, 2015 29 2 31 (*) Corresponds to equity interests in associates with negative equity. The breakdown of total current and non-current provisions is as follows: December 31, June 30, Non-current 6 1 Current 25 25 31 26 23 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings Company’s borrowings as of December 31 and June 30, 2015 were as follows: Book value Secured/ unsecured Currency Fixed Rate/ floating Effective interest rate % Nominal value of share capital December 31, 2015 June 30, Non-current IRSA NCN due 2017 (Note 27) Unsecured US$ Fixed 8.50% 150 1,955 1,355 IRSA NCN due 2020 Unsecured US$ Fixed 11.50% 150 1,932 1,345 IRSA NCN due 2017 Unsecured Ps. Floating Badlar + 450 points 11 11 11 Borrowings non-current Related parties (Note 27) (1) 161 108 Total non-current borrowings Current IRSA NCN due 2017 (Note 27) Unsecured US$ Fixed 8.50% 150 68 48 IRSA NCN due 2020 Unsecured US$ Fixed 11.50% 150 100 70 IRSA NCN due 2015 Unsecured Ps. Floating Badlar + 395 points 209 - 214 Bank overdrafts Unsecured Ps. Floating - - 586 352 Bank loans Unsecured Ps. Fixed 23% 100 - 100 Borrowings current Related parties (Note 27) (1) 66 66 Total current borrowings Total borrowings 24 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Related parties breakdown: Book value Secured/ unsecured Currency Fixed Rate/ floating Effective interest rate % Nominal value December 31, 2015 June 30, Non-current Inversora Bolivar S.A. Unsecured Ps. Floating Badlar 7 6 - ECLSA Unsecured Ps. Floating Badlar 3 5 - Nuevas Fronteras S.A. Unsecured Ps. Floating Badlar 21 27 21 Cyrsa S.A. Unsecured Ps. Floating Badlar 15 18 14 Ritelco S.A. Unsecured US$ Floating Libor 3m + 200 points 8 105 73 Total Non-current related parties borrowings Current Inversora Bolivar S.A. Unsecured Ps. Floating Badlar 7 - 9 Nuevas Fronteras S.A. Unsecured Ps. Floating Badlar 21 - 4 IRSA CP Unsecured US$ Fixed Libor 12m + 300 points 4 56 38 ECLSA Unsecured Ps. Floating Badlar 3 - 8 Ritelco S.A. Unsecured Ps. Floating Badlar 3 6 5 Ritelco S.A. Unsecured US$ Floating Libor 3m + 200 points 8 4 2 Total current related parties borrowings 66 66 Total related parties borrowings 25 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Current and deferred income tax The details of the provision for the Company’s income tax are as follows: December 31, December 31, Current income tax 6 236 Deferred income tax 127 (172) Income tax 64 The gross movement on the deferred income tax account is as follows: December 31, June 30, Beginning of the period / year Use of tax loss carryforwards (6) (157) Income tax (127) 112 Changes of non-controlling interest (26) - End of period / year (i) See Note 3. Below is a reconciliation between income tax expense and the amount that would arise using the income tax rate applicable to Profit Before Income Tax for the six-month periods ended December 31, 2015 and 2014: December 31, December 31, Net income at tax rate (124) 287 Permanent differences: Share of profit / (loss) from subsidiaries, associates and joint ventures 255 (217) Non-deductible items and others 2 (6) Income tax 64 26 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity The breakdown and explanation of shareholders’ equity has not changed from June 30, 2015, and should therefore be read in Note 25 to the annual financial statements. Company’s other reserves as of December 31, 2015 and 2014 were as follows: Cost of treasury stock Changes from non-controlling interest Reserve for share-based compensation Reserve for future dividends Cumulative translation adjustment Reserve for tender offer to non-controlling shareholders Total others reserves Balance at July 1st, 2015 64 - - Other comprehensive income for the period - 204 - 204 Total comprehensive income for the period - Tender offer to non-controlling shareholders (190) (190) Creation / Release of reserve - - - 520 - - 520 Changes from non-controlling interest - 36 - 36 Currency translation adjustment before business combination - (144) - (144) Reserve for share-based compensation 4 - 4 Balance at December 31, 2015 30 64 Cost of treasury stock Changes from non-controlling interest Reserve for share-based payments Reserve for future dividends Cumulative translation adjustment Reserve for tender offer to non-controlling shareholders Total other reserves Balance at July 1st, 2014 53 - Other comprehensive loss for the period - (152) - (152) Total comprehensive loss for the period - Distribution of retained earnings approved by Shareholders’ meeting held 11.14.14 - - - (414) - - (414) Reserve for share-based compensation - - 2 - - - 2 Changes from non-controlling interest - 17 - 17 Balance at December 31, 2014 55 - - 27 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Revenues December 31, December 31, Rental and scheduled rent increases 29 129 Property management fee 2 3 Others - 1 Rental and service income 31 133 Sale of trading properties - 2 Total income from sales, rents and services 31 Expenses 6 33 Total revenues 37 Costs December 31, December 31, Costs of rental and services 11 46 Cost of sales and development 4 2 Total cost of property operations 15 48 Total costs 15 48 Expenses by nature The Company disclosed expenses in the statements of income by function as part of the line items “Costs”, “General and administrative expenses” and “Selling expenses”. The following tables provide the additional required disclosure of expenses by nature and their relationship to the function within the Company. 28 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended December 31, 2015: Costs Cost of rental and services Cost of sale and development General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses 3 - 28 4 35 Fees and payments for services - - 12 - 12 Director´s fees - - 10 - 10 Maintenance, security, cleaning, repairs and others 3 3 1 - 7 Taxes, rates and contributions 2 1 - 3 6 Allowances for trade and other receivables - - - 5 5 Public services and others 1 - 2 - 3 Traveling, transportation and stationery - - 3 - 3 Amortization and depreciation 2 - - - 2 Leases and service charges - - 2 - 2 Bank charges - - 1 - 1 Advertising and others selling expenses - - - 1 1 Total expenses by nature 11 4 59 13 87 29 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended December 31, 2014: Costs Cost of rental and services Cost of sale and development General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses 9 - 24 4 37 Fees and payments for services - - 5 1 6 Director´s fees - - 7 - 7 Maintenance, security, cleaning, repairs and others 12 1 - - 13 Taxes, rates and contributions 7 1 - 3 11 Public services and others 6 - 2 - 8 Traveling, transportation and stationery - - 3 - 3 Amortization and depreciation 11 - - - 11 Leases and service charges 1 - 1 - 2 Bank charges - - 1 - 1 Advertising and others selling expenses - - - 1 1 Total expenses by nature 46 2 43 9 30 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee costs December 31, December 31, Salaries, bonuses and social security costs 29 31 Pension costs plan and defined contribution 4 4 Other expenses and benefits 2 2 Total employee costs 35 37 Other operating results, net December 31, December 31, Tax on shareholders’ personal assets (1) (1) Gain from sale of subsidiaries and / or joint ventures 3 - Donations (3) - Lawsuits and other contingencies (1) (3) (2) Others - (2) Total other operating results, net Includes legal costs and expenses. Financial results, net December 31, December 31, Finance income: - Interest income 147 13 - Foreign exchange gains 982 21 Total finance income 34 Finance costs: - Interest expense (291) (200) - Foreign exchange losses (1,240) (135) - Other finance costs (15) (12) Total finance costs Other financial results: - Fair value loss in financial assets (160) (5) - Gain / (Loss) on derivative financial instruments, net 90 (1) - Loss on repurchase of Non-Convertible Notes - (4) Total other financial results Total financial results, net Share-based payments For more details on share-based payments, see Note 33 to the Unaudited Condensed Interim Consolidated Financial Statements. 31 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions The following is a summary of the balances with related parties as of December 31, 2015: Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Trade and other payables non-current Trade and other payables current Borrowings non- current Borrowings current Parent Company Cresud Corporate services - (10) - - Bonds related parties - (21) (1) Reimbursement of expenses - (2) - - Long-term incentive program - (6) - - Total Parent Company - Subsidiaries ECLSA Borrowings - (5) - IRSA CP Reimbursement of expenses - (43) - - Corporate services - (12) - - Bonds related parties - - - 52 - - (73) (4) Long-term incentive program - 48 - Borrowings - (56) Sale of property 3,130 126 - Palermo Invest S.A. Dividends receivable - 3 - Borrowings - 4 - Ritelco S.A. Bonds related parties - (45) (2) Borrowings - (105) (10) Inversora Bolivar S.A. Borrowings - (6) - Hoteles Argentinos S.A. Hotel services - (3) - - Llao Llao Resorts S.A. Hotel services - 3 - Guarantee deposits - Nuevas Fronteras S.A. Management fees - 2 - Borrowings - (27) - Total Subsidiaries - 52 - Subsidiaries Cresud Helmir S.A. Bonds related parties - (35) (2) Total Subsidiaries Cresud - 32 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries IRSA CP ERSA Bonds related parties - (19) (1) Fibesa S.A. Long-term incentive program - 13 - PAMSA Reimbursement of expenses - 1 - Long-term incentive program - 1 - Total Subsidiaries IRSA CP - 15 - Subsidiaries TYRUS Irsa International LLC Reimbursement of expenses - 3 - - - (2) - - Real Estate Strategies LP Reimbursement of expenses - 4 - New Lipstick Reimbursement of expenses - 3 - Imadison LLC Reimbursement of expenses - 2 - Total Subsidiaries TYRUS - 12 - Associates BACS Bonds related parties - - 100 11 - BHSA Reimbursement of expenses - (1) - - Total Associates - - 11 - - - Joint Ventures Cyrsa S.A. Credit due to capital reduction - 9 - Borrowings - (18) - Total Joint Ventures - 9 - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - 4 - Total Other related parties - 4 - Directors and Senior Management Directors Fees - (3) - - Advances - 8 - Total Directors and Senior Management - 8 - Total 63 - 33 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2015: Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Parent Company Cresud Leases and/or rights of use - 1 - Corporate services - (17) - - Reimbursement of expenses - (4) - - Long-term incentive program - (8) - - Bonds related parties - (17) (1) Total Parent Company - 1 - - - Subsidiaries ECLSA Borrowings - (8) IRSA CP Reimbursement of expenses - (14) - - Corporate services - (13) - - Leases and/or rights of use - (1) - - Bonds related parties - - - 37 - Long-term incentive program - 48 - Sale of properties 2,239 89 - Borrowings - (38) Solares Reimbursement of expenses - 7 - Palermo Invest S.A. Reimbursement of expenses 4 - Ritelco S.A. Borrowings - (73) (7) Non-Convertible Notes - (38) (2) Inversora Bolivar S.A. Borrowings - (9) Hoteles Argentinos S.A. Hotel services - (2) - - Tyrus S.A. Reimbursement of expenses - (1) - - Llao Llao Resorts S.A. Hotel services - 3 - Nuevas Fronteras S.A. Management fees - 1 - Borrowings - (21) (4) Total Subsidiaries - 37 - Subsidiaries Cresud HELMIR S.A. Bonds related parties - (28) (1) Total Subsidiaries Cresud - 34 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries IRSA CP ERSA Bonds related parties - (15) (1) Fibesa S.A. Long-term incentive program - 11 - PAMSA Reimbursement of expenses - 1 - Long-term incentive program - 1 - Non-Convertible Notes - (57) (3) Shopping Neuquén S.A. Reimbursement of expenses - Total Subsidiaries IRSA CP - 13 - Subsidiaries TYRUS Real Estate Strategies LP Reimbursement of expenses - 3 - New Lipstick Reimbursement of expenses - 2 - Imadison LLC Reimbursement of expenses - 2 - Total Subsidiaries TYRUS - 7 - Associates BACS Bonds related parties - - 100 - Total Associates - 35 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets non-current Investments in financial assets current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Joint Ventures Cyrsa S.A. Credit due to capital reduction - 9 - Borrowings - (14) - Baicom Networks S.A. Reimbursement of expenses - 1 - Total Joint Ventures - 10 - Joint Ventures IRSA CP NPSF Long-term incentive program - 1 - Total Joint Ventures IRSA CP - 1 - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - 3 - Total Other related parties - 3 - Total 37 - 36 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended December 31, 2015: Related party Commissions Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Parent Company Cresud - 1 - (15) - (7) - - Total Parent Company - 1 - Subsidiaries IRSA CP - (1) - (10) - 1,059 - - ECLSA - (1) - - Inversora Bolivar S.A. - (1) - - Ritelco S.A. - (51) - - Nuevas Fronteras S.A. - - 1 - - (2) - - Hoteles Argentinos S.A. - (1) - - Total Subsidiaries - 1 - - - Subsidiaries IRSA CP ERSA - (1) - - Total Subsidiaries IRSA CP - 37 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Commissions Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Subsidiaries Tyrus Irsa International LLC - (1) - - Total Subsidiaries Tyrus - Associates BACS - 10 - - Total Associates - 10 - - Joint Ventures Cyrsa S.A. - (1) - - Total Joint Ventures - Other related parties Estudio Zang, Bergel & Viñes - (1) - - - Fundación IRSA - (3) - Total Other related parties - Directors and Senior Management Senior Management - (1) Directors - (10) Total Directors and Senior Management - Total - - 1 38 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended December 31, 2014: Related party Commissions Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Sale of properties Parent Company Cresud - 1 - (15) - (4) - - - Total Parent Company - 1 - Subsidiaries IRSA CP - 2 - (7) - (10) - - 2,636 ECLSA - (1) - - - Inversora Bolívar S.A. - (1) - - - Ritelco S.A. - (4) - - - Nuevas Fronteras S.A. - - 1 - - (2) - - - Efanur S.A. - 5 - - - Tyrus S.A. - 22 - - - Total Subsidiaries - 2 1 - 9 - - Subsidiaries IRSA CP Fibesa S.A. - 1 - PAMSA - (3) - - - ERSA - (1) - - - Total Subsidiaries IRSA CP - 1 - 39 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Commissions Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Sale of properties Associates BACS - 2 - BHSA - 1 - Total Associates - 3 - Associates IRSA CP Tarshop - 3 - Total Associates IRSA CP - 3 - Joint Ventures Cyrsa S.A. - (8) - - - Total Joint Ventures - Other related parties Estudio Zang, Bergel & Viñes - (1) - Total Other related parties - Directors and Senior Management Senior Management - (1) - Directors - (5) - Total Directors and Senior Management - Total - 10 1 - 40 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina CNV General Resolution N° 622 As required by Section 1°, Chapter III, Title IV of CNV General Resolution N° 622, below there is a detail of the notes to the Unaudited Condensed Interim Separate Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 6 Investment properties and Note 7 Property, plant and equipment Exhibit B - Intangible assets Note 9 Intangible assets Exhibit C - Equity investments Note 29 Equity investments Exhibit D - Other investments Note 10 Financial instruments by category Exhibit E – Provisions Note 11 Trading and other receivables and Note 16 Provisions Exhibit F- Cost of sales and services provided Note 8 Trading properties and Note 22 Expenses by nature Exhibit G - Foreign currency assets and liabilities Note 30 Foreign currency assets and liabilities 41 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments Issuer and type of securities Class / Items Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders’ Equity IRSA CP Common shares 1 vote 1,324 1,596 109.00 Real estate Argentina 12.31.15 126 379 1,054 95.02% Higher value 120,500,167 (2,048) (2,587) Intergroup transactions 401 408 BHSA Common shares 1 vote 75,000,000 251 225 5.65 Financial Argentina 12.31.15 1,500 1,086 5,441 5.08% BACS Common shares 1 vote 3,984,375 19 16 Not publicly traded Financial Argentina 12.31.15 63 56 296 6.38% Cyrsa S.A. Common shares 1 vote 8,748,270 22 18 Not publicly traded Real estate Argentina 12.31.15 17,497 9,700 44,764 50.00% ECLSA Common shares 1 vote 83,913,950 265 260 Not publicly traded Investment Argentina 12.31.15 80 30 274 96.74% Higher value (1) (2) 42 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders’ Equity Efanur S.A. Common shares 1 vote 213,743,711 228 237 Not publicly traded Investment Uruguay 12.31.15 110 (16) 228 100.00% Irrevocable contributions - - Hoteles Argentinos S.A. Common shares 1 vote 15,366,840 (3) 1 Not publicly traded Hotel Argentina 12.31.15 19 (4) (3) 80.00% Higher value 1 1 Inversora Bolivar S.A. Common shares 1 vote 78,909,867 308 284 Not publicly traded Investment Argentina 12.31.15 84 28 307 95.13% Higher value 6 6 Llao Llao Resort S.A. Common shares 1 vote 73,580,206 19 24 Not publicly traded Hotel Argentina 12.31.15 147 (10) 37 50.00% Higher value - - Manibil S.A. Common shares 1 vote 47,747,880 62 47 Not publicly traded Real estate Argentina 12.31.15 97 12 127 49.00% Goodwill - - Nuevas Fronteras S.A. Common shares 1 vote 38,068,999 34 36 Not publicly traded Hotel Argentina 12.31.15 50 (2) 45 76.34% Lower value (14) (15) 43 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders’ Equity Palermo Invest S.A. Common shares 1 vote 153,283,989 264 238 Not publicly traded Investment Argentina 12.31.15 158 29 272 97.00% Higher value - - Intergroup transactions (30) (30) Ritelco S.A. Common shares 1 vote 181,016,717 381 322 Not publicly traded Investment Uruguay 12.31.15 94 70 414 100.00% Irrevocable contributions 27 27 Higher value 2 - Intergroup transactions - - Solares (2) Common shares 1 vote - - 284 Not publicly traded Real estate Argentina 12.31.15 - Intergroup transactions - (167) Tyrus S.A. Common shares 1 vote 4,000,000,000 (785) 591 Not publicly traded Investment Uruguay 12.31.15 877 (901) 1,232 100.00% Irrevocable contributions 1,380 886 Higher value (8) - 44 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 12.31.15 Value recorded as of 06.30.15 Market value as of 12.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders’ Equity Unicity (2) Common shares 1 vote - - 26 Not publicly traded Investment Argentina 12.31.15 - Total investments in subsidiaries, associates and joint ventures as of 12.31.15 Total investments in subsidiaries, associates and joint ventures as of 06.30.15 The amounts correspond to the financial statements of BHSA and BACS prepared in accordance with the BCRA standards. For the purpose of the valuation of the investment in the Company, adjustments necessary to adequate the financial statements to IFRS have been considered. See Note 3. 45 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items Amount of foreign currency (1) Prevailing exchange rate (2) Total as of Amount of foreign currency (1) Prevailing exchange rate (2) Total as of Assets Trade and other receivables US Dollar 5 12.940 69 2 8.988 22 Receivables with related parties: US Dollar 248 13.040 3,234 257 9.088 2,338 Total trade and other receivables Investments in financial assets US Dollar 37 12.940 482 7 8.988 60 Total investments in financial assets 60 Cash and cash equivalents US Dollar 6 12.940 76 - 8.988 3 Euros - 14.068 1 - 10.005 1 Total cash and cash equivalents 77 4 Total assets as of 12.31.15 Total assets as of 06.30.15 Liabilities Trade and other payables US Dollar 1 13.040 17 1 9.088 9 Payables with related parties: US Dollar - 13.040 5 1 9.088 7 Total trade and other payables 22 16 Borrowings US Dollar 300 13.040 3,907 294 9.088 2,674 Borrowings with related parties: US Dollar 24 13.040 317 29 9.088 261 Total borrowings Total liabilities as of 12.31.15 Total liabilities as of 06.30.15 Considering foreign currencies those that differ from Company’s functional currency at each period / year-end. Exchange rate as of December 31 and June 30, 2015 according to Banco Nación Argentina records 46 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina CNV General Resolution N° 629/14 – Storage of documentation On August 14, 2014, the CNV issued General Resolution N° 629 whereby it introduced amendments to rules related to storage and conservation of corporate books, accounting books and commercial documentation. In this sense, it should be noted that the Company has entrusted the storage of certain non-sensitive and old information of the following providers: Storage of documentation responsible Location Bank S.A. Ruta Panamericana Km 37,5, Garín, Province of Buenos Aires Av. Fleming 2190, Munro, Province of Buenos Aires Carlos Pellegrini 1401, Avellaneda, Province of Buenos Aires Iron Mountain Argentina S.A. Av. Amancio Alcorta 2482, Autonomous City of Buenos Aires Pedro de Mendoza 2143, Autonomous City of Buenos Aires Saraza 6135, Autonomous City of Buenos Aires Azara 1245, Autonomous City of Buenos Aires Polígono industrial Spegazzini, Autopista Ezeiza Km 45, Cañuelas, Province of Buenos Aires Cañada de Gomez 3825, Autonomous City of Buenos Aires It is further noted that a detailed list of all documentation held in custody by providers, as well as documentation required in section 5 a.3) of section I, Chapter V, Title II of the rules (2013 as amended) are available at the registered office. On February 5, 2014 there was a widely known fire in Iron Mountain’s warehouse. Such company is a supplier of the Company and Company’s documentation was being kept in the mentioned warehouse. Based on the internal review carried out by the Company, duly reported to the CNV on February 12, 2014, the information kept at the Iron Mountain premises that were on fire do not appear to be sensitive or capable of affecting normal operations. Subsequent Events See other subsequent events in Note 37 to Unaudited Condensed Interim Consolidated Financial Statements. 47 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Statement of Financial Position as of December 31, 2015 Stated in millions of pesos Free translation from the original prepared in Spanish for publication in Argentina 1. Specific and significant systems that imply contingent lapsing or rebirth of benefits envisaged by such provisions. None. 2. Significant changes in the Company’s activities or other similar circumstances that occurred during the fiscal years included in the financial statements, which affect their comparison with financial statements filed in previous fiscal years, or that could affect those to be filed in future fiscal years. See Note 2.1. 3. Receivables and liabilities by maturity date. Items Falling due (Point 3.a.) Without term (Point 3.b) Without term (Point 3.b) To be due (Point 3.c.) Total 12.31.15 Current Non-current Up to 3 months From 3 to 6 months From 6 to 9 months From 9 to 12 months From 1 to 2 years From 2 to 3 years From 3 to 4 years From 4 years on Account receivable Trade and other receivables 72 2 7 138 17 18 33 30 1,880 7 1,263 3,467 Total 72 2 7 138 17 18 33 30 1,880 7 1,263 3,467 Liabilities Trade and other payables 23 - - 97 - - 9 182 - - 2 313 Borrowings - - - 595 225 - - 1,984 32 - 2,043 4,879 Salaries and social security liabilities - 1 - 1 Provisions - 25 4 - 2 - - - 31 Total 23 26 4 692 225 - 9 2,168 32 - 2,045 5,224 48 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Statement of Financial Position as of December 31, 2015 Stated in millions of pesos Free translation from the original prepared in Spanish for publication in Argentina 4.a. Breakdown of accounts receivable and liabilities by currency and maturity. Items Current Non-current Totals Local currency Foreign currency Total Local currency Foreign currency Total Local currency Foreign currency Total Account receivables Trade and other receivables 141 139 280 23 3,164 3,187 164 3,303 3,467 Total 141 139 280 23 3,164 3,187 164 3,303 3,467 Liabilities Trade and other payables 107 22 129 184 - 184 291 22 313 Borrowings 592 228 820 63 3,996 4,059 655 4,224 4,879 Salaries and social security liabilities 1 - 1 - - - 1 - 1 Provisions 25 - 25 6 - 6 31 - 31 Total 725 250 975 253 3,996 4,249 978 4,246 5,224 4.b. Breakdown of accounts receivable and liabilities by adjustment clause. As of December 31, 2015 there are not receivable and liabilities subject to adjustment clause. 49 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Statement of Financial Position as of December 31, 2015 Stated in millions of pesos Free translation from the original prepared in Spanish for publication in Argentina 4.c. Breakdown of accounts receivable and liabilities by interest clause. Items Current Non-current Accruing interest Non- accruing interest Total Accruing interest Non-accruing interest Total Accruing interest Non-accruing interest Total Fixed rate Floating rate Fixed rate Floating rate Fixed rate Floating rate Accounts receivables Trade and other receivables 136 - 144 280 3,158 - 29 3,187 3,294 - 173 3,467 Total 136 - 144 280 3,158 - 29 3,187 3,294 - 173 3,467 Liabilities Trade and other payables - - 129 129 3 - 181 184 3 - 310 313 Borrowings 59 582 179 820 3,898 161 - 4,059 3,957 743 179 4,879 Salaries and social security liabilities - - 1 1 - 1 1 Provisions - - 25 25 - - 6 6 - - 31 31 Total 59 582 334 975 3,901 161 187 4,249 3,960 743 521 5,224 50 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Statement of Financial Position as of December 31, 2015 Stated in millions of pesos Free translation from the original prepared in Spanish for publication in Argentina 5. Related parties. a. Interest in related parties: Name of the entity % of ownership interest held by the Group Direct Controlling interest of IRSA: IRSA CP 95.02% ECLSA 100.00% Efanur S.A. 100.00% Hoteles Argentinos S.A. 80.00% Inversora Bolívar S.A. 100.00% Llao Llao Resorts S.A. 50.00% Nuevas Fronteras S.A. 76.34% Palermo Invest S.A. 100.00% Ritelco S.A. 100.00% Tyrus S.A. 100.00% b. Related parties debit/credit balances. See Note 27 to the Unaudited Condensed Interim Separate Financial Statements. 6. Loans to directors. See Note 27 to the Unaudited Condensed Interim Separate Financial Statements. 7. Inventories. In view of the nature of the inventories, no physical inventories are performed and there are no slow turnover assets. 8. Current values. See Notes 6, 7, 8 and 10 to the Unaudited Condensed Interim Separate Financial Statements. 9. Appraisal revaluation of property, plant and equipment. None. 51 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Statement of Financial Position as of December 31, 2015 Stated in millions of pesos Free translation from the original prepared in Spanish for publication in Argentina Obsolete unused property, plant and equipment. None. Equity interest in other companies in excess of that permitted by section 31 of law N° 19,550. None. Recovery values. See Notes 6, 7, 8 and 10 to the Unaudited Condensed Interim Separate Financial Statements. Insurances. Insured Assets Real Estate Insured amounts (1) Accounting values Risk covered BOUCHARD 551 2 8 All operational risk with additional coverage and minor risks MAIPU 1300 7 5 All operational risk with additional coverage and minor risks LIBERTADOR 498 4 4 All operational risk with additional coverage and minor risks CASONA ABRIL 4 2 All operational risk with additional coverage and minor risks CATALINAS NORTE 2 110 All operational risk with additional coverage and minor risks SUBTOTAL 19 129 SINGLE POLICY 15 Third party liability The insured amounts are in U.S. dollars. In our opinion, the above-described insurance policies cover current risks adequately. 52 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Statement of Financial Position as of December 31, 2015 Stated in millions of pesos Allowances and provisions that, taken individually or as a whole, exceed 2% of the shareholder´s equity. None. Contingent situations at the date of the financial statements which probabilities are not remote and the effects on the Company’s financial position have not been recognized. Not applicable. Status of the proceedings leading to the capitalization of irrevocable contributions towards future subscriptions. Not applicable. Unpaid accumulated dividends on preferred shares. None. Restrictions on distributions of profits. According to the Argentine laws, 5% of the profit of the year is separated to constitute legal reserves until they reach legal capped amounts (20% of total capital). These legal reserves are not available for dividend distribution. In addition, according to CNV General Resolution N° 609/12, a special reserve was constituted which could not be released to make distributions in cash or in kind. See Note 26 to the Unaudited Condensed Interim Consolidated Financial Statements. IRSA NCN due 2017 and IRSA NCN due 2020 both contain certain customary covenants and restrictions, including amount others, limitations for the incurrence of additional indebtedness, restricted payments, disposal of assets, and entering into certain transactions with related companies. Restricted Payments include restrictions on the payment of dividends. Autonomous City of Buenos Aires February 11, 2016. 53 Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM SEPARATE FINANCIAL STATEMENTS To the Shareholders, President and Directors of IRSA Inversiones y Representaciones Sociedad Anónima Legal address: Bolivar 108 – 1° floor Autonomous City Buenos Aires Tax Code No. 30-52532274-9 Introduction We have reviewed the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter “the Company”) which included the unaudited condensed interim separate statement of financial position as of December 31, 2015, and the unaudited condensed interim separate statements of income and comprehensive income for the six-month and three-month period ended December 31, 2015 the unaudited condensed interim separate statements of changes in shareholders’ equity and the unaudited condensed interim separate statements of cash flows for the six-month period ended December 31, 2015 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2015 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to those financial statements. Management responsibility The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim separate financial statements in accordance with professional accounting standards of Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences (FACPCE) added by the National Securities Commission (CNV) to its regulations. Those standards differ from the International Financial Reporting Standards (IFRS) and, especially, from the International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34) approved by the International Accounting Standard Board (IASB) and used for the preparation of the unaudited condensed interim consolidated financial statements of IRSA Inversiones y Representaciones Sociedad Anónima with its subsidiaries as to the aspects mentioned in note 2.1 to the unaudited condensed interim separate financial statements attached. Free translation from the original prepared in Spanish for publication in Argentina Scope of our review Our review was limited to the application of the procedures established in the International Standard on Review Engagements ISRE 2410 "Review of interim financial information performed by the independent auditor of the entity", which was adopted as a review standard in Argentina in Technical Resolution No. 33 of the FACPCE, without modification as approved by the International Auditing and Assurance Standards Board (IAASB). A review of interim financial information consists of making inquiries of persons responsible for the preparation of the information included in the unaudited condensed interim separate financial statements, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the separate statement of financial position, the separate statement of income, the separate statement of comprehensive income and separate statement of cash flow of the Company. Conclusion Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim separate financial statements above mentioned in the introductory paragraph of this report have not been prepared in all material respects in accordance Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences for separate financial statements of a parent company. Emphasis paragraph Without modifying our conclusion, we want to refer to the information included in Note 5 of these unaudited condensed interim separate financial statements. Report on compliance with current regulations In accordance with current regulations, we report about IRSA Inversiones y Representaciones Sociedad Anónima that: a) the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima are recorded in the "Inventory and Balance Sheet Book", and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and in the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima arise from accounting records carried in all formal aspects in conformity with the applicable legal provisions; Free translation from the original prepared in Spanish for publication in Argentina c) we have read the additional information to the notes to the unaudited condensed interim separate statements required by section 68 of the listing regulations of the Buenos Aires Stock Exchange and by section 12 of Chapter III Title IV of the text of the National Securities Commission, on which, as regards those matters that are within our competence, we have no observations to make; d) at December 31, 2015, the debt of IRSA Inversiones y Representaciones Sociedad Anónima owed in favor of the Argentina Integrated Pension System which arises from accounting records and submissions amounted to Ps. 115.656 which was no callable at that date. Autonomous City of Buenos Aires, February 11, 2016 PRICE WATERHOUSE & CO. S.R.L. (Partner ) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Eduardo A. Loiácono Public Accountant (UBA) C.P.C.E.C.A.B.A. Tº 326 Fº 94 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) C.P.C.E. C.A.B.A. T° 1 F° 30 José Daniel Abelovich Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. T° 102 F° 191 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31 , 2015 I. Brief comment on the Company’s activities during the period, including references to significant events occurred after the end of the period. Buenos Aires, February 11, 2016 - IRSA Inversiones y Representaciones Sociedad Anónima (NYSE: IRS) (BASE: IRSA), Argentina’s leading real estate company, announces today the results of its operations for the six-month period ended December 31, 2015. Consolidation of IDB Development Corporation On October 11, 2015, the Group acquired control of the Israeli company IDB Development Corporation Ltd. (“IDBD”). During this quarter, the consolidation will be reflected in the balance sheet, and as from the third quarter, it will also be disclosed at income statement level. IDBD’s fiscal year-end is on December 31 of each year, whereas the Company’s is on June 30. Moreover, in compliance with Israeli regulations, IDBD reports its quarterly and annual results after the expiration of the Argentine statutory terms. For such reasons, the Company will be unable to have available IDBD’s quarterly results as and when due in order to report them to the CNV in its financial statements for the period ended December 31, 2015. Thus, the Company will consolidate results from IDBD’s operations with a three-month mismatch adjusted for the effects of material transactions occurred during the reported period. In this way, the results of IDBD’s operations for the period running from October 11, 2015 (date of acquisition) until December 31, 2015 will be included in the interim comprehensive results of the Group for the nine-month period ending on March 31, 2016. IDBD is one of the largest and most diversified holding companies in Israel. Through its subsidiaries, associates, joint ventures and other investments, IDBD is engaged in numerous markets and industry sectors in Israel and other countries, including real estate (Property & Building Corporation), supermarkets (Shufersal), agroindustry (Adama), insurance (Clal Holdings Insurance Enterprises, hereinafter Clal), and telecommunications (Cellcom). IDBD’s shares are listed in the Tel Aviv Stock Exchange (“TASE”) since May 2014. Significant assets have been added in various industries in which the Group did not have investments until to date, as well as liabilities for loans taken by IDBD and its subsidiaries. The company is conducting the “Purchase Price Allocation” process. As of December 31, 2015, the degree of progress was 50% and the expected completion date is June 30, 2016. We have decided to break down reporting into an Argentine Operating Center and an Israeli Operating Center. From the Argentine Operating Center, the Group, through IRSA and its subsidiaries, manages the businesses in Argentina and the international investments in the Lipstick Building in New York and the Condor Hospitality Trust hotel REIT. From the Israeli Operating Center, the Group manages IDBD. From the next quarter onwards, results and the various business lines will be disclosed according to this breakdown. 1 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31 , 2015 Consolidated Income In ARS Million IIQ 16 IIQ 15 YoY Var 6M16 6M 15 YoY Var Revenues from sales, leases and services 856 670 27.8% 1,570 1,259 24.7% Operating Income 1,223 945 29.4% 1,948 1,586 22.8% Depreciation and Amortization 51 42 21.4% 106 85 24.7% EBITDA * 636 798 (20.4%) 1,025 798 28.3% Net (Loss) / Income (596) (89) - (910) 47 - Attributable to the parent company’s shareholders (213) 2 - (487) 5 - Attributable to non-controlling interest (383) (91) - (423) 42 - * EBITDA: Operating Income plus depreciation and amortization excluding sales of investment properties for the period and expenses incurred in the transfer of assets occurred in December 2014 and the translation reserve of Madison building during the 6-month period of 2015. Revenues from sales, leases and services for the first half of 2016 were 24.7% higher than in the first half of 2015, mainly explained by an increase in revenues from the “Shopping Centers” and “Hotels” segments, partially offset by the “Offices” segment due to sales of certain floors during the period, and the “Sales and Developments” segment. The Company’s Operating Income and EBITDA, excluding expenses incurred in the transfer of assets and sales of investment properties, grew 22.8% and 28.3%, respectively. Net loss for the first 6-month period of fiscal year 2016 was ARS910 million, compared to net income for ARS47 million in the same period of 2015, mainly due to: - A decrease in the value of the investment in IDBD, which has changed its valuation method effective as of the first quarter of 2016, with no impact in the second quarter due to the consolidation. - Starting this quarter, with the consolidation, we recorded a loss of ARS 797 million by the decrease in the market value of Clal Insurance Company , which is maintained as an asset available for sale. It should be mentioned that in the context of a public process of selling the company together with Citibank and Aon, we received three binding offers with an implied valuation of the company around NIS 4,800 million that could not be realized by the end of December 2015 because of a disagreement between the buyer and the regulatory authorities in Israel. - We recorded lower financial income / (loss), net and a higher loss from exchange rate differences due to the depreciation of the peso vis-à-vis the dollar in December 2015, which impacted on our dollar-denominated indebtedness. We avoid further losses in net income because we have covered part of the debt in dollars with future contracts of exchange rate. 2 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31 , 2015 Operating Center in Argentina II. Shopping Centers (through our subsidiary IRSA Propiedades Comerciales S.A.) During the second quarter of fiscal year 2016, consumption levels at shopping centers increased, and December, a highly seasonal month due to Christmas sales, has been very positive. Our tenants’ sales reached ARS 14,862.8 million during the first six months of fiscal year 2016, 39.5% higher than in the same period of 2015 (32.0% without considering sales from Distrito Arcos and Alto Comahue Shopping). In the second quarter of 2016, sales from the same shopping centers grew by 35.7% compared to 2015. Our portfolio’s leaseable area totaled 333,719 square meters during the period under review, whereas the occupancy rate stood at optimum levels, reaching 99.0%. IIQ 16 IIQ 15 YoY Var 6M 16 6M 15 YoY Var Revenues 660 479 37.8% 1,193 867 37.6% Operating Income 476 352 35.2% 854 627 36.2% Depreciation and Amortization 40 30 33.3% 82 61 34.4% EBITDA 518 384 34.9% 938 689 36.1% IIQ 16 IQ 15 IVQ 15 IIIQ 15 IIQ 15 Total Leaseable Area (sqm) 333,719 334,055 333,911 333,432 320,761 Tenants’ Sales (3 month cumulative) 8,275 6,586.9 6,125.0 4,727.3 6,097.4 Occupancy (1) 99.0% 98.9% 98.7% 98.5% 98.4% (1) 16-FP Includes Distrito Arcos (opening: December 18, 2014): Total Leaseable Area (sqm) 10,745. Sales (MM); and Alto Comahue (opening March 17, 2015):Total Leaseable Area (sqm) 9,827. Sales (MM). Revenues from this segment grew 37.6% during this six-month period, whereas Operating Income reached ARS854 million (+ 36.2% compared to the second quarter of 2015). The EBITDA margin, excluding income from common expenses and common promotional fund, was 78.7%, in line with the margins recorded in the same period of 2015. 3 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 Operating data of our Shopping Centers as of December 31, 2015 Shopping Centers Date of Acquisition GLA (sqm) Stores Occupancy (%) IRSA CP’s Interest Book Value (ARS million) Abasto (5) Jul-94 36,813 170 99.5% 100% 251 Alto Palermo Nov-97 18,834 142 100.0% 100% 219 Alto Avellaneda Nov-97 36,117 138 100.0% 100% 129 Alcorta Shopping Jun-97 15,430 111 99.7% 100% 106 Patio Bullrich Oct-98 11,636 89 99.7% 100% 111 Alto Noa Mar-95 19,093 90 100.0% 100% 32 Buenos Aires Design Nov-97 13,903 62 97.9% 53.7% 10 Mendoza Plaza Dec-94 42,101 142 97.1% 100% 98 Alto Rosario (5) Nov-04 30,183 146 98.0% 100% 115 Córdoba Shopping –Villa Cabrera Dec-06 15,302 109 99.8% 100% 59 Dot Baires Shopping May-09 49,848 158 100.0% 80% 372 Soleil Premium Outlet Jul-10 13,991 78 100.0% 100% 82 La Ribera Shopping Aug-11 9,896 64 98.7% 50% 25 Distrito Arcos (6) Dec-14 10,745 59 96.9% 90.0% 268 Alto Comahue (7) Mar-15 9,827 105 95.7% 99.1% 322 Total 99.0% Notes: (1) Corresponds to gross leasable area in each property. Excludes common areas and parking spaces. (2) Calculated dividing occupied square meters by leasable area on the last day of the period. (3) Effective interest held by the company in each of its business units. (4) Cost of acquisition plus improvements, less cumulative depreciation, plus adjustment for inflation, if any. Amounts are stated in thousands of pesos (ARS). (5) Excludes Museo de los Niños (3,732 square meters in Abasto and 1,261 square meters in Alto Rosario). (6) Opening on December 18, 2014. (7) Opening on March 17, 2015. Cumulative tenants’ sales as of December 31 (per Shopping Center: for the quarter and for the first six months of each fiscal year, in ARS million) Shopping Centers IIQ 16 IIQ 15 YoY Var 6M 16 6M 15 YoY Var Alto Palermo 1,036.5 798.3 29.8% 1,796.7 1,405.4 27.8% Abasto Shopping 1,150.5 910.5 26.4% 2,104.3 1,621.0 29.8% Alto Avellaneda 1,124.9 843.0 33.4% 1,997.9 1,457.2 37.1% Alcorta Shopping 581.7 466.8 24.6% 993.9 781.3 27.2% Patio Bullrich 306.1 272.0 12.5% 552,5 469.8 17.6% Buenos Aires Design 105.9 83.7 26.6% 208,6 159.1 31.1% Dot Baires Shopping 974.9 776.2 23.0% 1,692.1 1,324.6 27.7% Distrito Arcos (1) 333.5 261.0 27.8% 625.6 462.8 35.2% Soleil 257.3 24.7 943.7% 470.6 24.7 1,809.1% Alto Noa Shopping 376.6 289.0 30.3% 689.3 515.0 33.8% Alto Rosario Shopping 748.9 548.6 36.5% 1,342.1 951.2 41.1% Mendoza Plaza Shopping 629.6 507.3 24.1% 1,204.1 931.0 29.3% Córdoba Shopping 287.6 220.6 30.4% 508.0 373.5 36.0% La Ribera Shopping 163.7 95.9 70.8% 316.6 179.8 76.1% Alto Comahue 198.3 0.0 360.6 0.0 - Total 35.7% 39.5% 1) Distrito Arcos: opening on December 18, 2014. (2) Through our joint venture Nuevo Puerto Santa Fe S.A. (3) Alto Comahue: opening on March 17, 2015. (4) Excluding Distrito Arcos and Alto Comahue: Total 6M 16 (ARS M) 13,717.7 Var 29.0%. 4 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 Cumulative tenants’ sales as of December 31 (per Type of Business: for the quarter and for the first six months of each fiscal year, in ARS million) Type of Business IIQ 16 IIQ 15 YoY Var 6M 16 6M 15 YoY Var Anchor Store 455.9 374.3 21.8% 822.8 672.0 22.4% Clothes and Footwear 4,487.3 3,286.8 36.5% 7,805.3 5,540.9 40.9% Entertainment 174.0 137.9 26.2% 456.6 320.5 42.5% Home 208.6 164.9 26.5% 398.2 300.7 32.4% Restaurant 637.2 469.3 35.8% 1,302.2 919.9 41.6% Miscellaneous 1,014.4 782.8 29.6% 1,750.4 1,352.6 29.4% Services 123.8 51.5 140.3% 217.8 85.8 153.8% Electronic appliances 1,174.7 829.9 41.5% 2,109.5 1,463.9 44.1% Total 35.7% 39.5% (1) Excluding Distrito Arcos and Alto Comahue: Total IIQ 16 (ARS MM). Var %, Total 6M 16 (ARS MM). Var %. Revenues from cumulative leases as of December 31 of fiscal periods 2016 and 2015 (ARS thousand) Detailed Revenues IIQ16 IIQ15 YoY Var 6M 16 6M 15 YoY Var Base Rent 323.5 229.9 40.71% 608.7 445.4 36.68% Percentage Rent 220.9 172.0 28.46% 361.9 260.2 39.08% Total Rent 35.47% 37.56% Admission rights 48.1 36.9 30.18% 93.2 71.6 30.17% Fees 18.0 6.7 167.25% 33.7 20.9 61.69% Parking 38.3 28.1 36.48% 75.2 52.9 42.26% Management fees 10.3 6.9 50.53% 17.6 13.0 34.86% Other 1.5 -1.6 -191.30% 3.1 2.6 20.11% Total revenues from sales, leases and services 37.97% 37.73% 5 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 III. Offices The A+ office market in the City of Buenos Aires remains robust. Demand for Premium commercial spaces continues to be firm, in the whereabouts of USD 4,000 per square meter, while rental prices increased slightly as compared to the previous year, averaging USD 28 per square meter. The vacancy rate stood at 10.5% in the City of Buenos Aires in line with the figures recorded in 2014. Rental and Sale Prices of A+ Offices – City of Buenos Aires Source: L.J. Ramos In ARS Million IIQ 16 IIQ 15 YoY Var 6M16 6M 15 YoY Var Revenues 70 82 (14.6%) 145 163 (11.0%) Operating Income 40 (55) (172.7%) 84 (1) - Depreciation and amortization 7 8 (12.5%) 17 17 0.0% EBITDA 47 64 (25.6%) 101 127 (20.5%) Revenues from the Offices segment decreased by 11.0% in the first half of fiscal year 2016 due to a 27.3% reduction in the leaseable area as a result of the sales made during the period. In addition, the portfolio’s occupancy recorded a slight decline, down to 94.2% due to the vacancy of two floors in the “República” building which we expect to occupy in the short term and the sales of office floors that were occupied at 100%. The segment’s EBITDA, excluding expenses incurred in the transfer of assets, dropped by 20.5% during the period compared to the same period of the previous fiscal year due to lower revenues and higher administrative and selling expenses. The EBITDA margin for the six-month period of 2016 stood at 70.0% (compared to 73.4% in the same period of 2015). 6 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 IIQ 16 IQ 16 IVQ 15 IIIQ 15 IIQ 15 Leaseable area 81,918 94,862 111,678 112,575 112,621 Occupancy 94. 2% 96.9% 98.1% 98.6% 98.7% Monthly Rent (ARS/sqm) 338 243.5 230.2 223.0 218.1 Monthly Rent (USD/sqm) 26.0 25.9 25.3 25.5 25.4 Includes 9 floors of Intercontinental Building sold on June 30, 2015. The portfolio’s rental prices rose, reaching USD26 per square meter. Below is information on our offices and other rental properties segment as of December 31, 2015. Date of Acquisition Leaseable Area sqm Occupancy Rate IRSA’s Effective Interest Book Value (ARS million) Offices Edificio República 04/28/08 19,885 90% 100% 192 Torre Bankboston 08/27/07 14,873 94% 100% 137 Bouchard 551 03/15/07 - - 100% 8 Intercontinental Plaza 11/18/97 7,467 100% 100% 24 Bouchard 710 06/01/05 15,014 100% 100% 61 Dique IV, Juana Manso 295 12/02/97 - - 100% - Maipú 1300 09/28/95 1,353 100% 100% 5 Libertador 498 12/20/95 620 100% 100% 4 Suipacha 652/64 11/22/91 11,465 83% 100% 8 Madero 1020 12/21/95 - - 100% 0 Dot Building 11/28/06 11,242 100% 80% 124 Subtotal Offices 94% N/A Other Properties Santa María del Plata S.A. 10/17/97 106,100 100% 100% 13 Nobleza Piccardo (5) 05/31/11 109,610 75% 50% 7 Other Properties (6) N/A 39,232 42% N/A 87 Subtotal Other Properties 80% N/A TOTAL OFFICES AND OTHER 84% N/A Notes: (1) Total leaseable area for each property as of December 31, 2015. Excludes common areas and parking. (2) Calculated dividing occupied square meters by leaseable area as of December 31, 2015. (3) Cost of acquisition, plus improvements, less accumulated depreciation, plus adjustment for inflation, less allowance for impairment. (4) Through IRSA Propiedades Comerciales S.A. (5) Through Panamerican Mall S.A. (6) Through Quality Invest S.A. (7) Includes the following properties: Ferro, Dot Adjoining Plot, Anchorena 665, Chanta IV, Constitución 1111 and Rivadavia 2774. 7 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 IV. Sales and Developments Sales and Developments in millions of ARS IIQ 16 IIQ 15 YoY Var 6M16 6M 15 YoY Var Revenues 2 2 0.0% 5 7 (28.6%) Operating Income 587 468 25.4% 937 774 21.1% Depreciation and Amortization - EBITDA 586 468 25.2% 936 774 20.9% The Sales and Developments segment posted similar revenues compared to the first half of 2015, underpinned by sales of the “Horizons” complex for ARS4 million during the first half of 2016 and sales in Condominios del Alto I (Parcel 2G) during the first half of 2015. Operating income and EBITDA increased 21.1% and 20.9%, respectively, due to higher revenues from sales of investment properties than in the first half of 2015 for ARS 1,029 million. Below is a detail of the sales of investment properties occurred during the six-month period under analysis: ü Maipú 1300 Building, located in the area of “Retiro” in the City of Buenos Aires: During July and August 2015, 1,761 sqm corresponding to 4 floors of the Maipú 1300 building were sold, at a gain of ARS57.1 million. During November and December 2015, 1,690 sqm were sold corresponding to 4 additional floors of this building, at a gain of ARS 52.9 million. ü Isla Sirgadero Plot, located in the Province of Santa Fe: On September 3, the 8,262,600-sqm plot was sold for a total amount of USD4.0 million, at a gain of ARS32.6 million. ü Intercontinental Plaza Building, located in the area of “Montserrat” in the City of Buenos Aires: On September 10, our subsidiary IRSA Propiedades Comerciales sold 5,963 sqm comprising seven office floors, 56 parking spaces and 3 storage spaces for a total amount of ARS324.5 million, at a gain of ARS300.0 million. ü Juana Manso 294 Building (“Dique IV”): In December 2015, the entire Dique IV building located in Puerto Madero was sold, at a gain of ARS586.8 million. ü “Catalinas” partial sale: In December 2015, 4,896 sqm were sold corresponding to four office floors of a building to be developed in the “Catalinas” area in the City of Buenos Aires and 44 parking spaces located in the same building. Surrender of possession is expected within 48 months and the execution of the title deed within 60 months, in both cases counted as from even date. The transaction amount was ARS180.3 million. 8 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 Accumulated sales as of December 31 of the fiscal periods (ARS million) DEVELOPMENT IIQ 16 IIQ 15 Var % Residential apartments Condominios I and II 0 4 (100.0%) Caballito Nuevo 0 1 (100.0%) Libertador 1703 and 1755 (Horizons) 4 1 (300.0%) Other residential apartments 1 - (100.0%) Subtotal Residential Apartments 5 6 (16.7)% Residential Communities Abril/Baldovinos 0 1 (100.0%) Subtotal Residential Communities 0 1 (100.0%) TOTAL 5 7 (28.6%) Through IRSA Propiedades Comerciales S.A. Owned by CYRSA S.A. Includes the following properties: Units to be received in Beruti through IRSA CP, Torres Jardín, San Martín de Tours, Rivadavia 2768, Caballito Plot and Pereiraola Plots through IRSA. Includes sale of shares in Abril. 9 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 Development Company Interest Date of Acquisition Land Area sqm Saleable area sqm Buildable area sqm Sold Title Deed Executed Location Accumulated revenues as of December 2015 Accumulated revenues as of December 2014 Book Value (ARS Million) Residential Properties Available for sale Condominios del Alto I IRSA CP 100% 04/30/1999 - 2,082 - 71% 67% Santa Fe - 4 0 Condominios del Alto II IRSA CP 100% 04/30/1999 - 5,009 - 96% 93% Santa Fe - - 1 Caballito Nuevo IRSA 100% 11/03/1997 - 8,173 - 98% 98% CABA - 1 - Barrio Chico IRSA 100% 03/01/2003 - 3,492 - 99% 99% CABA - - 0 El Encuentro IRSA 100% 11/18/1997 - 127,795 - 100% 99% Buenos Aires - - - Abril Club de Campo – Plots IRSA 100% 01/03/1995 - 5,135 - 99% 99% Buenos Aires - 1 - Abril Club de Campo – Manor House (4) IRSA 100% 01/03/1995 31,224 34,605 - - - Buenos Aires - - 2 Torres Jardín IRSA 100% 07/18/1996 - CABA - - - Entre Ríos 465/9 Apartment IRSA CP 100% - Buenos Aires 1 - - Horizons IRSA 50% 01/16/2007 - 71,512 - 100% 98% Buenos Aires 4 1 1 Intangible – Units to be received - Beruti (Astor Palermo) (5) IRSA CP 100% 06/24/2008 - 2,632 - - - CABA - - 33 Caballito Manzana 35 IRSA 100% 10/22/1998 - 8,258 - - - CABA - - 52 CONIL - Güemes 836 – Mz. 99 & Güemes 902 – Mz. 95 and stores IRSA CP 100% 07/19/1996 1,389 - 5,994 - - Buenos Aires - - 5 Canteras Natal Crespo (2 commercial parcels) IRSA - - 40,333 - - - Buenos Aires - - - Isla Sirgadero IRSA 100% 02/16/2007 826,276 - N/A - - Santa Fe - - - Subtotal Residential Properties 5 7 95 Land Reserves Pilar R8 Km 53 IRSA 100% 05/29/1997 74,828 - Buenos Aires - - 2 Pontevedra IRSA 100% 02/28/1998 730,994 - Buenos Aires - - 1 Mariano Acosta IRSA 100% 02/28/1998 967,290 - Buenos Aires - - 1 Merlo IRSA 100% 02/28/1998 1,004,987 - Buenos Aires - - 1 Terreno San Luis IRSA 50% 03/31/2008 3,250,523 - San Luis - - 2 Subtotal Land Reserves - 7 10 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 Future Developments Mixed Uses UOM Lujan (6) IRSA CP 100% 05/31/2008 1,160,000 - N/A N/A N/A Buenos Aires - - 42 La Adela IRSA 100% 08/01/2014 10,580,000 - - N/A N/A Buenos Aires - - 215 Nobleza Picardo (7) IRSA CP 50% 05/31/2011 159,995 - 127,996 N/A N/A Buenos Aires - - 61 Puerto Retiro IRSA 50% 05/18/1997 82,051 - N/A N/A N/A CABA - - 22 Solares Santa María (8) IRSA 100% 07/10/1997 716,058 - N/A N/A N/A CABA - - 159 Residential - Coto Abasto Air Space IRSA CP 100% 09/24/1997 - - 21,536 N/A N/A CABA - - 9 Neuquén – Housing Parcel IRSA CP 100% 07/06/1999 13,000 - 18,000 N/A N/A Neuquén - - 1 Uruguay Zetol IRSA 90% 06/01/2009 152,977 62,756 - N/A N/A Uruguay - - 81 Uruguay Vista al Muelle IRSA 90% 06/01/2009 102,216 62,737 - N/A N/A Uruguay - - 56 Pereiraola (Greenville) IRSA 100% 04/21/2010 - 39,634 - - - Buenos Aires - - 8 Retail Caballito Shopping Plot (9) IRSA CP 100% - 23,791 - N/A N/A N/A CABA - - - Dot Potential Expansion IRSA CP 80% - 15,881 - 47,643 N/A N/A CABA - - - Offices Philips Adjoining Plots - Offices 1 & 2 IRSA CP 80% 11/28/2006 12,800 - 38,400 N/A N/A CABA - - 25 Baicom IRSA 50% 12/23/2009 6,905 - 34,500 N/A N/A CABA - - 4 Intercontinental Plaza II (10) IRSA CP 100% 02/28/1998 6,135 - 19,598 N/A N/A CABA - - 2 Catalinas Norte Plot IRSA 100% 12/17/2009 3,649 - 35,300 N/A N/A CABA - - 110 Subtotal Future Developments - - Total Land Reserves 5 47 11 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 Notes: (1) Saleable Area means the housing square meters proper, including parking and storage spaces. It is recorded at 100%, before making any sales. (2) % Sold includes those sale transactions for which there is a Preliminary Sales Agreement, Possession or a Title Deed executed. Includes square meters of housing, parking and storage spaces. (3) % Title Deed Executed includes those sales transactions for which a Title Deed was executed. Includes square meters of housing, parking and storage spaces. (4) Saleable Area includes 31,224 sqm of the plot and 4,712.81 total sqm of the Manor House (discounting 1,331.76 sqm of Ground Floor). (5) Saleable Area excludes 171 commercial parking spaces to be received and the units as compensation. (6) Mixed Used Feasibility requested, pending provincial approval. (7) 127,996 sqm arise from current laws, a draft project is being made for 479,415 buildable square meters (pending approval). (8) Feasibility requested for 716,058 buildable square meters, pending approval from the Legislative body of the City of Buenos Aires. (9) Draft project of 71,374 buildable square meters, pending approval of zoning parameters. (10) 6,135 sqm of surface area correspond to the parcel, which includes Inter I and II. 12 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 V. Hotels During the first half of fiscal year 2016, the hotel segment recorded an increase in revenues of around 14.6% due to the higher average portfolio occupancy, which reached 67.6%, and the rise in the average rate which stood at ARS 1,760/night. However, Operating Income showed a negative result of ARS 5 million mainly due to higher selling and administrative expenses. We expect better results during next quarter given the exchange rate depreciation occurred in December 2015 as hotel rates are denominated in USD. Hotels (in millions of ARS) IIQ 16 IIQ 15 YoY Var 6M 16 6M 15 YoY Var Revenues 133 116 14.7% 244 213 14.6% Operating income 2 9 (77.8%) (5) 9 (155.6%) Depreciation and amortization 3 4 (25.0%) 7 8 (12.5%) EBITDA (1) 13 (107.7%) 2 17 (88.2%) IIQ 16 IQ 16 IVQ 15 IIIQ 15 IIQ 15 IQ 15 Average Occupancy 67.6% 66.7% 65.7% 68.5% 68.8% 65.0% Average Rate per Room (ARS/night) 1,760 1,660 1,564 1,625 1,599 1,565 Average Rate per Room (USD/night) 178 179 182 191 190 188 The following is information on our hotel segment as of December 31, 2015 : Hotels Date of Acquisition IRSA’s Interest Number of Rooms Average Occupancy (1) Average Rate Book Value (in millions of ARS) Intercontinental (3) 11/01/97 76.34% 309 69.5% 1,337 52 Sheraton Libertador (4) 03/01/98 80.00% 200 77.5% 1,218 30 Llao Llao (5) 06/01/97 50.00% 205 55.1% 3,307 79 Total 67.6% Notes: 1) Cumulative average for the 12-month period. 2) Cumulative average for the 12-month period. 3) Through Nuevas Fronteras S.A. (IRSA’s subsidiary). 4) Through Hoteles Argentinos S.A. (IRSA’s subsidiary). 5) Through Llao Llao Resorts S.A. (IRSA’s subsidiary). Accumulated sales as of December 31 of the fiscal periods (ARS million) IIQ 16 IIQ 15 YoY Var 6M 16 6M 15 YoY Var Intercontinental 47 42 11.3% 84 77 9.0% Sheraton Libertador 27 27 0.2% 54 48 11.5% Llao Llao 58 47 25.4% 106 88 20.7% Total 109.7% 14.4% 13 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 VI. International Lipstick Building, New York, United States The Lipstick Building is a landmark building in the City of New York, located at Third Avenue and 53 th Street in Midtown Manhattan, New York. It was designed by architects John Burgee and Philip Johnson (Glass House and Seagram Building, among other renowned works) and it is named after its elliptical shape and red façade. Its gross leaseable area is approximately 57,500 sqm and consists of 34 floors. As of December 31, 2015, the building reached an occupancy rate of 95.11%, thus generating an average rent of USD65.26 per sqm. Lipstick Dec-15 Sept-15 YoY Var Gross Leaseable Area (sqm) 58,094 58,092 - Occupancy 95.11% 95.47% -0.36pp Rental price (USD/sqm) 65.26 65.14 0.18% In August 2015, the entire Floor 17 and part of Floor 24 were effectively occupied, causing occupancy to rise to over 95%, the occupancy rate has remained stable since then. Finally, since September 2014 there has been an exhibition of part of the work and life of the renowned Argentine architect Cesar Pelli, shown in the southern wing of the lobby. The exhibition was conceived, designed and staged with the close cooperation of this architectural firm. Investment in Condor Hospitality Inc. We maintain our investment in the Condor Hospitality Trust hotel REIT through our subsidiary Real Estate Strategies L.P. (“RES”), in which we hold a 66.8% interest. Condor is a REIT listed in Nasdaq focused on medium-class and long-stay hotels located in 21 states of the United States of America, operated by various operators and franchises such as Comfort Inn, Days Inn, Hampton Inn, Holiday Inn, Sleep Inn, and Super 8, among others. During the last months, the company’s results have shown an improvement in operating levels and it has continued with its strategy of selectively disposing of lower-class hotels at very attractive prices and replacing them with higher-class hotels. VII. Financial Transactions and Other Interest in Banco Hipotecario S.A. (“BHSA”) through IRSA BHSA is a leading bank in the mortgage lending industry, in which IRSA held an equity interest of 29.94% as of December 31, 2015 (excluding treasury shares). During the first quarter of 2016, the investment in Banco Hipotecario generated income of ARS 169.8 million, 141% higher than in the same period of 2015. For further information, visit http://www.cnv.gob.ar or http://www.hipotecario.com.ar . 14 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 Israeli Operating Center VIII: Investment in IDB Development Corporation a) Acquisition of Control over IDBD On May 7, 2014, a transaction was closed whereby the Group, acting indirectly through Dolphin, acquired, jointly with E.T.H.M.B.M Extra Holdings Ltd. (“ETH”, a non-related company incorporated under the laws of the State of Israel) controlled by Mordechay Ben Moshé, an aggregate of 106.6 million common shares in IDBD representing 53.30% of its stock capital, under the scope of the debt restructuring process of IDBD’s holding company, IDBH, with its creditors (the “Arrangement”). Under the terms of the agreement entered into between Dolphin and ETH, to which Dolphin and Extra adhered (the “Shareholders' Agreement”), Dolphin acquired a 50% interest in this investment, while ETH acquired the remaining 50%. The total amount invested by both companies was NIS 950 million, equivalent to approximately USD272 million at the exchange rate prevailing on that date. During fiscal year 2015, Dolphin continued investing in IDBD and as of December 31, 2015, IRSA’s indirect interest in IDBD was approximately 49%. On May 28, 2015, ETH launched the BMBY mechanism contemplated in the Shareholders’ Agreement (a clause which established that each party to the Shareholders’ Agreement may offer to the counterparty to acquire (or sell, as the case may be) the shares it holds in IDBD at a fixed price). Moreover, ETH stated that the purchaser thereunder would be required to assume all obligations of the seller under the Arrangement. On June 10 and 11, 2015, Dolphin gave notice to ETH of its intention to buy all the shares in IDBD held by ETH. After settling certain aspects of the offer in the framework of an arbitration proceeding filed by Dolphin and ETH pursuant to the dispute resolution mechanism contemplated in the Shareholders’ Agreement, on September 24, 2015, the arbiter resolved: (i) that Dolphin and IFISA (a related company of the Group) were entitled to be buyers under the BMBY process, and that ETH had to sell all its shares in IDBD (92,665,925 shares) for a price of NIS 1.64 per share; (ii) that the buyer was required to satisfy all the covenants undertaken by the seller under the Arrangement, including the commitment to conduct the tender offers (“Tender Offers”) with Dolphin being liable for them; (iii) that the buyer was required to pledge for the benefit of the Arrangement Trustees the shares that had been pledged by the seller for the latter’s benefit. On October 11, 2015, the BMBY process was completed, and IFISA purchased all the shares held by ETH in IDBD. Therefore, the Shareholders’ Agreement became ineffective and the directors appointed by ETH in IDBD tendered their irrevocable resignation to their positions in the Board of Directors. In this way, Dolphin became entitled to appoint new board members. Moreover, on that same date, Dolphin pledged additional shares as security for conducting the Tender Offers, causing the number of pledged shares to increase to 64,067,710. As a result of the foregoing, the Group acquired control, and since that date it has started to consolidate IDBD. As of December 31, 2015, Dolphin held an aggregate of 324,445,664 shares, 24,897,859 series 4 warrants, 109,342,966 series 5 warrants and 97,833,180 Series 6 warrants, representing an interest of 49.0% in IDBD. In addition, as of December 31, 2015 Dolphin held 498,140 shares of DIC and 83,023 Series 4, 5 and 6 warrants of DIC, representing a direct interest of 0.49% in DIC. 15 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 We are working on the allocation of the price paid among the various net assets acquired from IDBD; therefore, the following information is preliminary. b) Tender Offers As described in Note 3.1 to the annual financial statements, Dolphin was required to launch the first tranche of the Tender Offers in December 2015. Before the expiration of the first tranche of the Tender Offer, Dolphin and the Arrangement Trustees reached a provisional agreement (the “Provisional Agreement”), which provides, inter alia, the following : (i) To postpone the date on which Dolphin would propose the first tranche of the Tender Offers until March 15, 2016, so that the Tender Offer would be in effect until March 31, 2016, and to increase the amount of the first tranche of the Tender Offer by NIS7 million, without changing the number of shares that are entitled to participate as offerors; (ii) If IDBD launches an issue of shares or convertible assets by March 15, 2016 (excluding any issues of shares resulting from the execution of existing warrants) addressed to any person other than Dolphin and/or other company not entitled to participate as offeror in the Tender Offers, to increase the first tranche of the Tender Offer by NIS53 million (in addition to the NIS7 million referred to in paragraph (i)), without changing the total number of shares to be purchased under Tender Offer; (iii) To increase the securities in favor of the Arrangement Trustees so as to secure fulfillment of the commitments under the Tender Offers; (iv) The Provisional Agreement should be approved by the Shareholders’ Meeting, after which the parties would motion that the appeal to the Supreme Court be dismissed, without cost to any of the parties; (v) The Provisional Agreement would be also contingent upon the execution of the Subordinated loan between Dolphin and IDBD (subordinated loan convertible to IDBD for NIS210 million). On December 6, 2015, the Provisional Agreement was approved and the appeal to the Supreme Court was dismissed without costs to any of the parties. On December 1, 2015 Dolphin and IDBD executed the Subordinated Loan. IDBD’s Balance Sheet as of September 30, 2015 (NIS million) Non-current Assets: 27,366 Non-current Liabilities: 25,644 Current Assets: 12,503 Current Liabilities: 10,196 Total Assets: 39,869 Shareholders’ Equity: 4,029 Shareholders’ Equity Attributable to Controlling Shareholder: 315 Shareholders’ Equity Attributable to Non-Controlling Shareholder: 3,714 16 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 IX. EBITDA by segment 6M 16 Shopping Centers Offices Sales and Developments Hotels International Financial Transactions and Other Total Operating income / (loss) 854 84 937 -5 87 2 1,959 Depreciation and Amortization 82 17 - 7 - - 106 EBITDA 938 101 936 2 87 2 2,066 6M 15 Shopping Centers Offices Sales and Developments Hotels International Financial Transactions and Other Total Operating income / (loss) 627 -1 774 9 179 8 1,595 Depreciation and Amortization 62 17 - 8 - - 87 EBITDA 689 127 774 17 179 8 1,794 EBITDA Var 36.1% (20.5)% 20.9% (88.2)% (51.4)% (75.0)% 15.2% X. Reconciliation with Consolidated Income Statement (ARS million) Below is an explanation of the reconciliation of the company’s income by segment with its consolidated income statement. The difference lies in the presence of joint ventures included in the segment but not in the income statement. Total Segment Joint Ventures * Common Maintenance Expenses and Common Advertising Fund Intersegment eliminations Income Statement Revenues from sales, leases and services 1,587 (15) - (2) 1,570 Revenues from common maintenance expenses and common advertising fund - - 594 - 594 Costs (382) 9 (602) 3 (972) Gross Profit /(Loss) 1,205 1 1,192 Income from sale of investment properties 1,029 - - - 1,029 General and administrative expenses (277) 1 - 3 (273) Selling expenses (121) 1 - - (120) Other operating income, net 123 1 - (4) 120 Operating income - Income / (loss) from interests in associates and joint ventures (404) 6 - - (398) Income before financial income / (loss) and income tax 3 - *Includes Puerto Retiro, Baicom, CYRSA, Nuevo Puerto Santa Fe and Quality (San Martín lot). 17 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 XI. Financial Debt and Other Indebtedness Consolidated Financial Debt as of December 31, 2015: Argentine Operating Center Description Currency Amount Interest Rate Maturity Short term loans ARS 48.2 Variable < 365 días IRSA 2017 Clase I USD 150.0 8.50% feb-17 IRSA 2020 Clase II USD 150.0 11.50% jul-20 ON Clase VI ARS 0.8 Badlar + 450 bps feb-17 Loan agreements USD 60.0 Variable jun-16 Other loans 0.9 Deuda Total IRSA Bank overdrafts ARS 4.0 Variable < 30 días Short term loans ARS 8.3 23.00% sep-16 APSA 2017 Clase I USD 120.0 7.88% may-17 ON IRSA CP Clase I ARS ARS 31.2 26.5% / Badlar + 400 bps mar-17 Other loans 3.0 Debt for asset purchase USD 240.0 8.50% jul-20 Deuda Total IRSA CP Israeli Operating Center Indebtness Amount Total Debt IDBD 1,181.4 Total Debt DIC 2,030.8 Total Debt Shufersal 978.7 Total Debt Cellcom 1,967.3 Total Debt PBC 2,934.4 Total Debt Others 120.5 (1 ) Principal amount in USD(million) at an exchange rate of 1 3.040 ARS/USD; 6.96 BOB/USD; 3.977 BRL/USD; 3.8911 ILS/USD , without considering accrued interest or elimination of balances with subsidiaries. (2) As of December 31, 2015, the Company had repurchased a principal amount of USD5.7 million. (3) As of December 31, 2015, the Company had repurchased a principal amount of USD10.1 million. (4) As of December 31, 2015, the Company had repurchased a principal amount of USD14.8 million. (5) Corresponds to a loan with IRSA due to the transference of assets in December 2014. (6) Not including a USD 55.8 millon loan agreement of IRSA with REIG V for being a related party. (7) Includes IDB Tourism, Bartan, and IDBG 18 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 XII. Subsequent Events Argentine Operating Center January 2016: Dividend Payment On January 6, 2016, the Company made available to the shareholders who were ADR holders as of July 14, 2014, the outstanding dividend balance approved at the General Ordinary Shareholders’ Meeting dated June 19, 2014 and the Board Meeting dated June 26, 2014 for an amount of ARS 8,434,256.69 before tax, equivalent to an amount of approximately USD 0.04131895 per ADR. February 2016: Partial Sale of Intercontinental Plaza Building (through our subsidiary IRSA Propiedades Comerciales) On February 4, 2016, our subsidiary IRSA Propiedades Comerciales S.A. sold to a non-related party 851 sqm, consisting of an office floor and 8 parking spaces, in the Intercontinental Plaza building located in the “Monserrat” neighborhood of the City of Buenos Aires. IRSA Propiedades Comerciales still owns 6,308 sqm in such building. The transaction amount was ARS 41.5 million, which have been paid in full. Gross profit from this transaction was approximately ARS 19.8 million, which will be recognized in the financial statements for the third quarter of fiscal year 2016. February 2016: Contract Option between Dolphin and IFISA. On February 5, 2016, Dolphin has subscribed with IFISA an option contract that gives Dolphin the right but not the obligation to acquire 92,665,925 shares of IDBD that IFISA purchased in the process of BMBY (as defined in note 4), at a price per share of NIS 1.64 plus an annual interest of 8.5%. The exercise date of the option will run for two years. In addition, Dolphin has the preferential right to purchase (first refusal) if IFISA agreed the sale of these shares to a third party. Israeli Operating Center · In January 2016, a law was passed in Israel that reduced the corporate tax rate to 25% effective January 1, 2016. On January 24, 2016, IDBD’s Board of Directors approved a public offering of shares to be carried out in February 2016, including 700 million common shares for a price of over NIS 0.714 per share (equivalent to $ 2.3919 per share), representing a minimum offer of NIS 500 million $ 1,675 million). As of the date of these financial statements, the final terms of the offering have not been defined yet. XIII. Comparative Summary Consolidated Balance Sheet Data Current assets 88,868 6,867 7,558 Non-current assets 45,052 2,438 1,182 Total Assets Minority Interest 3,846 347 389 Shareholder’s Equity 1,903 1,881 2,501 Total Shareholder´s Equity Non-current liabilities 90,702 4,491 4,171 Current Liabilities 37,469 2,586 1,672 Total Liabilites Total Liabilities and Shareholder´s Equity 19 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 XIV. Comparative Summary Consolidated Income Statement Data Operating income Income from interest in associates and joint ventures (398) (681) 51 Income before financial income / (loss) and income tax Financial income 374 48 60 Financial expenses (2,138) (535) (713) Other financial income (460) 8 42 Financial income / (loss), net (Loss) / Income before income tax Income tax (236) (379) 7 Net (loss) / income 47 Attributable to: Controlling company’s shareholders (487) 5 (22) Non-controlling interest (423) 42 (4) XV. Comparative Summary Consolidated Cash Flow Data Net cash provided by operating activities 600 649 422 Net cash (used in) / provided by investment activities (1,501) 876 (625) Net cash provided by / (used in) financing activities 695 (967) (394) Net increase / (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the fiscal year 375 610 797 Gain from exchange rate differences of cash and cash equivalents 12,863 (350) 31 Cash and cash equivalents at the end of the period 13,032 817 226 XVI. Comparative Ratios Liquidity CURRENT ASSETS 45,052 2,438 1,182 CURRENT LIABILITIES 37,469 2,586 1,672 Indebtedness TOTAL LIABILITIES 128,171 7,077 5,843 SHAREHOLDERS’ EQUITY 1,903 1,881 2,508 Solvency SHAREHOLDERS’ EQUITY 1,903 1,881 2,508 TOTAL LIABILITIES 128,171 7,077 5,843 Restricted Assets NON-CURRENT ASSETS 88,868 6,867 7,558 TOTAL ASSETS 133,920 9,305 8,740 20 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2015 XVII. Brief comment on prospects for the next period Our real estate businesses in Argentina and abroad have posted very good results in the first semester of this new fiscal year. We believe that the diversification of our business, with real estate assets in Argentina and abroad, favorably positions us to face all the challenges and opportunities that may arise in 2016. Our subsidiary IRSA Propiedades Comerciales S.A. keeps recording sound growth in both its shopping centers and premium offices segments. Shopping center sales maintained very good growth rates during the second quarter of the year, and occupancy reached 99%, higher than the market average. Customer flow keeps increasing and tenants continue to choose us to showcase their brands. We will remain active during the year by promoting marketing actions, events, and promotions in our shopping centers, which have proved to be highly effective in terms of sales and have been eagerly endorsed by the public. Moreover, we plan to optimize even further the performance of our current shopping centers and offices through improvements that result in taking better advantage of the leaseable square meters and creating higher functionality and appeal for the benefit of consumers, retailers, and tenants alike. Offices continue to exhibit sound rental prices in USD per sqm and almost full occupancy rates of 99%, 8 pp above the average in the Buenos Aires premium market. We expect to obtain better results from our office segment during the next quarter, given the variation in the exchange rate experienced after period-end. We were able to consummate the sale of the office assets that had not been transferred to IRSA Propiedades Comerciales, as they were intended for sale. During the second quarter of fiscal year 2016 and subsequently, we sold most of such stock, including the building on Juana Manso 297, certain floors in Maipú 1300 building, and four floors in a building to be developed on the “Catalinas” site in the City of Buenos Aires. We are optimistic regarding the opportunities that may arise in Argentina toward the second half of the year hand in hand with the new administration. We have a large reserve of lands intended for future shopping center and office developments in an industry scenario with high growth potential, as penetration levels in terms of sales and surface area per inhabitant are lower than in other countries of the region. As concerns our investments outside Argentina, we will continue working in the improvement of the operating ratios of our only building in New York after the sale of Madison: the Lipstick Building. Our investment in “Condor Hospitality Trust” hotel REIT (NASDAQ: CDOR) has shown very good results in the last months derived from its sales of hotels, whilst it has managed to seize good opportunities for purchasing higher class hotels. We trust in the new senior management and hope to reap the benefits of this investment in the future. As concerns our investment in the Israeli company IDBD, we will continue working in 2016 with a view to optimizing returns from its various business lines and capital structure. We trust in the value of this investment, which we expect will deliver very good results in the medium term. Taking into account the quality of the real estate assets in our portfolio, the Company’s financial position and low indebtedness level and its franchise for accessing the capital markets, we remain confident that we will continue consolidating the best real estate portfolio in Argentina and diversifying our operations by adding businesses abroad with attractive value-creation opportunities. 21 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Name: Saúl Zang Responsible for the Relationship with the Markets Dated:February 24
